                                                                  Case 8:18-bk-13311-CB            Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                          Desc
                                                                                                   Main Document     Page 1 of 126


                                                                  1       William N. Lobel, State Bar No. 93202
                                                                          PACHULSKI STANG ZIEHL & JONES LLP
                                                                  2       650 Town Center Drive, Suite 1500
                                                                          Costa Mesa, California 92626
                                                                  3       Telephone: (714) 384-4740
                                                                          Facsimile: (714) 384-4741
                                                                  4       E-mail: wlobel@pszjlaw.com

                                                                  5       Attorneys for Ruby’s Diner, Inc., a California corporation,
                                                                          et al., Debtors and Debtors in Possession
                                                                  6

                                                                  7

                                                                  8
                                                                                                UNITED STATES BANKRUPTCY COURT
                                                                  9                         CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA

                                                                 10   RUBY’S DINER, INC., a California                        Chapter 11
                                                                      corporation, et al.,1
                                                                 11
                                                                                                                              Case No. 8:18-bk-13311-CB
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                 Debtors and Debtors in Possession.
                                                                 12
                                                                      Affects:                                                Jointly Administered With Case Nos.
                                        COSTA MESA, CALIFORNIA




                                                                 13                                                           8:18-bk-13197-CB; 8:18-bk-13198-CB; 8:18-bk-
                                          ATTORNEYS AT LAW




                                                                            All Debtors                                       13199-CB; 8:18-bk-13200-CB; 8:18-bk-13201-CB;
                                                                 14
                                                                            RUBY’S DINER, INC., ONLY                          8:18-bk-13202-CB
                                                                 15
                                                                            RUBY’S SOCAL DINERS, LLC, ONLY
                                                                 16                                                           FIRSTSECOND AMENDED JOINT
                                                                            RUBY’S QUALITY DINERS, LLC, ONLY                  DISCLOSURE STATEMENT DESCRIBING
                                                                 17                                                           FIRSTSECOND AMENDED JOINT
                                                                                                                              CHAPTER 11 PLAN OF REORGANIZATION
                                                                 18         RUBY’S HUNTINGTON BEACH, LTD.,
                                                                                                                              Disclosure Statement Hearing:
                                                                 19   ONLY
                                                                                                                              DATE:        October 23December 19, 2019
                                                                 20         RUBY’S LAGUNA HILLS, LTD. ONLY                    TIME:        10:00 a.m.
                                                                                                                              CTRM:        5D
                                                                 21         RUBY’S OCEANSIDE, LTD., ONLY

                                                                 22         RUBY’S PALM SPRINGS, LTD., ONLY

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27   1
                                                                        The chapter 11 cases of Ruby’s Diner, Inc., Ruby’s SoCal Diners, LLC, Ruby’s Quality Diners, LLC, Ruby’s
                                                                      Huntington Beach, Ltd., Ruby’s Laguna Hills, Ltd., Ruby’s Oceanside, Ltd. and Ruby Palm Springs, Ltd. (referred to
                                                                 28   herein as the “RDI Debtors”) are jointly-administered. The chapter 11 case of Ruby’s FranchisingFranchise System, Inc.
                                                                      (“RFS”), Case No. 8:18-bk-13324-CB, is not jointly-administered with the RDI Debtors’ chapter 11 cases, but the Plan
                                                                      is jointly proposed by the RDI Debtors and RFS.
                                                                      DOCS_LA:325036.19
                                                                  Case 8:18-bk-13311-CB                    Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                                                 Desc
                                                                                                           Main Document     Page 2 of 126


                                                                  1
                                                                                                                            TABLE OF CONTENTS
                                                                  2
                                                                                                                                                                                                                        Page
                                                                  3
                                                                      I. INTRODUCTION ...................................................................................................................... 11
                                                                  4
                                                                                A.         Purpose of This Document..................................................................................... 66
                                                                  5
                                                                                B.         Deadlines for Voting and Objecting; Date of Plan Confirmation Hearing.............. 7
                                                                  6
                                                                                           1.         Time and Place of the Confirmation Hearing .............................................. 7
                                                                  7
                                                                                           2.         Deadline For Voting For or Against the Plan .............................................. 7
                                                                  8
                                                                                           3.         Deadline For Objecting to the Confirmation of the Plan ............................. 8
                                                                  9
                                                                                           4.         Identity of Persons to Contact for More Information Regarding the
                                                                 10                                   Plan .............................................................................................................. 9

                                                                 11   II. DISCLAIMER ............................................................................................................................ 9
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   III. BACKGROUND ..................................................................................................................... 11
                                        COSTA MESA, CALIFORNIA




                                                                 13             A.         Description and History of the Plan Proponents’ Business ................................... 11
                                          ATTORNEYS AT LAW




                                                                 14                        1.         The Plan Proponents’ Corporate Structure and Revenue Sources ............. 11

                                                                 15                        2.         Overview of the Plan Proponents’ Debt Structure ..................................... 14

                                                                 16                                   a.         RDI’s Secured and Unsecured Creditors ....................................... 14

                                                                 17                                   b.         The SoCal Debtors’ Secured and Unsecured Creditors ................. 15

                                                                 18                                   c.         RFS’ Secured and Unsecured Creditors ........................................ 16

                                                                 19             B.         Events Leading to Chapter 11 Filings.................................................................... 16

                                                                 20                        1.         Overview of the RDI Debtors’ Financial Difficulties............................ 1616

                                                                 21             C.         Significant Events in the Bankruptcy Cases Through the Date of Filing of
                                                                                           Disclosure Statement ............................................................................................. 24
                                                                 22
                                                                                           1.         Chapter 11 Status Conference.................................................................... 24
                                                                 23
                                                                                           2.         341(a) Meetings ......................................................................................... 24
                                                                 24
                                                                                           3.         Appointment of an Official Committee of Unsecured Creditors in the
                                                                 25                                   RDI Case .................................................................................................... 24

                                                                 26                        4.         Joint Administration of the RDI Debtors’ Cases ....................................... 24

                                                                 27                        5.         Employee Wages and Benefits .................................................................. 25

                                                                 28                        6.         Schedules and Statements of Financial Affairs ......................................... 25
                                                                      DOCS_LA:325036.19                                         i
                                                                  Case 8:18-bk-13311-CB                 Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                                              Desc
                                                                                                        Main Document     Page 3 of 126


                                                                  1                      7.        Honoring of Customer Programs and Payment of Certain Pre-Petition
                                                                                                   Claims ........................................................................................................ 25
                                                                  2
                                                                                         8.        Unexpired Leases and/or Executory Contracts .......................................... 25
                                                                  3
                                                                                                   a.         The Huntington Beach Lease ......................................................... 25
                                                                  4
                                                                                                   b.         The Oceanside Lease ..................................................................... 26
                                                                  5
                                                                                                   c.         The Palm Springs Lease................................................................. 26
                                                                  6
                                                                                                   d.         The Laguna Hills Lease ................................................................. 27
                                                                  7
                                                                                                   e.         The Corporate Lease ...................................................................... 27
                                                                  8
                                                                                                   f.         The Franchise Agreements ............................................................ 28
                                                                  9
                                                                                                   g.         Other Agreements .......................................................................... 28
                                                                 10
                                                                                         9.        The Claims Bar Dates ................................................................................ 28
                                                                 11
                                                                                         10.       Use of Cash Collateral ............................................................................... 28
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                                         11.       Post-Petition Financing .......................................................................... 2929
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                                         12.       Post-Petition Netdown Motion and Implementation of Pre-Petition
                                                                 14                                Netdown Process Under the Plan............................................................... 31

                                                                 15                      1313. Insurance Premium Financing ................................................................... 34

                                                                 16                      14.       The Exclusivity Periods and the Filing of the Plan and Disclosure
                                                                                                   Statement.................................................................................................... 34
                                                                 17
                                                                               D.        Pending Litigation.................................................................................................. 35
                                                                 18
                                                                               E.        Retention and Compensation of Professionals ...................................................... 35
                                                                 19
                                                                                         1.        Retention of Professionals ......................................................................... 35
                                                                 20
                                                                                         2.        Compensation of Professionals .................................................................. 36
                                                                 21
                                                                      IV. FINANCIAL INFORMATION ............................................................................................... 36
                                                                 22
                                                                               A.        Financial Information............................................................................................. 36
                                                                 23
                                                                                         1.        Procedures Implemented to Resolve Financial Problems .......................... 37
                                                                 24
                                                                                                   a.         G&A Expenses............................................................................... 37
                                                                 25
                                                                                                   b.         Efforts to Increase Sales................................................................. 37
                                                                 26
                                                                                                   c.         Efforts to Further Develop Franchising Program .......................... 38
                                                                 27
                                                                               B.        Principals/Affiliates of Debtors’ Business ............................................................. 38
                                                                 28
                                                                      DOCS_LA:325036.19                                                     ii
                                                                  Case 8:18-bk-13311-CB                Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                                              Desc
                                                                                                       Main Document     Page 4 of 126


                                                                  1                    1.         Shareholders, Directors and Officers ......................................................... 38

                                                                  2                    2.         Management Compensation....................................................................... 38

                                                                  3   V. ITEMIZATION OF THE DEBTORS’ ASSETS ...................................................................... 39

                                                                  4           A.       Cash on Hand and Accounts Receivable ............................................................... 39

                                                                  5           B.       Intellectual Property and Franchising Related Interests ........................................ 39

                                                                  6           C.       Membership and Partnership Interests ................................................................... 40

                                                                  7           D.       Leased Assets ......................................................................................................... 42

                                                                  8           E.       Furniture, Fixtures and Equipment ........................................................................ 43

                                                                  9           F.       Litigation Claims ............................................................................................... 4343

                                                                 10                    1.         Actual and Projected Recovery of Rights of Action, Including
                                                                                                  Preferential or Fraudulent Transfers .......................................................... 43
                                                                 11
                                                                      VI. SUMMARY OF THE PLAN OF REORGANIZATION ........................................................ 46
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                              A.       What Creditors and Interest Holders Will Receive Under The Proposed Plan ..... 46
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                              B.       Unclassified Claims ............................................................................................... 46
                                                                 14
                                                                                       1.         Administrative Claims ............................................................................... 46
                                                                 15
                                                                                                  a.         Administrative Claims of Non-Professionals ................................ 46
                                                                 16
                                                                                                  b.         Administrative Claims of Professionals......................................... 48
                                                                 17
                                                                                                  c.         Administrative Personal Property Tax Claims .............................. 51
                                                                 18
                                                                                                  d.         Administrative Bar Date for Filing of Administrative Claims ...... 51
                                                                 19
                                                                                                             i.         Bar Date for Administrative Tax Claims ........................... 51
                                                                 20
                                                                                                             ii.        Bar Date for All Other Administrative Claims .................. 51
                                                                 21
                                                                                       2.         Priority Tax Claims .................................................................................... 52
                                                                 22
                                                                              C.       Classified Claims and Interests .............................................................................. 53
                                                                 23
                                                                                       1.         Summary of Classification under the Plan................................................. 53
                                                                 24
                                                                                       2.         Classes of Secured Claims ......................................................................... 54
                                                                 25
                                                                                                  a.         Class 1: Allowed Secured Claims of the Secured Noteholders
                                                                 26                                          (RDI) .............................................................................................. 55

                                                                 27                               b.         Class 2: Allowed Secured Claim of Opus Bank (SoCal
                                                                                                             Debtors).......................................................................................... 56
                                                                 28
                                                                      DOCS_LA:325036.19                                                   iii
                                                                  Case 8:18-bk-13311-CB               Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                                                Desc
                                                                                                      Main Document     Page 5 of 126


                                                                  1                              c.          Class 3: Allowed Secured Claim of C&C Partnership (SoCal
                                                                                                             Debtors)...................................................................................... 5757
                                                                  2
                                                                                                 d.          Class 4: Allowed Secured Claim of Pillsbury Winthrop Shaw
                                                                  3                                          Pittman LLP (HOP Restaurant Entities) ........................................ 58

                                                                  4                              e.          Class 5: Allowed Secured Claim of Plaza Bonita LLC (SoCal
                                                                                                             Diners)............................................................................................ 59
                                                                  5
                                                                                                 f.          Class 6: Allowed Secured Claim of Opus Bank (RFS) ................ 61
                                                                  6
                                                                                                 g.          Class 7: Allowed Claim of Steven L. Craig (RFS) .................... 6262
                                                                  7
                                                                                                 h.          Class 8: Secured Tax Claims – Class 8(a) (RDI), Class 8(b)
                                                                  8                                          (SoCal Debtors) and Class 8(c) (RFS) ........................................... 62

                                                                  9                   3.         Class 9: Allowed PACA Claims (RDI and Certain of the SoCal
                                                                                                 Debtors).................................................................................................. 6363
                                                                 10
                                                                                      4.         Class 10: Priority Non-Tax Claims – Class 10(a) (RDI), Class 10(b)
                                                                 11                              (SoCal Debtors) and Class 10(c) (RFS) ..................................................... 63
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12                   5.         Classes of Unsecured Claims ..................................................................... 64
                                        COSTA MESA, CALIFORNIA




                                                                 13                              a.          Class 11(a): Allowed Unsecured Claims Against RDI ............. 6565
                                          ATTORNEYS AT LAW




                                                                 14                              b.          Class 11(b): Gift Card Reimbursement Claims of Franchisees
                                                                                                             Satisfied Though Pre-Petition Netdown Process ........................... 66
                                                                 15
                                                                                                 c.          Class 11(c): General Unsecured Claims Against the SoCal
                                                                 16                                          Debtors ........................................................................................... 66

                                                                 17                              d.          Class 11(d): General Unsecured Claims Against RFS ................. 68

                                                                 18           D.      Interests .................................................................................................................. 68

                                                                 19           E.      Means of Effectuating the Plan .............................................................................. 70

                                                                 20                   1.         Funding for the Plan................................................................................... 70

                                                                 21                              a.          Cash Needs on the Effective Date. ................................................ 70

                                                                 22                              b.          Sources of Cash on the Effective Date. ......................................... 70

                                                                 23                   2.         Plan Funding From Plan Sponsor .............................................................. 70

                                                                 24                   3.         TransferIssuance of HOP AssetsInterests to New HOP Entities,
                                                                                                 Contribution of New HOP Entities to RDI andthe Plan Sponsor,
                                                                 25                              Provision of the RDI Plan Funding and HOP Plan Funding and RDI
                                                                                                 Plan FundingContribution of HOP Interests to Reorganized RDI............. 72
                                                                 26
                                                                                      4.         New Value Contribution ............................................................................ 72
                                                                 27
                                                                                      5.         Reconciliation of Pre-Petition Claims Between and Among the
                                                                 28                              Debtors and the Founders .......................................................................... 73
                                                                      DOCS_LA:325036.19                                      iv
                                                                  Case 8:18-bk-13311-CB                Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                                             Desc
                                                                                                       Main Document     Page 6 of 126


                                                                  1                   6.         TransferContribution of Interests in RFS to RDI; Post-Effective Date
                                                                                                 Ownership of Reorganized RDI................................................................. 73
                                                                  2
                                                                                      7.         Pre-Petition Netdown Process.................................................................... 73
                                                                  3
                                                                                      8.         U.S.RDI Professional and Unsecured Creditor Distribution
                                                                  4                              Agreement; Litigation Trust ...................................................................... 74

                                                                  5                              a.         Claim Amounts of the RDI Professionals and RDI General
                                                                                                            Unsecured Creditors....................................................................... 75
                                                                  6
                                                                                                 b.         Priority of Distributions to RDI Professionals and RDI General
                                                                  7                                         Unsecured Creditors....................................................................... 75

                                                                  8                              c.         Source of Distributions to RDI Professionals and RDI General
                                                                                                            Unsecured Creditors....................................................................... 75
                                                                  9
                                                                                                 d.         Reorganized RDI’s Payment Obligations to RDI Professionals
                                                                 10                                         and RDI General Unsecured Creditors .......................................... 76

                                                                 11                              e.         Litigation Trust .............................................................................. 78
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12                              f.         Events of Default ........................................................................... 79
                                        COSTA MESA, CALIFORNIA




                                                                 13                   9.         US Foods Settlement.................................................................................. 80
                                          ATTORNEYS AT LAW




                                                                 14                   910.       Treatment of Intercompany Claims; Waiver of Avoidance Actions
                                                                                                 Between Debtors ........................................................................................ 82
                                                                 15
                                                                                      1011. Lending and Borrowing of Monies Between Reorganized Debtors. ......... 82
                                                                 16
                                                                                      1112. Corporate Structure and Governance ......................................................... 82
                                                                 17
                                                                                                 a.         Charter............................................................................................ 82
                                                                 18
                                                                                                 b.         Voting Rights and Shareholder Agreement ................................... 83
                                                                 19
                                                                                                 ca.        Composition Of Reorganized Debtors’ Board Of Directors And
                                                                 20                                         Identity And Compensation Of Officers. ....................................... 85

                                                                 21                   1213. Estate Representative and Litigation Trustee ............................................ 86

                                                                 22                   1314. Disputed Claims and Unclaimed Property............................................. 8787

                                                                 23           F.      Claim Objections and Claims Objection Bar Date ................................................ 89

                                                                 24           G.      Risk Factors ........................................................................................................... 89

                                                                 25                   1.         Business Risks ........................................................................................... 90

                                                                 26                              a.         Industry Conditions........................................................................ 90

                                                                 27                              b.         Competition.................................................................................... 90

                                                                 28                              c.         Seasonality ..................................................................................... 90
                                                                      DOCS_LA:325036.19                                              v
                                                                  Case 8:18-bk-13311-CB               Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                                            Desc
                                                                                                      Main Document     Page 7 of 126


                                                                  1                             d.         Operating Cash Flow ..................................................................... 90

                                                                  2                             e.         Trade Credit ................................................................................... 91

                                                                  3                             f.         Ability to Achieve the Business Plan......................................... 9191

                                                                  4                             g.         Availability of Sufficient Cash to Sustain Operations
                                                                                                           Following to the Effective Date ..................................................... 92
                                                                  5
                                                                                                h.         Governmental Regulation and Litigation....................................... 92
                                                                  6
                                                                                                           i.         Governmental Regulation .................................................. 92
                                                                  7
                                                                                                           ii.        Certain Litigation ............................................................... 92
                                                                  8
                                                                                                           iii.       D&O/Affiliate Claim Litigation By the Litigation Trust... 92
                                                                  9
                                                                                      2.        Bankruptcy Risk......................................................................................... 93
                                                                 10
                                                                                                a.         Objection to Classification............................................................. 93
                                                                 11
                                                                                                bb.        Objection To Creditors Right to Receive A Pro Rata
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12                                        Distribution Under A Particular Class ........................................... 93
                                        COSTA MESA, CALIFORNIA




                                                                 13                             c.         Risk of Non-Confirmation of Plan................................................. 94
                                          ATTORNEYS AT LAW




                                                                 14                             cd.        Potential Effect of Bankruptcy on Certain Relationships .............. 94

                                                                 15                   3.        Risk of Default Under Plan ........................................................................ 95

                                                                 16           H.      Executory Contracts and Unexpired Leases .......................................................... 95

                                                                 17                   1.        Unexpired Leases and Executory Contracts to be Assumed ..................... 95

                                                                 18                   2.        Other Unexpired Leases and Executory Contracts to Be Rejected............ 96

                                                                 19           I.      Miscellaneous Plan Provisions .............................................................................. 96

                                                                 20                   1.        Rounding of Amounts / De Minimis Amounts .......................................... 96

                                                                 21                   2.        Name and Address of Holder..................................................................... 96

                                                                 22                   3.        Orders to Aid Consummation of Plan........................................................ 97

                                                                 23                   4.        Severability ................................................................................................ 97

                                                                 24                   5.        Headings of Articles and Sections ............................................................. 97

                                                                 25                   6.        Successors and Assigns.............................................................................. 98

                                                                 26                   7.        Changes in Rates Subject to Regulatory Commission Approval............... 98

                                                                 27                   8.        Services By And Fees For Professionals ................................................... 98

                                                                 28                             a.         Prior to the Effective Date ............................................................. 98
                                                                      DOCS_LA:325036.19                                         vi
                                                                  Case 8:18-bk-13311-CB                Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                                                    Desc
                                                                                                       Main Document     Page 8 of 126


                                                                  1                                          i.          Generally ............................................................................ 98

                                                                  2                               b.         From the Effective Date ................................................................. 98

                                                                  3                    9.         Dissolution of Committee .......................................................................... 98

                                                                  4                    10.        Litigation Trust .......................................................................................... 98

                                                                  5                    1110. Amendment, Withdrawal or Revocation of the Plan ................................. 99

                                                                  6                    11.        12. ....................................................................................................... Retention of
                                                                                                  Jurisdiction ................................................................................................. 99
                                                                  7
                                                                                       13.        12. ................................................................................. Impact of Default Under
                                                                  8                               Plan .......................................................................................................... 101

                                                                  9                    1413. Payment of Post-Confirmation Quarterly Fees ........................................ 101

                                                                 10                    1514. Confirmation Request .............................................................................. 101

                                                                 11   VII. TAX CONSEQUENCES OF THE PLAN ........................................................................... 101
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           A.       General ................................................................................................................. 101
                                        COSTA MESA, CALIFORNIA




                                                                 13                    1.         Statutory Overview .................................................................................. 101
                                          ATTORNEYS AT LAW




                                                                 14           B.       Tax Consequences to the Debtors ........................................................................ 102

                                                                 15                    1.         Summary of the Plan................................................................................ 102

                                                                 16                    2.         Tax Consequences of the Transactions .................................................... 103

                                                                 17   VIII. CONDITIONS TO EFFECTIVENESS OF THE PLAN .................................................... 104

                                                                 18   IX. CONFIRMATION REQUIREMENTS AND PROCEDURES ............................................ 105

                                                                 19           A.       Who May Vote or Object ..................................................................................... 105

                                                                 20                    1.         Who May Object to Confirmation of the Plan ......................................... 105

                                                                 21                    2.         Who May Vote to Accept/Reject the Plan ............................................... 105

                                                                 22                               a.         What Is an Allowed Claim/Interest.............................................. 105

                                                                 23                               b.         What Is an Impaired Claim/Interest ............................................. 106

                                                                 24                    3.         Who is Not Entitled to Vote..................................................................... 106

                                                                 25                    4.         Who Can Vote in More Than One Class ................................................. 107

                                                                 26                    5.         Votes Necessary to Confirm the Plan ...................................................... 107

                                                                 27                    6.         Votes Necessary for a Class to Accept the Plan ...................................... 107

                                                                 28                    7.         Treatment of Nonaccepting Classes......................................................... 107
                                                                      DOCS_LA:325036.19                                   vii
                                                                  Case 8:18-bk-13311-CB                Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                                               Desc
                                                                                                       Main Document     Page 9 of 126


                                                                  1                     8.         Request for Confirmation Despite Nonacceptance by Impaired
                                                                                                   Class(es) ................................................................................................... 108
                                                                  2
                                                                               B.       Liquidation Analysis ............................................................................................ 108
                                                                  3
                                                                               C.       Feasibility............................................................................................................. 109
                                                                  4
                                                                      X. EFFECT OF CONFIRMATION OF PLAN ........................................................................... 110
                                                                  5
                                                                               A.       Binding Effect Of Confirmation .......................................................................... 110
                                                                  6
                                                                               B.       Vesting of Assets Free and Clear of Liens, Claims and Interests ........................ 110
                                                                  7
                                                                               C.       Good Faith, Exculpation and Release .................................................................. 111
                                                                  8
                                                                               D.       The D&O/Affiliate Release ................................................................................. 112
                                                                  9
                                                                               ED.      No Limitations on Effect of Confirmation........................................................... 113
                                                                 10
                                                                               FE.      Discharge of Claims ............................................................................................. 113
                                                                 11
                                                                               GF.      Injunction ............................................................................................................. 114
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                               HG.      Securities Laws .................................................................................................... 116
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      XI. ALTERNATIVES TO THE PLAN ....................................................................................... 116
                                                                 14
                                                                               AA.      RFS Alternative Plan ........................................................................................... 116
                                                                 15
                                                                               B.       Another Alternate Plan ........................................................................................ 116
                                                                 16
                                                                               C.       Liquidation Under Chapter 7 ............................................................................... 116
                                                                 17
                                                                               B.       Alternate Plan................................................................................................. 117116
                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                      DOCS_LA:325036.19                                                   viii
                                                                  Case 8:18-bk-13311-CB             Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                           Desc
                                                                                                    Main Document    Page 10 of 126


                                                                  1   TO THE HONORABLE CATHERINE E. BAUER, UNITED STATES BANKRUPTCY
                                                                      JUDGE, THE OFFICE OF THE UNITED STATES TRUSTEE, CREDITORS AND OTHER
                                                                  2   PARTIES IN INTEREST:
                                                                  3                                                             I.
                                                                  4                                                   INTRODUCTION
                                                                  5           Ruby’s Diner, Inc., a California corporation (“RDI”), Ruby’s SoCal Diners, LLC, a Delaware
                                                                  6   limited liability company (“SoCal Diners”), Ruby’s Quality Diners, LLC, a Delaware limited
                                                                  7   liability company (“Quality”), Ruby’s Huntington Beach, Ltd., a California limited partnership
                                                                  8   (“Ruby’s Huntington Beach”), Ruby’s Laguna Hills, Ltd., a California limited partnership (“Ruby’s
                                                                  9   Laguna Hills”), Ruby’s Oceanside, Ltd., a California limited partnership (“Ruby’s Oceanside”), and

                                                                 10   Ruby’s Palm Springs, Ltd., a California limited partnership (“Ruby’s Palm Springs”) and Ruby’s

                                                                 11   Laguna Hills, Ltd., a California limited partnership (“Ruby’s Laguna Hills”) (collectively, without
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   RDI, the “SoCal Debtors” and, with RDI , the “RDI Debtors”), and Ruby’s Franchise Systems, Inc.,
                                        COSTA MESA, CALIFORNIA




                                                                 13   a California corporation (“RFS”), an entity affiliated with the RDI Debtors through common
                                          ATTORNEYS AT LAW




                                                                 14   ownership and control, are debtors and debtors in possession in chapter 11 proceedings pending in

                                                                 15   front of this Court (collectively, the RDI Debtors and RFS are referred to as the “Debtors” or the

                                                                 16   “Plan Proponents”).

                                                                 17           The Plan Proponents submit this FirstSecond Amended Joint Disclosure Statement

                                                                 18   Describing FirstSecond Amended Joint Chapter 11 Plan of Reorganization (the “Disclosure

                                                                 19   Statement”) in connection with the solicitation of acceptances and rejections with respect to their

                                                                 20   FirstSecond Amended Joint Chapter 11 Plan of Reorganization (the “Plan”), a copy of which is
                                                                      submitted concurrently herewith. The Plan and Disclosure Statement contain a number of
                                                                 21
                                                                      capitalized terms. An appendix containing the definitions for these capitalized terms (the
                                                                 22
                                                                      “Definitions”) is contained in Exhibit 1 to the Plan.2
                                                                 23
                                                                              On August 29, 2018, the SoCal Debtors filed voluntary petitions for relief under chapter 11
                                                                 24
                                                                      of Title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”). On
                                                                 25
                                                                      September 5, 2018, RDI filed a related Chapter 11 Case and, on September 6, 2018, RFS
                                                                 26

                                                                 27   2
                                                                        Capitalized terms used and not otherwise defined herein shall have the same meanings as ascribed to them in the Plan
                                                                 28   and the Definitions set forth in Exhibit 1 to the Plan.
                                                                      DOCS_LA:325036.19                                        -1-
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                 Desc
                                                                                                Main Document    Page 11 of 126


                                                                  1   commenced a separate proceeding under chapter 11 of the Bankruptcy Code (respectively, the

                                                                  2   “Petition Date(s)”). Following the Petition Dates, the United States Bankruptcy Court for the

                                                                  3   Central District of California (the “Bankruptcy Court”) entered an order jointly administering the

                                                                  4   RDI Debtors’ Chapter 11 Cases for procedural purposes. The RFS Chapter 11 Case is not jointly

                                                                  5   administered with the RDI Debtors’ Chapter 11 Cases. The Plan is proposed jointly by the Plan

                                                                  6   Proponents and contemplates RFS becoming a wholly owned subsidiary of RDI, but the Plan does

                                                                  7   not provide for the substantive consolidation of the Plan Proponents’ assets and liabilities.

                                                                  8           Chapter 11 allows a debtor, and under some circumstances, creditors and others parties in

                                                                  9   interest, to propose a plan of reorganization. A plan may provide for the debtor to reorganize by

                                                                 10   continuing to operate, to liquidate by selling assets of the bankruptcy estate, or a combination of

                                                                 11   both. The Plan Proponents (the RDI Debtors and RFS) are the parties proposing the Plan sent to you
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      in the same envelope as this document. THE DOCUMENT YOU ARE READING IS THE
                                                                 12
                                                                      DISCLOSURE STATEMENT FOR THE ENCLOSED PLAN.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                              The Plan incorporates the terms of settlements reached with Opus Bank and U.S. Foods, two
                                                                 14
                                                                      of the major creditors in the Debtors’ Chapter 11 Cases, and the Plan has their support.
                                                                 15
                                                                                The Plan incorporates the terms of settlements reached with the Official Committee of
                                                                 16
                                                                       Unsecured Creditors appointed in the RDI Chapter 11 Case (the “Committee”) regarding treatment
                                                                 17
                                                                       of unsecured creditors in the Chapter 11 Case of RDI, as well as an agreement with the
                                                                 18
                                                                       professionals retained in the RDI Chapter 11 Case (defined herein as the “RDI Professionals”)
                                                                 19
                                                                       regarding the payment of their allowed professional fees and costs (including an agreement to defer
                                                                 20
                                                                       payment of a percentage of such fees and costs). In addition, the Plan incorporates the terms of
                                                                 21
                                                                       settlements reached between two of the major creditors in the Debtors’ Chapter 11 Cases – Opus
                                                                 22
                                                                       Bank and each of the SoCal Debtors and RFS, and US Foods and each of the SoCal Debtors and
                                                                 23
                                                                       RDI. The Plan, therefore, has the support of the major constituencies in these Chapter 11 Cases,
                                                                 24
                                                                       other than Pillsbury Winthrop Shaw Pittman LLP (“Pillsbury”). [Certain aspects of the agreement
                                                                 25
                                                                       with the Committee have not yet been finalized as of the filing of the Plan and Disclosure
                                                                 26
                                                                       Statement and may be subject to change].
                                                                 27

                                                                 28
                                                                      DOCS_LA:325036.19                                 -2-
                                                                  Case 8:18-bk-13311-CB             Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                             Desc
                                                                                                    Main Document    Page 12 of 126


                                                                  1               The Plan provides for a restructuring of the Debtors’ secured, priority and unsecured debt,

                                                                  2       infusion of new funding, the continuation of the Ruby’s® brand as a going concern under a new

                                                                  3       equity structure, and a transfercontribution of the ownership of RFS to RDI, with the license

                                                                  4       agreement between them remaining in effect. The Plan will be funded through a combination of

                                                                  5       Cash from operations, as well as the conversion of debt and the provision of plan funding by Steven

                                                                  6       L. Craig or an affiliated entity(ies) (the “Plan Sponsor”) totaling FourFive Million Dollars

                                                                  7       ($45,000,000) (the “Plan Funding”).3 In addition, Douglas Cavanaugh and Ralph Kosmides, the

                                                                  8       founders of Ruby’s (the “Founders”) will make a “new value” contribution on the Effective Date of

                                                                  9       the Plan in the form of a portion of the value of their ownership Interests in RFS, which will be

                                                                 10       contributed to Reorganized RDI as part of a reconciliation of amounts due to and from the Founders

                                                                 11       and the Debtors as provided by the Plan. The net New Value Contribution by the Founders has
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12       been valued by RDI’s financial advisor at approximately $5.58 million. See Exhibit A hereto.
                                        COSTA MESA, CALIFORNIA




                                                                 13               A portion of the Plan Funding from the Plan Sponsor will be utilized to fund the Plan as it
                                          ATTORNEYS AT LAW




                                                                 14       relates to RDI (defined herein as the “RDI Plan Funding”). The”), with the cash component of the

                                                                 15       RDI Plan Funding being the approximate amount of Two Million Seven Hundred Eighty-Six

                                                                 16       Thousand Three Hundred and Eighty-Four Dollars ($2,786,384). Seventy-five percent (75%)

                                                                 17       ownership of Reorganized RDI will be transferredissued to the Plan Sponsor in consideration of the

                                                                 18       RDI Plan Funding and twenty-five percent (25%) to the Founders in consideration of the Founders’

                                                                 19       New Value Contribution. Equity in RFS valued at approximately $5.58 million will be contributed

                                                                 20       by the Founders to Reorganized RDI as the New Value Contribution in return for the Founders

                                                                 21       receiving a 40%the twenty-five percent (25%) interest in Reorganized RDI.4 The assets ( On the

                                                                 22
                                                                      3
                                                                 23     This amount may be subject to increase based upon whether or not there is to be a payment to the RDI Unsecured
                                                                      Creditors of $2.5 million under the Plan. The $5 million Plan Funding from the Plan Sponsor consists of the following:
                                                                 24   (a) the contribution of Three Million Seven Hundred Thousand Dollars ($3,700,000) in Cash (less the amount that will
                                                                      be utilized to satisfy the fees of the Plan Sponsor’s counsel and tax advisors, in the amount of approximately $325,000);
                                                                      (b) the conversion of the amounts due to the Plan Sponsor (as DIP Lender) in connection with the RDI DIP Loan (in the
                                                                 25   amount of $300,000) into equity in RDI; and (c) the conversion of the amounts due to the Plan Sponsor (as lender) in
                                                                      connection with the RFS Note (in the principal amount of $1,000,000) into equity in RDI, for total consideration in the
                                                                 26   amount of Five Million Dollars ($5,000,000).
                                                                      4
                                                                 27    The balance of the equity in RFS, valued at $2.5 million, will be provided to RDI as consideration for the
                                                                      D&O/Affiliate Release. The ownership percentages of the Plan Sponsor and the Founders may be subject to change
                                                                 28   based upon whether or not there is to be a payment to the RDI Unsecured Creditors of $2.5 million under the Plan.
                                                                      DOCS_LA:325036.19                                         -3-
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                Desc
                                                                                                Main Document    Page 13 of 126


                                                                  1    “HOP Assets”) owned byEffective Date (which will occur one (1) day prior to the Effective Date

                                                                  2    which relates to the other Plan Proponents)), one hundred percent (100%) of the interests (the “HOP

                                                                  3    Interests”) in Ruby’s Huntington Beach, Ruby’s Oceanside and Ruby’s Palm Springs (the “HOP

                                                                  4    Restaurant Entities”) will be transferredissued to entities owned by the Plan Sponsor (the “New

                                                                  5    HOP Entities”) in consideration of histhe Plan Sponsor’s contribution of a portion of the Plan

                                                                  6    Funding to fund the Plan as to each of the respective HOP Restaurant Entities, in the aggregate

                                                                  7    approximate amount of Five Hundred and Eighty-Eight Thousand Six Hundred and Sixteen Dollars

                                                                  8    ($588,616) (the “HOP Plan Funding”). The New HOP Entities will own the HOP Assets subject to

                                                                  9    the debt against the HOP Restaurant Entities and the HOP Assets, as restructured under the Plan.

                                                                 10    The The Plan Sponsor will then contribute his ownership of the New HOP EntitiesInterests to

                                                                 11    Reorganized RDI post-one (1) day following the Effective Date, and the New HOP Restaurant
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12    Entities will be wholly owned subsidiaries of RDI.Reorganized RDI. The HOP Restaurant Entities
                                        COSTA MESA, CALIFORNIA




                                                                 13    will continue to be subject to the secured debt against them, as restructured under the Plan, and
                                          ATTORNEYS AT LAW




                                                                 14    Reorganized RDI will guaranty the secured debt of the HOP Restaurant Entities to Opus Bank and

                                                                 15    C&C Partnership until such claims are satisfied. The HOP Plan Funding will be utilized to, among

                                                                 16    other things, make distributions to the HOP Restaurant Entities’ unsecured creditors on the

                                                                 17    Effective Date as provided by the Plan. RFS will continue as the franchising arm of the business, as

                                                                 18    a wholly owned subsidiary of Reorganized RDI. As a result of the implementation of the terms of

                                                                 19    the Plan, followingas of the Effective Date, RFS and the HOP Restaurant Entities will be wholly

                                                                 20    owned by Reorganized RDI, and Reorganized RDI will be owned 6075% by the Plan Sponsor,

                                                                 21    2415% by Cavanaugh and 1610% by Kosmides, and RFS and the New. The ownership interests of

                                                                 22    RDI in SoCal Diners, the ownership interest of SoCal Diners in Quality, and SoCal Diners’ and

                                                                 23    Quality’s ownership interests in the SoCal Entities (Ruby’s Huntington Beach, Ruby’s Oceanside,

                                                                 24    Ruby’s Palm Springs, Ruby’s Laguna Hills and Ruby’s Mission Valley) will be cancelled and the

                                                                 25    entities (with the exception of the HOP Restaurant Entities will be solely owned by RDI (subject to

                                                                 26    adjustment based upon whether or not there is to be a payment to the RDI Unsecured Creditors of

                                                                 27    $2.5 million under the Plan.) will be dissolved.

                                                                 28
                                                                      DOCS_LA:325036.19                                   -4-
                                                                  Case 8:18-bk-13311-CB               Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14               Desc
                                                                                                      Main Document    Page 14 of 126


                                                                  1              The Plan provides for the payment in full, over time, of all secured Creditors, and payment in

                                                                  2   full of all administrative and priority Creditors, except as otherwise agreed. The Plan further

                                                                  3   provides for payment in full, over time, of the unsecured Creditors’ claims of RFS. The unsecured

                                                                  4   Creditors of each of the HOP Restaurant Entities will be paid, on the Effective Date of the Plan, their

                                                                  5   pro rata share from distribution funds totaling of $200,000, as follows, in the following amounts:

                                                                  6   $113,118.78 (Ruby’s Huntington Beach), $62,397.43 (Ruby’s Oceanside) and); $24,413.78 (Ruby’s

                                                                  7   Palm Springs). The unsecured Creditors’ claims of SoCal Diners and Quality (if any)5 will be paid,

                                                                  8   on a pro rata basis, on the Effective Date of the Plan, two and one-half percent (2.5%) of their

                                                                  9   allowed claims. The unsecured Creditors’ claims of Ruby’s Laguna Hills will not be entitled to a

                                                                 10   distribution as this entity is no longer operating and there is no residual value in the estate to make

                                                                 11   such payment. The unsecured Creditors’ claims of SoCal Diners and Quality (if any)6 will be paid,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      onIn accordance with an agreement between and among the fourth (4th) year anniversary
                                                                 12
                                                                      ofCommittee, RDI, the Effective Date of Founders and the Plan, two and one-half percent (2.5%) of
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      their allowed claims. TheRDI Professionals (defined herein as the “RDI Professional and Unsecured
                                                                 14
                                                                      Creditor Distribution Agreement”), the unsecured Creditors’ claims of RDI (classified in Class
                                                                 15
                                                                      11(a)) will be entitled to one of the following treatments: (1) Paid a total of Two Million Five
                                                                 16
                                                                      Hundred Dollars ($2,500,000), on a pro rata basis, in installments of Six Hundred and Twenty-Five
                                                                 17
                                                                      Thousand Dollars ($625,000) on each of the second (2nd), third (3rd), fourth (4th) and fifth (5th)
                                                                 18
                                                                      anniversaries of the Effective Date, if there is a Bankruptcy Court approved release of claims
                                                                 19
                                                                      (defined herein as the “D&O/Affiliate Release”) against the Debtors’ directors and officers (defined
                                                                 20
                                                                      herein as the “D&Os”) and their affiliated entities (defined herein as the “D&O Affiliated Entities”);
                                                                 21
                                                                      or (2) if such D&O/Affiliate Release is not approved by the Bankruptcy Court, a pro rata
                                                                 22
                                                                      distribution from any proceeds ultimately recoveredfunds obtained by a litigation trust formed
                                                                 23
                                                                      pursuant to the Plan (defined herein as the “Litigation Trust”) that will have the right, following the
                                                                 24
                                                                      Effective Date, to investigate and, if appropriate, prosecute claims, if any, against the D&Os and
                                                                 25
                                                                      D&O Affiliated Entities; provided, however, that any distribution to the pursue RDI unsecured
                                                                 26

                                                                 27   5
                                                                          The Debtors do not believe that Quality will have any allowed unsecured creditor claims.
                                                                      6
                                                                 28       The Debtors do not believe that Quality will have any allowed unsecured creditor claims.
                                                                      DOCS_LA:325036.19                                           -5-
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                  Desc
                                                                                                Main Document    Page 15 of 126


                                                                  1   Creditors from any recovery by the Litigation Trust shall beRights of Action (such distributions

                                                                  2   being made after payment of the fees and costsreasonable expenses incurred by the Litigation Trust

                                                                  3   incurredand the administrative priority claims of the RDI Professionals), as more particularly

                                                                  4   described in connection with the prosecution of claims or otherwiseSection VI.E.8 hereof and

                                                                  5   Article VI.H of the Plan. As discussed in detail below, the Plan Proponents believe that a

                                                                  6   reorganization – as opposed to a liquidation – will maximize value for all Creditor and equity

                                                                  7   constituencies., and the Plan has the support of the Committee representing the interests of the RDI

                                                                  8   General Unsecured Creditors, Opus Bank, US Foods and the RDI Professionals.

                                                                  9           The Effective Date of the proposed Plan is the later of: (a) the first (1st) Business Day of the

                                                                 10   first month which begins at least fifteen (15) days following the Confirmation Date; and (2or (b) the

                                                                 11   first (1st) Business Day of the first (1st) month after such date under clause (a) on which there is not
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      in force any stay or injunction against the enforcement of the Plan or the Confirmation Order,
                                                                 12
                                                                      provided that the Effective Date will not occur until all Conditions to the Effective Date set forth in
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      Section VII of the Plan have been satisfied or waived by the Plan Proponents.; provided, however,
                                                                 14
                                                                      that the Effective Date must occur by no later than sixty (60) days following the Confirmation Date.
                                                                 15
                                                                      The Plan Proponents anticipate that the Effective Date will be on or about January 26, 2019.
                                                                 16
                                                                      February 29, 2020. The HOP Effective Date will occur one (1) day prior to the general Effective
                                                                 17
                                                                      Date.
                                                                 18
                                                                      A.      Purpose of This Document
                                                                 19
                                                                              This Disclosure Statement summarizes what is in the Plan, and gives you certain information
                                                                 20
                                                                      relating to the Plan and the process the Court follows in determining whether or not to confirm the
                                                                 21
                                                                      Plan. READ THIS DISCLOSURE STATEMENT CAREFULLY IF YOU WANT TO KNOW
                                                                 22
                                                                      ABOUT:
                                                                 23
                                                                                      (1)    WHO CAN VOTE OR OBJECT;
                                                                 24
                                                                                      (2)    THE TREATMENT OF YOUR CLAIM (i.e., what you will receive if the
                                                                 25                          Plan is confirmed), AND HOW THIS TREATMENT COMPARES TO
                                                                                             WHAT YOUR CLAIM WOULD RECEIVE IN LIQUIDATION;
                                                                 26
                                                                                      (3)    THE HISTORY OF THE DEBTORS, FINANCIAL INFORMATION
                                                                 27                          REGARDING THE DEBTORS’ BUSINESSES AND OPERATIONS
                                                                                             AND SIGNIFICANT EVENTS DURING THE BANKRUPTCY CASES;
                                                                 28
                                                                      DOCS_LA:325036.19                                 -6-
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                 Desc
                                                                                                  Main Document    Page 16 of 126


                                                                  1                   (4)      WHAT THINGS THE COURT WILL LOOK AT TO DECIDE
                                                                                               WHETHER OR NOT TO CONFIRM THE PLAN;
                                                                  2
                                                                                      (5)      THE EFFECT OF CONFIRMATION; AND
                                                                  3
                                                                                      (6)      WHETHER THE PLAN IS FEASIBLE.
                                                                  4
                                                                              This Disclosure Statement cannot tell you everything about your rights. You should consider
                                                                  5
                                                                      consulting your own lawyer to obtain more specific advice on how the Plan will affect you and what
                                                                  6
                                                                      is the best course of action for you. Be sure to read the Plan as well as the Disclosure Statement. If
                                                                  7
                                                                      there are any inconsistencies between the Plan and the Disclosure Statement, the Plan provisions will
                                                                  8
                                                                      govern.
                                                                  9
                                                                              The Bankruptcy Code requires a Disclosure Statement to contain “adequate information”
                                                                 10
                                                                      concerning the Plan. The Bankruptcy Court has approved this document as an adequate Disclosure
                                                                 11
                                                                      Statement, containing sufficient information to enable parties affected by the Plan to make an
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                      informed judgment about the Plan. Any party can now solicit votes for or against the Plan.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      B.      Deadlines for Voting and Objecting; Date of Plan Confirmation Hearing
                                                                 14
                                                                      THE BANKRUPTCY COURT HAS NOT YET CONFIRMED THE PLAN DESCRIBED IN
                                                                 15   THIS DISCLOSURE STATEMENT. IN OTHER WORDS, THE TERMS OF THE PLAN
                                                                      ARE NOT YET BINDING ON ANYONE. HOWEVER, IF THE BANKRUPTCY COURT
                                                                 16   LATER CONFIRMS THE PLAN, THEN THE PLAN WILL BE BINDING ON THE PLAN
                                                                      PROPONENTS AND ON ALL CREDITORS AND INTEREST HOLDERS IN THESE
                                                                 17   CHAPTER 11 CASES.
                                                                            1.   Time and Place of the Confirmation Hearing
                                                                 18
                                                                              The hearing where the Court will determine whether or not to confirm the Plan (the
                                                                 19
                                                                      “Confirmation Hearing”) will take place on ___________, 20192020, at ____:___ _.m., at the
                                                                 20
                                                                      United States Bankruptcy Court for the Central District of California, located at the Ronald Reagan
                                                                 21
                                                                      Federal Building and U.S. Courthouse, 411 West Fourth Street, Santa Ana, California 92701, in
                                                                 22
                                                                      Courtroom 5D, before the Honorable Catherine E. Bauer.
                                                                 23
                                                                                2.        Deadline For Voting For or Against the Plan
                                                                 24
                                                                              If you are entitled to vote, it is in your best interest to timely vote on the enclosed Ballot and
                                                                 25   return the Ballot in the enclosed envelope to Nancy Lockwood, Paralegal, Pachulski Stang Ziehl &
                                                                 26   Jones LLP, 650 Town Center Drive, 15th Floor, Costa Mesa, California 92626. YOUR BALLOT
                                                                 27   MUST BE RECEIVED BY __________, 20192020 OR IT WILL NOT BE COUNTED.

                                                                 28
                                                                      DOCS_LA:325036.19                                  -7-
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14              Desc
                                                                                                  Main Document    Page 17 of 126


                                                                  1            3.         Deadline For Objecting to the Confirmation of the Plan

                                                                  2           OBJECTIONS TO CONFIRMATION OF THE PLAN MUST BE FILED WITH THE COURT AND

                                                                  3   SERVED UPON ALL THE PARTIES LISTED BELOW BY __________, 20192020.

                                                                  4       o The Office of the United States Trustee, at the following address:

                                                                  5                                      Office of The United States Trustee
                                                                                                         411 West Fourth Street, Suite 7160
                                                                  6                                         Santa Ana, California 92701
                                                                                                             Telephone: (714) 338-3400
                                                                  7                                          Facsimile: (714) 338-3421

                                                                  8       o The Debtors and counsel for the Debtors, at the following addresses:

                                                                  9                                               Plan Proponents
                                                                                                    Douglas Cavanaugh and Ralph Kosmides
                                                                 10                  Ruby’s Diner, Inc., et al. and Ruby’s FranchisingFranchise Systems, Inc.
                                                                                                         4100 MacArthur Blvd., Suite 310
                                                                 11                                      Newport Beach, California 92660
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                            Telephone: (949) 644-7829
                                                                 12                                          Facsimile: (949) 644-4265
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14                                         Counsel for the RDI Debtors
                                                                                                              William N. Lobel, Esq.
                                                                 15                                      Pachulski Stang Ziehl & Jones LLP
                                                                                                         650 Town Center Drive, 15th Floor
                                                                 16                                        Costa Mesa, California 92626
                                                                                                            Telephone: (714) 384-4740
                                                                 17                                         Facsimile: (714) 384-4741
                                                                                                           E-mail: wlobel@pszjlaw.com
                                                                 18
                                                                                                                 Counsel for RFS
                                                                 19                                            Eric J. Fromme, Esq.
                                                                                                              Theodora Oringher PC
                                                                 20                                          535 Anton Blvd., 9th Floor
                                                                                                           Costa Mesa, California 92626
                                                                 21                                         Telephone: (714) 549-6200
                                                                                                            Facsimile: (714) 549-6201
                                                                 22                                      E-mail: efromme@tocounsel.com

                                                                 23

                                                                 24       o The Plan Sponsor and counsel for the Plan Sponsor, at the following addresses:

                                                                 25                                                Plan Sponsor
                                                                                                                  Steven L. Craig
                                                                 26                                           c/o Craig Realty Group
                                                                                                          4100 MacArthur Blvd, Suite 200
                                                                 27                                       Newport Beach, California 92660
                                                                 28
                                                                      DOCS_LA:325036.19                                 -8-
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14             Desc
                                                                                                  Main Document    Page 18 of 126


                                                                  1                                         Counsel for the Plan Sponsor
                                                                                                                Alan J. Friedman, Esq.
                                                                  2                                       Shulman Hodges & Bastian LLP
                                                                                                       100 Spectrum Center Drive, Suite 600
                                                                  3
                                                                                                               Irvine, California 92618
                                                                  4                                         Telephone: (949) 340-3400
                                                                                                             Facsimile: (949) 340-3000
                                                                  5                                 Email: afriedman@shbllpshulmanbastian.com

                                                                  6       o Counsel to the Committee, at the following address:

                                                                  7                                               Garrick Hollander, Esq.
                                                                                                      Winthrop Couchot Golubow Hollander, LLP
                                                                  8                                           1301 Dove Street, Suite 500
                                                                  9                                        Newport Beach, California 92660
                                                                                                              Telephone: (949) 720-4100
                                                                 10                                           Facsimile: (949) 720-4111
                                                                                                           Email: ghollander@wcghlaw.com
                                                                 11            4.         Identity of Persons to Contact for More Information Regarding the Plan
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           Any interested party desiring further information about the Plan should contact counsel for
                                        COSTA MESA, CALIFORNIA




                                                                 13   the RDI Debtors, William N. Lobel, Esq. and Nancy Lockwood, paralegal, Pachulski Stang Ziehl &
                                          ATTORNEYS AT LAW




                                                                 14   Jones LLP, 650 Town Center Drive, 15th Floor, Costa Mesa, California 92626, Telephone: (714)
                                                                 15   384-4740, Facsimile: (714) 384-4741; E-mail: wlobel@pszjlaw.com and nlockwood@pszjlaw.com;
                                                                 16   and/or counsel for RFS, Eric J. Fromme, Esq., Theodora Oringher PC, 535 Anton Blvd., 9th Floor,

                                                                 17   Costa Mesa, California 92626, Telephone: (714) 549-6200, Facsimile: (714) 549-6201, E-mail:

                                                                 18   efromme@tocounsel.com.

                                                                 19                                                    II.

                                                                 20                                               DISCLAIMER

                                                                 21   THIS DISCLOSURE STATEMENT CONTAINS INFORMATION, WHICH MAY BEAR UPON
                                                                      YOUR DECISION TO ACCEPT OR REJECT THE PROPOSED PLAN. PLEASE READ THIS
                                                                 22   DOCUMENT WITH CARE. THE PURPOSE OF THE DISCLOSURE STATEMENT IS TO
                                                                      PROVIDE “ADEQUATE INFORMATION” OF A KIND, AND IN SUFFICIENT DETAIL, AS
                                                                 23   FAR AS IS REASONABLY PRACTICABLE IN LIGHT OF THE NATURE AND HISTORY OF
                                                                      THE PLAN PROPONENTS AND THE CONDITION OF THE PLAN PROPONENTS’ BOOKS
                                                                 24   AND RECORDS, THAT WOULD ENABLE A HYPOTHETICAL REASONABLE INVESTOR
                                                                      TYPICAL OF HOLDERS OF CLAIMS OR INTERESTS OF THE RELEVANT CLASS TO
                                                                 25   MAKE AN INFORMED JUDGMENT CONCERNING THE PLAN. SEE 11 U.S.C. § 1125(a).
                                                                      UNLESS OTHERWISE INDICATED, THE DATE OF ALL OF THE FINANCIAL
                                                                 26   INFORMATION PROVIDED IN THIS DISCLOSURE STATEMENT IS AS OF THE DATE OF
                                                                      THE FILING OF THE DISCLOSURE STATEMENT.
                                                                 27

                                                                 28
                                                                      DOCS_LA:325036.19                                -9-
                                                                  Case 8:18-bk-13311-CB   Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14   Desc
                                                                                          Main Document    Page 19 of 126


                                                                  1   FOR THE CONVENIENCE OF CREDITORS, THIS DISCLOSURE STATEMENT
                                                                      SUMMARIZES THE TERMS OF THE PLAN, BUT THE PLAN ITSELF QUALIFIES ANY
                                                                  2   SUMMARY. IF ANY INCONSISTENCY EXISTS BETWEEN THE PLAN AND THE
                                                                      DISCLOSURE STATEMENT, THE TERMS OF THE PLAN ARE CONTROLLING.
                                                                  3
                                                                      NO REPRESENTATIONS CONCERNING THE PLAN PROPONENTS, THEIR FINANCIAL
                                                                  4   CONDITION OR ANY ASPECT OF THE PLAN ARE AUTHORIZED BY THE DEBTORS
                                                                      OTHER THAN AS SET FORTH IN THIS DISCLOSURE STATEMENT. ANY
                                                                  5   REPRESENTATIONS OR INDUCEMENTS MADE TO SECURE YOUR ACCEPTANCE
                                                                      WHICH ARE OTHER THAN AS CONTAINED IN OR INCLUDED WITH THIS DISCLOSURE
                                                                  6   STATEMENT SHOULD NOT BE RELIED UPON BY YOU IN ARRIVING AT YOUR
                                                                      DECISION.
                                                                  7
                                                                      THE FINANCIAL INFORMATION CONTAINED HEREIN, UNLESS OTHERWISE
                                                                  8   INDICATED, IS UNAUDITED. IN ADDITION, BECAUSE OF THE COMPLEXITY OF THE
                                                                      PLAN PROPONENTS’ FINANCIAL MATTERS AND CERTAIN FINANCIAL DIFFICULTIES
                                                                  9   FACING THEM, THE BOOKS AND RECORDS OF THE PLAN PROPONENTS, UPON WHICH
                                                                      THIS DISCLOSURE STATEMENT IS BASED IN PART, MAY BE INCOMPLETE OR
                                                                 10   INACCURATE. THE PLAN PROPONENTS, THEREFORE, ARE UNABLE TO WARRANT OR
                                                                      REPRESENT THAT THE INFORMATION CONTAINED HEREIN IS WITHOUT ANY
                                                                 11   INACCURACY. HOWEVER, GREAT EFFORT HAS BEEN MADE TO ENSURE THAT ALL
                                                                      SUCH INFORMATION IS FAIRLY PRESENTED. WITH RESPECT TO THE FINANCIAL
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   PROJECTIONS, THESE SIMPLY REPRESENT THE PLAN PROPONENTS’ BEST ESTIMATE
                                                                      OF THE REORGANIZED DEBTORS’ PERFORMANCE UNDER THE PLAN. HOWEVER,
                                        COSTA MESA, CALIFORNIA




                                                                 13   THERE ARE UNCERTAINTIES ASSOCIATED WITH ANY PROJECTIONS AND THEY
                                          ATTORNEYS AT LAW




                                                                      SHOULD NOT BE CONSIDERED WARRANTIES OR GUARANTEES OF THE
                                                                 14   REORGANIZED DEBTORS’ PERFORMANCE HEREUNDER. THESE RISKS ARE FURTHER
                                                                      DESCRIBED IN SECTION VI OF THIS DISCLOSURE STATEMENT.
                                                                 15   PRIOR TO THE PETITION DATE, PACHULSKI STANG ZIEHL & JONES LLP (“PSZJ”), AS
                                                                      TO THE RDI DEBTORS, AND THEODORA ORINGHER PC (“TO”), AS TO RFS,
                                                                 16   COMMENCED REPRESENTING THESE ENTITIES AS INSOLVENCY COUNSEL. PSZJ AND
                                                                      TO HAVE NOT AT ANY TIME IN THE PAST REPRESENTED, NOR DO THEY PRESENTLY
                                                                 17   REPRESENT, THE PLAN PROPONENTS IN A GENERAL WAY, OR IN ANY OTHER WAY,
                                                                      OTHER THAN AS SET FORTH ABOVE. PSZJ AND TO HAVE RELIED UPON
                                                                 18   INFORMATION PROVIDED BY THE PLAN PROPONENTS IN CONNECTION WITH
                                                                      PREPARATION OF THIS DISCLOSURE STATEMENT. ALTHOUGH COUNSEL FOR THE
                                                                 19   PLAN PROPONENTS HAVE PERFORMED CERTAIN LIMITED DUE DILIGENCE IN
                                                                      CONNECTION WITH THE PREPARATION OF THIS DISCLOSURE STATEMENT, COUNSEL
                                                                 20   HAVE NOT INDEPENDENTLY VERIFIED ALL OF THE INFORMATION CONTAINED
                                                                      HEREIN.
                                                                 21
                                                                      ALTHOUGH A COPY OF THE DISCLOSURE STATEMENT HAS BEEN SERVED ON THE
                                                                 22   SECURITIES AND EXCHANGE COMMISSION (“SEC”) AND THE SEC HAS BEEN GIVEN
                                                                      AN OPPORTUNITY TO OBJECT TO THE ADEQUACY OF THE DISCLOSURE STATEMENT,
                                                                 23   THIS DISCLOSURE STATEMENT HAS NOT BEEN REGISTERED UNDER THE SECURITIES
                                                                      ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR APPLICABLE STATE
                                                                 24   SECURITIES LAWS. NEITHER THE SEC NOR ANY STATE REGULATORY AUTHORITY
                                                                      HAS PASSED UPON THE ACCURACY OR ADEQUACY OF THIS DISCLOSURE
                                                                 25   STATEMENT, THE EXHIBITS HERETO OR THE STATEMENTS CONTAINED HEREIN.
                                                                 26   THE CONTENTS OF THIS DISCLOSURE STATEMENT SHOULD NOT BE CONSTRUED AS
                                                                      LEGAL, BUSINESS OR TAX ADVICE. EACH CREDITOR OR INTEREST HOLDER SHOULD
                                                                 27   CONSULT HIS, HER OR ITS OWN LEGAL COUNSEL AND ACCOUNTANT AS TO LEGAL,
                                                                      TAX AND OTHER MATTERS CONCERNING HIS, HER OR ITS CLAIM OR INTEREST.
                                                                 28
                                                                      DOCS_LA:325036.19                    - 10 -
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14             Desc
                                                                                                  Main Document    Page 20 of 126


                                                                  1                                                    III.

                                                                  2                                             BACKGROUND

                                                                  3   A.      Description and History of the Plan Proponents’ Business

                                                                  4            1.         The Plan Proponents’ Corporate Structure and Revenue Sources
                                                                              RDI was incorporated on February 13, 1985. Its principal business address is 4100
                                                                  5
                                                                      MacArthur Blvd., Suite 310, Newport Beach, California 92660. RDI owns varying percentages of
                                                                  6
                                                                      and operates diners in Southern California through its subsidiaries, including through its wholly-
                                                                  7
                                                                      owned subsidiary, SoCal Diners. RDI and itscertain affiliates own, operate and manage restaurants
                                                                  8
                                                                      under trade names such as “Ruby’s®,” “Ruby’s® Diner,” and “The Ruby Restaurant Group.” RDI
                                                                  9
                                                                      and itscertain affiliates have operated Ruby’s® Diner restaurants since prior to 1985 and are known
                                                                 10
                                                                      as purveyors of very popular burgers, fries and shakes. RDI is owned 60% by Cavanaugh and 40%
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      by Kosmides, the Founders of Ruby’s. RDI is the owner of the Ruby’s® trademarks, system and
                                                                 12
                                                                      intellectual property (the “Marks and Intellectual Property”) and is the employer of the employees of
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      RDI and its affiliates.
                                                                 14
                                                                              RDI is the 100% owner and sole and managing member of SoCal Diners. SoCal Diners is
                                                                 15
                                                                      the 100% owner and sole and managing member of Quality. SoCal Diners is the general partner and
                                                                 16
                                                                      50% owner, and Quality is the limited partner and 50% owner, of the following California limited
                                                                 17
                                                                      partnerships: (a) Ruby’s Huntington Beach, which owns and operates a Ruby’s® restaurant on the
                                                                 18
                                                                      pier in Huntington Beach, California and is one of the SoCal Debtors; (b) Ruby’s Oceanside, which
                                                                 19
                                                                      owns and operates a Ruby’s® restaurant in Oceanside, California and is one of the SoCal Debtors;
                                                                 20
                                                                      (c) Ruby’s Palm Springs, which owns and operates a Ruby’s® restaurant in Palm Springs, California
                                                                 21
                                                                      and is one of the SoCal Debtors; (d) Ruby’s Laguna Hills, which, until March 2019, owned and
                                                                 22
                                                                      operated a Ruby’s® restaurant in the Laguna Hill Mall in Laguna Hills, California, and is one of the
                                                                 23
                                                                      SoCal Debtors; and (e) Ruby’s Mission Valley, Ltd., which until a few months prior to the Petition
                                                                 24
                                                                      Date, owned and operated a Ruby’s® restaurant in the Westfield Mission Valley Mall in San Diego,
                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                      DOCS_LA:325036.19                               - 11 -
                                                                  Case 8:18-bk-13311-CB               Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                           Desc
                                                                                                      Main Document    Page 21 of 126


                                                                  1   California7 (collectively, the “SoCal Entities” and the restaurants owned by the SoCal Entities, the

                                                                  2   “SoCal Restaurants”).

                                                                  3              In addition, RDI holds ownership interests in, and management roles in connection with, the

                                                                  4   following joint venture entities: (a) RDI is the managing member and 70% owner of Ruby’s Beach

                                                                  5   Ventures LLC, which owns and operates a Ruby’s® restaurant in Long Beach, California;8 (b) RDI is

                                                                  6   the general partner and 50% owner of Ruby’s Diner South Coast Plaza LP, which owns and operates

                                                                  7   a Ruby’s® restaurant at South Coast Plaza Mall in Costa Mesa, California;9 (c) RDI is the managing

                                                                  8   member and sole owner of Ruby’s Woodbridge LLC, which owns and operates a Ruby’s® restaurant

                                                                  9   in Woodbridge in Irvine, California; and (d) RDI is the managing member and 50% owner of Ruby’s

                                                                 10   Spectrum LLC, which until a few months prior to the Petition Date, owned and operated a Ruby’s®

                                                                 11   restaurant at the Irvine Spectrum in Irvine, California10 (collectively, the “RDI Entities” and the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   restaurants owned by the RDI Entities, the “RDI Restaurants”). The RDI Entities have not filed
                                        COSTA MESA, CALIFORNIA




                                                                 13   chapter 11 cases. The RDI Restaurants, together with the SoCal Restaurants, are referred to as the
                                          ATTORNEYS AT LAW




                                                                 14   “Company Restaurants”).

                                                                 15              As of the Petition Date, there also were twenty-four (24) Ruby’s® Diner franchises (or

                                                                 16   licensed units) located in Southern California, Arizona, Pennsylvania, New Jersey, Nevada and

                                                                 17   Texas that are owned and, with certain limited exceptions, operated by independent third parties (the

                                                                 18   “Franchised Restaurants” and, together with the Company Restaurants, the “Restaurants”).11 Eureka

                                                                 19

                                                                 20   7
                                                                       The Mission Valley restaurant was closed prior to the Petition Date, in April 2018. Ruby’s Mission Valley, Ltd., while
                                                                      owned by SoCal Diners and Quality, is not operating and is not a debtor entity.
                                                                 21
                                                                      8
                                                                          The other 30% ownership interest in Ruby’s Beach Ventures LLC is held by various third-party investors.
                                                                 22
                                                                      9
                                                                       The other 50% interest in Ruby’s Diner South Coast Plaza LP is owned by South Coast Plaza Expansion, a California
                                                                 23   general partnership, as the limited partner.
                                                                      10
                                                                        The other 50% ownership interest in Ruby’s Spectrum LLC is held by William C. Taormina, Trustee of the Taormina
                                                                 24   Revocable Inter Vivos Trust u/d/t dated July 26, 1983. The Irvine Spectrum restaurant was closed prior to the Petition
                                                                      Date, in April 2018.
                                                                 25   11
                                                                        Prior to its closure in January 2019, RDI provided operational support and related services to the franchise located in
                                                                 26   Yorba Linda, California (Ruby’s Yorba Linda, Ltd.). Ruby’s Management, LLC (“RMLLC”) (an Entity owned by
                                                                      Cavanaugh, Kosmides and Douglas Salisbury), receives a management fee for operational support and related services
                                                                      provided to a Ruby’s® restaurant located in Morongo, California (Ruby’s Morongo) and owned by the Morongo Native
                                                                 27
                                                                      American tribe. RMLCC sub-contracts with RDI for some services for which RDI is paid an administrative fee.
                                                                 28
                                                                      DOCS_LA:325036.19                                         - 12 -
                                                                  Case 8:18-bk-13311-CB             Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                           Desc
                                                                                                    Main Document    Page 22 of 126


                                                                  1   Food Enterprises, LLC, an entity owned by Craig (the DIP Lender and Plan Sponsor), directly or

                                                                  2   indirectly, is the franchisee with respect to four (4five (5) Franchised Restaurants, four (4) located in

                                                                  3   California (Citadel, Corona del Mar, Laguna Beach, San Clemente) and one (1) in Arizona

                                                                  4   (Anthem), and also operates a Ruby’s® food truck.12

                                                                  5           RFS serves as the franchisor to the Ruby’s® franchisees/licensees (the “Franchisees”) and

                                                                  6   licenses the Marks and Intellectual Property from RDI as licensor pursuant to the RFS/RDI License

                                                                  7   Agreement (as defined hereinbelow). Under RFS’ agreements with the Franchisees (the “Franchise

                                                                  8   Agreements”), RFS (as franchisor) is entitled to franchise royalty fees from the Franchisees (the

                                                                  9   “Franchise Royalties”), which are generally the greater of a set dollar amount and four percent (4%)

                                                                 10   of “Gross Sales” as such term is defined in the Franchise Agreements.13 The Franchise Royalties

                                                                 11   historically averaged approximately Two Million Four Hundred Thousand Dollars ($2,400,000) per
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   annum (assuming payment of Franchise Royalties by the Franchisees). In addition, the majority of
                                        COSTA MESA, CALIFORNIA




                                                                 13   the Franchisees14 are obligated under the Franchise Agreements to make payments to an advertising
                                          ATTORNEYS AT LAW




                                                                 14   fund (the “Ad Fund”) in connection with the marketing and advertising of the Ruby’s® brand on a

                                                                 15   regional and a system/national level, each in the amount of one percent (1%) of Gross Sales (i.e., a

                                                                 16   total marketing contribution of two percent (2%) of Gross Sales) (the “Ad Fund Obligations”).

                                                                 17           As licensor of the Marks and Intellectual Property to RFS, pursuant to an Amended and

                                                                 18   Restated Trademark and Intellectual Property License Agreement, dated June 1, 1990 (the

                                                                 19   “RDI/RFS License Agreement”), RDI is entitled to one percent (1%) of the Gross Sales generated by

                                                                 20   RFS and the Franchisees as a license fee (i.e., 25% of the Franchise Royalties paid to RFS) which

                                                                 21   historically averaged approximately Six Hundred Thousand Dollars ($600,000) per annum

                                                                 22   (assuming payment of Franchise Royalties by the Franchisees) (the “RDI License Fee”).

                                                                 23

                                                                 24   12
                                                                        Eureka Food Enterprises, LLC has the right to open a franchise in Castle Rock, Colorado, but that has not yet
                                                                      occurred.
                                                                 25   13
                                                                        Three locations, Ruby’s Anaheim, Ruby’s Morongo and Ruby’s Arizona, utilize the Marks and Intellectual Property,
                                                                      but do not pay royalties to RFS, nor do Ruby’s Anaheim or Ruby’s Arizona contribute to the Ad Fund (as defined
                                                                 26   herein).
                                                                      14
                                                                 27     Certain Franchisees in specialty locations do not have Ad Fund Obligations as they serve a “captive” customer base,
                                                                      such as the Restaurants located at casinos and airports, or are part of an effort to grow brand recognition in as-yet
                                                                 28   undeveloped areas. As noted above, Ruby’s Anaheim and Ruby’s Arizona do not have Ad Fund Obligations.
                                                                      DOCS_LA:325036.19                                        - 13 -
                                                                  Case 8:18-bk-13311-CB             Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                            Desc
                                                                                                    Main Document    Page 23 of 126


                                                                  1             2.        Overview of the Plan Proponents’ Debt Structure

                                                                  2                    a.       RDI’s Secured and Unsecured Creditors

                                                                  3           RDI has approximately $2.985 million in secured obligations to the Secured Noteholders

                                                                  4   (secured against substantially all of the personal property of RDI, including Cash and accounts

                                                                  5   receivable, the Marks and Intellectual Property and RDI’s interests in SoCal Diners, Quality and the

                                                                  6   RDI Entities) (the “Secured Notes”), and approximately $32,239 in secured tax obligations. Pre-

                                                                  7   Petition PACA Trust Claims were asserted against RDI (and the SoCal Debtors) by Family Tree
                                                                      Produce, Inc. (“Family Tree”) in the amount of $47,666, however, this amount was paid in full
                                                                  8
                                                                      during the pendency of the Chapter 11 Cases. RDI also had asserted against it a judgment lien
                                                                  9
                                                                      (UCC-1) in favor of Pillsbury Winthrop Shaw Pittman LLP (“Pillsbury”) in the amount of
                                                                 10
                                                                      approximately $658,095 (the “Pillsbury Claim”),15 however, Pillsbury filed a unsecured proof of
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      claim in the RDI case on account of the Pillsbury Claim and is, therefore, treated as unsecured in the
                                                                 12
                                                                      RDI case.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                              RDI also has approximately $5.545 million in unsecured obligations to the Unsecured
                                                                 14
                                                                      Noteholders (the “Unsecured Notes”) and approximately $4.645 million in other unsecured debt
                                                                 15
                                                                      (which reflects RDI’s current best estimates regarding the ultimate allowability of the claims), for
                                                                 16
                                                                      total estimated unsecured claims in the amount of approximately $10.25 million.16
                                                                 17
                                                                              In addition, RDI has pre-petition (and post-petition) Gift Card Reimbursement Obligations to
                                                                 18
                                                                      the Franchisees, the majority of which will be satisfied by way of the Netdown Process (described in
                                                                 19
                                                                      further detail in Section III.C.12 and VI.E.7 of this Disclosure Statement).17 As described herein,
                                                                 20
                                                                      15
                                                                 21      The Pillsbury Claim is also asserted against SoCal Diners on an unsecured basis, and against the HOP Restaurant
                                                                      Entities on a secured basis. Pillsbury also asserts a second Pillsbury Claim in the amount of $658,095 based on partner
                                                                      liability in connection with the sale of the Laguna Beach restaurant. The Debtors do not believe that there is any
                                                                 22
                                                                      collateral value to support the Pillsbury Claim.
                                                                 23   16
                                                                        The $10.5 million is based on RDI’s current best estimate regarding the ultimate allowability of the RDI General
                                                                      Unsecured Claims. If such claims were allowed in their filed amounts, the amount of claims could increase to
                                                                 24   approximately $15 million.
                                                                      17
                                                                         The Debtors’ gift card programs are discussed in further detail herein. These programs consist of gift cards issued
                                                                 25   directly by the Restaurants to customers, which programs have been continued following the Petition Date, and gift cards
                                                                      sold through a third-party retailer, mainly Costco Wholesale Corporation, which program was terminated by RDI on a
                                                                 26   go-forward basis. RDI intends to satisfy the majority of the gift card obligations to the Franchisees by way of the
                                                                      Netdown Process. Gift card obligations not satisfied by way of the Netdown Process for the pre-petition period will be
                                                                 27   treated as pre-petition unsecured claims against RDI. Post-petition and post-Effective Date gift card obligations not
                                                                      satisfied by way of the Netdown Process will be paid in full, either on the Effective Date or as they come due in the
                                                                 28
                                                                      DOCS_LA:325036.19                                        - 14 -
                                                                  Case 8:18-bk-13311-CB             Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                          Desc
                                                                                                    Main Document    Page 24 of 126


                                                                  1   RDI sought and obtained approval from the Court to honor and pay pre-petition employee-related

                                                                  2   claims and certain other amounts, which have been funded through operations, the use of cash

                                                                  3   collateral and the proceeds of the RDI DIP Loan (as herein defined).18

                                                                  4                    b.       The SoCal Debtors’ Secured and Unsecured Creditors

                                                                  5           The SoCal Debtors have approximately $2.7276 million in secured obligations to Opus Bank

                                                                  6   (secured by substantially all of the personal property assets of the SoCal Debtors, including Cash and

                                                                  7   a pledge of the assets of the SoCal Restaurants). The SoCal Debtors (with the exception of Quality

                                                                  8   and Ruby’s Laguna Hills) also have obligations in the amount of approximately $658,000 on

                                                                  9   account of the Pillsbury Claim and the amount of $297,500 on account of a secured lien in favor of

                                                                 10   C&C Partnership. The SoCal Debtors (and RDI) were also obligated for Pre-Petition PACA Trust

                                                                 11   Claims to Family Tree in the amount of $47,666, which amounts were paid in full during the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   pendency of the Chapter 11 Cases. SoCal Diners (but not the other SoCal Debtors) is obligated in
                                                                      connection with a lease guaranty settlement in favor of Plaza Bonita, LLC in the asserted amount of
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      approximately $154,000 that is purportedly secured by an attachment lien against SoCal Diners.
                                                                 14
                                                                              The Debtors do not believe that there is any collateral to secure the obligations to Pillsbury or
                                                                 15
                                                                      Plaza Bonita and believe that these obligations will beare treated as unsecured claims under the Plan.
                                                                 16
                                                                              The SoCal Debtors have unsecured obligations (not including any cure payments in
                                                                 17
                                                                      connection with assumed leases which will be paid as administrative claims under the Plan), in the
                                                                 18
                                                                      following estimated amounts: (i) SoCal Diners - $1.3 million; (ii) Quality - $0.00; (iii) Ruby’s
                                                                 19

                                                                 20

                                                                 21
                                                                      ordinary course. As ofPrior to the Petition Date, RDI alsohad issued dining cards to the Unsecured Noteholders
                                                                 22   allowing them to dine at Ruby’s® Restaurants free of charge up to certain amounts based on the face amount of their
                                                                      notes. This program was discontinued following the Petition Date.
                                                                 23   18
                                                                         As of the Petition Date, RDI owed to RFS the amount of approximately $400,000 (after accounting for all
                                                                 24   intercompany obligations between them). In addition, RDI owes to RFS certain amounts pursuant to the Netdown
                                                                      Process described in further detail infra. So long as RDI and RFS are in compliance with their obligations under the
                                                                 25   Plan, including theirwithout limitations all obligations owing to Opus Bank on the New Opus Bank RFS Note, any
                                                                      intercompany receivable owed to RFS from RDI as a result of the Netdown Process and any other intercompany
                                                                 26   obligations between them will not be collected or paid, but will remain on the books as non-cash journal
                                                                      entries. and will be cancelled as of the Effective Date; provided, however, that RDI will guaranty RFS’ obligation to
                                                                 27   Opus Bank under the New Opus Bank RFS Note in the amount that RDI owes to RFS as of the Effective Date on
                                                                      account of such cancelled receivable.
                                                                 28
                                                                      DOCS_LA:325036.19                                       - 15 -
                                                                  Case 8:18-bk-13311-CB             Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                            Desc
                                                                                                    Main Document    Page 25 of 126


                                                                  1   Huntington Beach - $1.2 million; (iv) Ruby’s Oceanside - $1.2 million; (v) Ruby’s Palm Springs -

                                                                  2   $1.1 million; and (vi) Ruby’s Laguna Hills - $569,000.

                                                                  3                    c.       RFS’ Secured and Unsecured Creditors

                                                                  4             RFS has approximately $1.28 million in secured obligations to Opus Bank (secured by

                                                                  5   substantially all of the personal property assets of RFS), an unsecured note owed to Craig in the

                                                                  6   principal amount of $1 million, plus accrued interest thereon (in the amount of approximately

                                                                  7   $120135,000) (defined herein as the “RFS Note”),19 and approximately $430,515 in accounts

                                                                  8   payable and other unsecured obligations.20

                                                                  9   B.        Events Leading to Chapter 11 Filings
                                                                                1.        Overview of the RDI Debtors’ Financial Difficulties
                                                                 10
                                                                                The RDI Debtors’ revenue generally comes directly from the operation of the SoCal
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      Restaurants (in the case of the SoCal Debtors) and from management fees and partnership
                                                                 12
                                                                      distributions from the RDI Restaurants (in the case of the RDI Entities and RDI). The RDI Debtors
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      also receive revenue in connection with the sale of gift cards to customers and, as discussed above,
                                                                 14
                                                                      RDI is entitled to the RDI License Fee. The RDI Debtors’ and RFS’ annual revenues for calendar
                                                                 15
                                                                      year 2017 were approximately $13.9 million and $2.6 million, respectively, and in 2018,
                                                                 16
                                                                      approximately $13.7 million and $2.5 million, respectively. While certain of the SoCal Debtors
                                                                 17
                                                                      were and continue to be profitable, RDI, faced with an overleveraged balance sheet and continuing
                                                                 18
                                                                      operating losses, was unable to adequately address its financial difficulties outside of a chapter 11
                                                                 19
                                                                      filing.
                                                                 20
                                                                                Several factors contributed to the deterioration in the RDI Debtors’ financial condition,
                                                                 21
                                                                      which resulted in the commencement of the RDI Debtors’ Chapter 11 Cases, and the separate
                                                                 22
                                                                      chapter 11 filing by RFS.
                                                                 23

                                                                 24   19
                                                                        The Plan provides for Craig, as the Plan Sponsor, to convert the principal amount of the RFS Note into equity in RDI.
                                                                      Craig holds a right of offset against the RFS Note for Franchise Royalties as the owner of Eureka Food Enterprises,
                                                                 25   LLC, a Franchisee, but this offset right will not be exercised and, on the Effective Date, Craig will paythese Franchise
                                                                      Royalties and Ad FeesFund Obligations will be paid, pursuant to the Netdown Process, in the amount of approximately
                                                                 26   $635,556, as reflected in the Cash Flow Projections.
                                                                      20
                                                                 27     This figure does not include the amount of approximately $371,530 owed by RFS to Cavco Restaurant Serv., an entity
                                                                      affiliated with Cavanaugh, or the approximate amount of $98,428 owed by RFS to Kono Enterprises LLC, an entity
                                                                 28   affiliated with Kosmides, which amounts are included in the Reconciliation.
                                                                      DOCS_LA:325036.19                                        - 16 -
                                                                  Case 8:18-bk-13311-CB        Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                Desc
                                                                                               Main Document    Page 26 of 126


                                                                  1           In early 2012, after years of ongoing disputes, the company entered into agreements whereby

                                                                  2   the interests of two of its partners, Douglas Salisbury and Doug DiCinces, were bought out. Funding

                                                                  3   for the buy-outs was obtained through financing obtained from Craig and Opus Bank. The

                                                                  4   company, however, did not replace the equity from these partners and did not otherwise have

                                                                  5   sufficient cash flow to meet the costs associated with the buy-outs as well as to meet the company’s

                                                                  6   other financial challenges and ongoing operational needs, including with respect to the obligations to

                                                                  7   RDI’s Secured Noteholders and Unsecured Noteholders.

                                                                  8           As a result, onIn early 2012, RDI and RFS entered into an agreement whereby the interests in

                                                                  9   RDI and RFS held by Douglas Salisbury were purchased through a stock pledge and a promissory

                                                                 10   note from the Founders. The promissory note was paid through a short-term loan from Steve Craig.

                                                                 11   The short-term loan provided by Mr. Craig was paid through a loan from Opus to RFS. In a separate
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   transaction, after RDI prevailed in litigation with Doug DeCinces and Mr. DeCinces chose to appeal
                                        COSTA MESA, CALIFORNIA




                                                                 13   the decision and did not have to “bond around” any potential damages, to avoid the time, distraction
                                          ATTORNEYS AT LAW




                                                                 14   and expense of an appeal, an agreement was reached whereby RDI would purchase Mr. DeCinces’

                                                                 15   limited partnership interests in seven locations. In addition, RDI negotiated a separate purchase of

                                                                 16   the third-party limited partnership interests in Ruby’s Oceanside in which Mr. DeCinces had no

                                                                 17   interest. The financing and equity structure for the transaction involved the Chairman of the

                                                                 18   Steering Committee (as defined below) and had the approval of the members of the Steering

                                                                 19   Committee. The current entity and debt (the SoCal Debtors’ Opus Loan) structure was put in place

                                                                 20   in connection with that transaction, and also included a loan to the SoCal Debtors to fund

                                                                 21   improvements to the Mission Valley location. Around the same time the SoCal Debtors’ Opus Loan

                                                                 22   was put into place, RFS also obtained loans from Opus to satisfy the obligations from the Salisbury

                                                                 23   transaction and to fund improvements for the Whaler’s Village Hawaii location.

                                                                 24           On or about February 10, 2012, RDI entered into a consensual restructuring of its secured

                                                                 25   notescreated the Secured Notes with the existing Unsecured Noteholders (in the aggregate face

                                                                 26   amount of approximately $2.9 million) (the “Original Secured Notes”) and, on or about July 16,

                                                                 27   2012, entered into a restructuring of its previous unsecured notes (in the aggregate face amount of

                                                                 28
                                                                      DOCS_LA:325036.19                               - 17 -
                                                                  Case 8:18-bk-13311-CB            Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                         Desc
                                                                                                   Main Document    Page 27 of 126


                                                                  1   approximately $5.6 million) (the “Original Unsecured Notes” and, together with the Original

                                                                  2   Secured Notes, the “Original Notes” and the holders thereof, the “Secured Noteholders” and the

                                                                  3   “Unsecured Noteholders,” respectively). The Original Secured Notes (and the restructured Secured

                                                                  4   Notes issued in connection with the 2016 Restructuring Agreement (as such terms are defined

                                                                  5   hereinbelow)) are secured by all or substantially all of the personal property of RDI (including Cash

                                                                  6   and accounts receivable, the Marks and Intellectual Property and RDI’s interests in SoCal Diners,

                                                                  7   Quality and the RDI Entities). The Original Secured Notes were governed by the Credit Agreement,

                                                                  8   the Collateral Agent and Intercreditor Agreement, the Security Agreement (Personal Property), dated

                                                                  9   as of February 10, 2012, and related documentation, including the UCC-1 Financing Statement filed

                                                                 10   in connection therewith (the “Original Secured Credit Documents”). Pursuant to the Original

                                                                 11   Secured Credit Documents, Credit Management Association (“CMA”) was designated as collateral
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   agent (“Collateral Agent”) in connection with the Original Secured Notes (and, until recently,
                                        COSTA MESA, CALIFORNIA




                                                                 13   continued to serve in this capacity in connection with the restructured Secured Notes).21 The
                                          ATTORNEYS AT LAW




                                                                 14   Original Unsecured Notes were governed by Credit Agreement and the Representative and

                                                                 15   Intercreditor Agreement, dated as of July 16, 2012 (the “Original Unsecured Credit Documents”).

                                                                 16   Pursuant to the Original Unsecured Credit Documents, a “steering committee” comprised of

                                                                 17   Unsecured Noteholders was designated as the representative with respect to the Original Unsecured

                                                                 18   Notes (the “Steering Committee”) (and continued to serve in this capacity in connection with the

                                                                 19   restructured Unsecured Notes).22

                                                                 20           As noted above, during this time frame, the company wasRDI and RFS were faced with

                                                                 21   several legal challenges in connection with, among other things, the buy-out of itstheir partners and

                                                                 22   disputes related to itsthe Laguna Beach restaurant location, which not only unnecessarily diverted

                                                                 23   management’s attention away from the company’s operations, but also resulted in the incurrence of

                                                                 24
                                                                      21
                                                                        RDI has been advised that CMA filed its own bankruptcy proceeding, and has stepped down as Collateral Agent in
                                                                 25   connection with the Secured Notes. The Plan provides for the appointment of a Replacement Collateral Agent.
                                                                      22
                                                                 26     The members of the Steering Committee were Chairman Don Lavoie, Dick Silva, Bill Pope, John Teele, Maureen
                                                                      Melvold, Michael Munz, Mike Dingillo, John Overdevest and Bob Converse. Steering Committee members Mssrs.
                                                                 27   Silva and Pope joined the RDI board as part of the 2016 Restructuring (as discussed below). Mr. Lavoie was also a
                                                                      consultant to RDI during his time on the Steering Committee. Messrs. Silva, Pope and Munz are also members forof the
                                                                 28   Official Committee of Unsecured Creditors for the RDI estate.
                                                                      DOCS_LA:325036.19                                      - 18 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                 Desc
                                                                                                Main Document    Page 28 of 126


                                                                  1   significant professional fees. In addition, notwithstanding the company’s efforts to grow itsthe

                                                                  2   Ruby’s® brand through the development of new franchiseable models, company-owned Ruby’s®

                                                                  3   restaurants and the conversion of certain locations from a full-service restaurant to a “fast casual”

                                                                  4   restaurant concept, unfortunately, as a result of an industrywide slowdown in terms of growth and

                                                                  5   sales figures and high operational costs, the new locations and concepts did not perform as projected,

                                                                  6   and the company wasRDI and RFS were ultimately forced to close down four (4) of its restaurants

                                                                  7   (Plaza Bonita in National City, California, Parkway Plaza in El Cajon, California, 17th Street

                                                                  8   (Redburger) in Costa Mesa, California (each directly or indirectly owned by RDI) and Whalers

                                                                  9   Village in Maui, Hawaii (owned by RFS), resulting in significant obligations associated with these

                                                                 10   closures. Around the same time, RFS’ efforts at developing new franchises was otherwise hampered

                                                                 11   by the industry slowdown and a successful and profitable Ruby’s® franchise located at the Newark
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Airport was lostforced to close due to the airport’s removal of all vendors at the terminal.
                                        COSTA MESA, CALIFORNIA




                                                                 13           In addition, leading up to 2015, significant increased competition in the restaurant industry
                                          ATTORNEYS AT LAW




                                                                 14   emerged, creating an array of dining options for consumers. This competition emergence impacted

                                                                 15   many key brands and, while the Ruby’s® brand continued to see strong loyalty with its guests, the

                                                                 16   company wasRDI and RFS were impacted by these competitive forces, which adversely

                                                                 17   impacted the revenue and profit generated by the company stores, as well as the sales figures of the

                                                                 18   Ruby’s® franchisees (and, as a result, the amount of the revenue generated by way of the RDI

                                                                 19   License Fee).

                                                                 20           After several years of continuing losses and the closure of several restaurants, in early 2015,

                                                                 21   RDI was forced to suspend interest payments on the Original Notes. In addition, SoCal Diners was

                                                                 22   in covenant violation of its loan agreement with Opus Bank (which holds liens on all or substantially

                                                                 23   all of the assets of SoCal Diners, Quality and the SoCal Restaurants and, at the time, was owed

                                                                 24   approximately $4 million).

                                                                 25           The company explored variousVarious business and restructuring alternatives were explored

                                                                 26   over the course of 2015 and early 2016. In October 2016, SoCal Diners entered into a restructuring

                                                                 27   of the Opus Bank loan. As of the Petition Date, SoCal Diners believed it was in material compliance

                                                                 28
                                                                      DOCS_LA:325036.19                                - 19 -
                                                                  Case 8:18-bk-13311-CB            Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                        Desc
                                                                                                   Main Document    Page 29 of 126


                                                                  1   with the restructured terms of the Opus Bank loan, which is currently in the amount of

                                                                  2   approximately $2.7276 million.23

                                                                  3           RDI also engaged the Steering Committee (and CMA) in an ongoing dialogue regarding the

                                                                  4   company’sits financial situation and possible restructuring alternatives. As a result, RDI and the

                                                                  5   Steering Committee and CMA reached a conceptual agreement regarding a revised business plan for

                                                                  6   the company and a consensual proposal for the restructuring of the Original Unsecured and Secured

                                                                  7   Notes. The restructuring of the Original UnsecuredSecured Notes was subject to the approval of at

                                                                  8   least 51% of the total amount loaned to RDI by each Secured Noteholder under the Original Secured

                                                                  9   Notes, as well as an aggregate of at least 66.7% of the total amount loaned to RDI by each

                                                                 10   Unsecured Noteholder under the Original Unsecured Notes.

                                                                 11           On June 30, 2016, with the requisite approval of the Noteholders and in accordance with
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   RDI’s Consent Solicitation Statement, dated May 19, 2016 (the “Consent Solicitation Statement”),
                                        COSTA MESA, CALIFORNIA




                                                                 13   RDI completed a restructuring transaction involving the Original Notes, whereby RDI amended and
                                          ATTORNEYS AT LAW




                                                                 14   restated the Original Notes (the “Restructured Notes”). The Consent Solicitation Statement, the

                                                                 15   Restructured Notes, the First Amendment to Security Agreement, Credit Agreement (Secured),

                                                                 16   Collateral Agent and Intercreditor Agreement (Secured), Credit Agreement (Unsecured), and

                                                                 17   Representative and Intercreditor Agreement (Unsecured), and Agreement Regarding Restatement of

                                                                 18   Promissory Notes, effective as of July 1, 2016 (the “Omnibus First Amendment”), the UCC-1

                                                                 19   Financing Statements filed in connection therewith, and any related documentation (including the

                                                                 20   Original Secured Credit Documents and Original Unsecured Credit Documents not amended by way

                                                                 21   of the Restructured Notes and Omnibus First Amendment), are referred to herein as the “2016

                                                                 22   Restructuring Agreement.” The 2016 Restructuring Agreement contained releases of RDI and its

                                                                 23   officers and directors by the Secured Noteholders and Unsecured Noteholders.

                                                                 24

                                                                 25

                                                                 26
                                                                      23
                                                                       Opus Bank is also the lender to RFS, and holds a Secured Claim against RFS in the amount of approximately $1.28
                                                                 27
                                                                      million. Opus Bank is not a Creditor of RDI.
                                                                 28
                                                                      DOCS_LA:325036.19                                     - 20 -
                                                                  Case 8:18-bk-13311-CB             Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                            Desc
                                                                                                    Main Document    Page 30 of 126


                                                                  1            An overview of the material terms of the Restructured Notes under the 2016 Restructuring

                                                                  2   Agreement, and the current state of the obligations to the holders thereof (in bold), are as follows:24

                                                                  3            Term. The initial maturity of the Restructured Notes is ten years from the Note Restatement
                                                                               Date (i.e., June 30, 2026), subject to an additional five-year extension under certain
                                                                  4            conditions. In the event of a Sale of the Business (as defined in the Restructured Notes),
                                                                               prior to the otherwise applicable maturity date, then the Restructured Notes are due sixty (60)
                                                                  5            days following such Sale of the Business.
                                                                  6            Interest. Interest begins to accrue on January 1, 2017, and will be paid in semi-annual
                                                                               installments at 2.17%. Payments to commence on June 30, 2017, and are to continue each
                                                                  7            June 30 and December 30 thereafter. Accrued but unpaid interest owing as of the Note
                                                                               Restatement Date was cancelled and forgiven.
                                                                  8
                                                                                        RDI made the required interest payments under the Restructured Notes due on
                                                                  9                     June 30, 2017, and December 20, 2017, but was unable to make the June 30,
                                                                                        2018, December 20, 2018, or June 30, 2019 payments.
                                                                 10
                                                                               Principal – Accelerated Principal Payment Waterfall. In addition to the interest payments,
                                                                 11            85% of all Free Cash Flow From Operations (or Free Cash Flow From Sale of the Business)
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                               (each as defined in the Restructured Notes) (such 85% referred to as the “First Tier
                                                                 12            Accelerated Principal Payments”) will be paid to the Noteholders every year until (i) an
                                                                               aggregate amount of all payments paid pursuant to the Restructured Notes to the Secured
                                        COSTA MESA, CALIFORNIA




                                                                 13            Noteholders equals $2,985,016.64 (referred to as the “Secured Note Recoupment”), and
                                          ATTORNEYS AT LAW




                                                                               (ii) an aggregate amount of all payments paid pursuant to the Restructured Notes to the
                                                                 14            Unsecured Noteholders equals $5,540,527.72 (referred to as the “Unsecured Note
                                                                               Recoupment”). In general, once the Unsecured Note Recoupment has been achieved, the
                                                                 15            Noteholders then receive 45% of Free Cash Flow From Operations (or Free Cash Flow From
                                                                               Sale of the Business) (such 45% referred to as the “Second Tier Accelerated Principal
                                                                 16            Payments”) until the remaining balance owing on the Restructured Notes is repaid.
                                                                 17                     85% of all Free Cash Flow From Operations; amount subsequently changed to
                                                                                        100% through an Addendum.
                                                                 18
                                                                               The First Tier Accelerated Principal Payments will be paid 55.6% in respect of the Secured
                                                                 19            Notes and 44.4% in respect of the Unsecured Notes until the Secured Notes have achieved
                                                                               the Secured Note Recoupment. Upon satisfying the Secured Note Recoupment, First Tier
                                                                 20            Accelerated Principal Payments will be paid entirely to the Unsecured Noteholders until the
                                                                               Unsecured Note Recoupment is achieved. After the Unsecured Note Recoupment is
                                                                 21            achieved, the Second Tier Accelerated Principal Payments will be paid 55.6% in respect of
                                                                               the Secured Notes and 44.4% in respect of the Unsecured Notes until the Secured Notes have
                                                                 22            been paid off in full. After the Secured Notes have been paid off in full, the Second Tier
                                                                               Accelerated Principal Payments will be paid entirely to the Unsecured Noteholders until the
                                                                 23            Unsecured Notes have been paid off in full.
                                                                 24            In the event that all of RDI’s (direct or indirect) assets are sold, the Noteholders will
                                                                               generally share in a portion of Free Cash Flow From Sale of the Business in a similar fashion
                                                                 25
                                                                      24
                                                                 26     The following is necessarily a summary overview of the material terms of the Restructured Notes. For full and
                                                                      complete disclosure of the terms of the Restructured Notes and related matters, please refer to the 2016 Restructuring
                                                                 27   Agreement. The treatment of the holders of the Restructured Notes under the Plan is described in Section VI.C.2.a
                                                                      (Class 1 – Allowed Secured Claims of the Secured Noteholders (RDI)) and Section VI.C.5.a (Class 11(a) – Allowed
                                                                 28   Unsecured Claims Against RDI).
                                                                      DOCS_LA:325036.19                                        - 21 -
                                                                  Case 8:18-bk-13311-CB                Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                 Desc
                                                                                                       Main Document    Page 31 of 126


                                                                  1              as such Noteholders share in Free Cash Flow From Operations; provided, however, that
                                                                                 following such sale and related payments, any remaining unpaid amounts respecting the
                                                                  2              applicable Restructured Note shall be automatically cancelled and forgiven.

                                                                  3                       As there has been no Free Cash Flow From Operations (or Free Cash Flow
                                                                                          From Sale of the Business), no First Tier Accelerated Principal Payments, or
                                                                  4                       Second Tier Accelerated Principal Payments, are due and owing, and no such
                                                                                          amounts have been paid by RDI.
                                                                  5
                                                                                 Contingent Additional Principal. In addition, if, upon Maturity (as defined in the
                                                                  6              Restructured Notes), the total Net Equity (as defined in the Restructured Notes) of RDI, as
                                                                                 reasonably determined by RDI’s accountants and management, is equal to or greater than
                                                                  7              $15,000,000, then in addition to any other amounts payable pursuant to each Restructured
                                                                                 Note, each Noteholder will be paid a contingent additional payment equal to 1.115% of the
                                                                  8              principal amount owed with respect to such Noteholder’s Restructured Note as of the Note
                                                                                 Restatement Date.
                                                                  9
                                                                                          No contingent additional principal payments are due and owing, and no such
                                                                 10                       amounts have been paid by RDI.

                                                                 11
                                                                                 As contemplated in connection with the 2016 Restructuring Agreement, the companyRDI set
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                      out to implement its business plan to increase franchise unit sales and reduce company-owned assets
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      through the sale of multiple restaurant locations (by way of refranchising these restaurants to third
                                                                 14
                                                                      parties). Concurrently, through the reduction of company-owned restaurants, the companyRDI
                                                                 15
                                                                      planned to be in a position to significantly reduce its corporate overhead and infrastructure
                                                                 16
                                                                      obligations related to the company-owned restaurants. In accordance with the company’s business
                                                                 17
                                                                      plan, during the time period from October 2015 to June 2016, three (3) restaurants were sold and
                                                                 18
                                                                      refranchised to third party franchisees (the Ruby’s® locations in Corona del Mar, Laguna Beach and
                                                                 19
                                                                      Mission Viejo, California), for total net sale proceeds of approximately $2.5 million.25
                                                                 20
                                                                                 The companyRDI also entered into negotiations for the sale of three (3) other restaurant
                                                                 21
                                                                      locations (Huntington Beach, Oceanside and Palm Springs), and received several offers in
                                                                 22
                                                                      connection with these restaurants from various prospective purchasers.26 However, the offers
                                                                 23
                                                                      ultimately proved insufficient, and the companyRDI determined it could not proceed with these
                                                                 24
                                                                      sales. As a result of the required continued management of the company-owned stores, however,
                                                                 25
                                                                      notwithstanding the company’sRDI’s efforts and corresponding reduction of expenses, the
                                                                 26
                                                                      25
                                                                        The Corona del Mar and Laguna Beach restaurants were purchased by Eureka Food Enterprises, LLC, which is owned
                                                                 27   by Craig.
                                                                      26
                                                                 28        One of these prospective purchasers was Craig or a related entity.
                                                                      DOCS_LA:325036.19                                           - 22 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                   Desc
                                                                                                Main Document    Page 32 of 126


                                                                  1   companyRDI was not in a position to materially reduce much of its corporate overhead and

                                                                  2   infrastructure obligations at the pace outlined in the business plan, although the companyRDI

                                                                  3   substantially reduced its overhead in the 12 months leading up to the bankruptcy filings.

                                                                  4           In addition, 2017 restaurant sales were adversely affected by inclement weather in the first

                                                                  5   half of the year which severely degraded sales volumes over prior years and forecasts. The weather

                                                                  6   also impacted commodity prices, increasing the company’s cost of goods. Moreover, newly enacted

                                                                  7   governmental regulations and policies drove many expenses higher (including minimum

                                                                  8   wage increases, medical benefits, and sick pay requirements and minimum wage increases), all of

                                                                  9   which increased costs at a time when the restaurant industry as a whole was experiencing declining

                                                                 10   same store sales. Concurrently, grocery store prices decreased, which generally reduced the

                                                                 11   frequency of visitation by restaurant customers. While the companyRDI experienced a rebound in
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   the second half of 2017, the company’sits cash flow remained insufficient to meet its ongoing
                                        COSTA MESA, CALIFORNIA




                                                                 13   obligations.
                                          ATTORNEYS AT LAW




                                                                 14           Another factor impacting the companyRDI was the lower than forecasted income from the

                                                                 15   company’s third-party retailer gift card program. Historically, RDI engaged in gift card sales

                                                                 16   through third-party retailers (predominantly through Costco Wholesale Corporation) as a means by

                                                                 17   which to increase customer visitation to the Ruby’s® Restaurants (defined herein as the “Costco Gift

                                                                 18   Card Program”). With respect to the Costco Gift Card Program, however, RDI was unable to

                                                                 19   continue to reimburse the Franchisees accepting the Costco gift cards (which reimbursement was

                                                                 20   typically at a rate of 85%, but in two instances at the rate of 90%). RDI’s inability to reimburse the

                                                                 21   Franchisees resulted in the Franchisees not paying their royalty fees to RFS and RDI not receiving

                                                                 22   the RDI License Fee. Ultimately, prior to the Petition Date, RDI terminated the Costco Gift Card

                                                                 23   Program on a go-forward basis, although RDI intends to honor the majority of its outstanding Gift

                                                                 24   Card Reimbursement Obligations to Franchisees (as defined herein) in accordance with the Netdown

                                                                 25   Process as described in further detail, infra.

                                                                 26           In sum, RDI found itself with an overleveraged balance sheet, and without thedeclining cash

                                                                 27   flow to pay its operating costs or its obligations to creditors. In turn, RDI’s inability to meet its

                                                                 28
                                                                      DOCS_LA:325036.19                                 - 23 -
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                      Desc
                                                                                                  Main Document    Page 33 of 126


                                                                  1   obligations to the Franchisees on account of Gift Card Reimbursement Obligations impeded RFS’

                                                                  2   ability to collect royalties from the Franchisees. In addition, Opus Bank commenced enforcement

                                                                  3   proceedings against the SoCal Debtors, seeking the appointment of a receiver over their assets and

                                                                  4   operations, precipitating the SoCal Debtors’ bankruptcy filings. The Debtors, therefore, commenced

                                                                  5   these Chapter 11 Cases in order to restructure their financial affairs.

                                                                  6   C.      Significant Events in the Bankruptcy Cases Through the Date of Filing of Disclosure

                                                                  7           Statement

                                                                  8            1.         Chapter 11 Status Conference
                                                                              The Court has held chapter 11 status conferences in these Chapter 11 Cases on September 24,
                                                                  9
                                                                      2018, October 22, 2018, November 2, 2018, December 18, 2018, February 27, 2019, April 25, 2019,
                                                                 10
                                                                      June 5, 2019 and July 24, 2019. The Debtors have filed status conference reports in connection with
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      these status conferences [RDI Debtors, Docket Nos. 65, 114, 151, 244, 334, 369, 394 and 417]; RFS,
                                                                 12
                                                                      Docket Nos. 40, 138, 175 and 218].
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                               2.         341(a) Meetings
                                                                 14
                                                                              The SoCal Debtors’ meeting of creditors under section 341(a) of the Bankruptcy Code was
                                                                 15
                                                                      conducted on October 3, 2018. RDI’s meeting of creditors was conducted on October 15, 2018.
                                                                 16
                                                                      RFS’ meeting of creditors was held on October 15, 2018.
                                                                 17
                                                                               3.         Appointment of an Official Committee of Unsecured Creditors in the RDI Case
                                                                 18           On September 19, 2018, the U.S. Trustee appointed the Committee in the RDI Chapter 11
                                                                 19   Case. The Committee consists of the following Creditors: Richard Silva, William E. Pope and
                                                                 20   Michael Munz.27 The Committee is represented by Winthrop Couchot Golubow Hollander, LLP as
                                                                 21   its insolvency counsel and Force 10 Partners as its financial advisor. No Committee was appointed
                                                                 22   in the RFS Chapter 11 Case.
                                                                 23            4.         Joint Administration of the RDI Debtors’ Cases

                                                                 24           On September 5, 2018, the Court entered an order authorizing the joint administration of the

                                                                 25   RDI Debtors’ cases [Docket No. 6]. The RDI Debtors’ cases are jointly administered for procedural

                                                                 26

                                                                 27   27
                                                                       Mssrs. Silva, Pope and Munz each were members of the Steering Committee. Messrs. Silva and Pope served on the
                                                                 28   RDI Board of Directors.
                                                                      DOCS_LA:325036.19                                    - 24 -
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14             Desc
                                                                                                  Main Document    Page 34 of 126


                                                                  1   purposes only. The Plan does not provide for the substantive consolidation of the Plan Proponents’

                                                                  2   assets and liabilities. The RFS Chapter 11 Case is administered separately from the RDI Debtors.

                                                                  3            5.         Employee Wages and Benefits
                                                                              On September 10, 2018, the Court entered an order authorizing RDI to pay certain Pre-
                                                                  4
                                                                      Petition wages and salaries of its employees and honor other employee benefits [Docket No. 31].
                                                                  5
                                                                               6.         Schedules and Statements of Financial Affairs
                                                                  6
                                                                              On September 28, 2018, the RDI Debtors filed with the Court their Schedules and Statement
                                                                  7
                                                                      of Financial Affairs. On October 4, 2018, RFS filed with the Court its Schedules and Statement of
                                                                  8
                                                                      Financial Affairs.
                                                                  9            7.         Honoring of Customer Programs and Payment of Certain Pre-Petition Claims
                                                                 10           On August 31, 2018, and September 10, 2018, the Court entered orders granting the RDI
                                                                 11   Debtors’ motions for authority to continue to honor customers’ gift cards following the Petition
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Date. [Docket Nos. 30 and 32].
                                        COSTA MESA, CALIFORNIA




                                                                 13            8.         Unexpired Leases and/or Executory Contracts
                                          ATTORNEYS AT LAW




                                                                 14                   a.        The Huntington Beach Lease

                                                                 15           Ruby’s Huntington Beach is a party to a nonresidential lease with the City of Huntington

                                                                 16   Beach (the “City of Huntington Beach”) for the operation of a Ruby’s restaurant located on the

                                                                 17   Huntington Beach Pier, 1 Main Street, Huntington Beach, California 92648 (the “Huntington Beach

                                                                 18   Lease”). Ruby’s Huntington Beach determined in its sound business judgment that it was in the best

                                                                 19   interest of its Estate and its Creditors to assume the Huntington Beach Lease. To that end, Ruby’s

                                                                 20   Huntington Beach entered into a stipulation with the City of Huntington Beach authorizing the

                                                                 21   assumption of the Huntington Beach Lease and curing defaults (the “Huntington Beach Lease

                                                                 22   Stipulation”), and on February 6, 2019 [Docket No. 233], Ruby’s Huntington Beach filed a motion

                                                                 23   to approve the Huntington Beach Lease Stipulation. On March 11, 2019, the Court entered its order

                                                                 24   approving the Huntington Beach Lease Stipulation [Docket No. 282]. On April 2, 2019, the City of

                                                                 25   Huntington Beach sent correspondence to Ruby’s Huntington Beach that it had not yet received

                                                                 26   payment as set forth in the Huntington Beach Lease Stipulation and notifying Ruby’s Huntington

                                                                 27   Beach of its intent to terminate the Huntington Beach Lease in thirty (30) days. The amounts due

                                                                 28   and owing to the City of Huntington Beach pursuant to the Huntington Beach Lease Stipulation have
                                                                      DOCS_LA:325036.19                                - 25 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                 Desc
                                                                                                Main Document    Page 35 of 126


                                                                  1   been paid. In accordance with the agreement with the City of Huntington Beach, Ruby’s Huntington

                                                                  2   Beach is required to make certain improvements to the lighting and signage of the premises, which

                                                                  3   improvements are in process. Ruby’s Huntington Beach is also required to pay 2019 percentage

                                                                  4   rent, in the approximate amount of $290,000 by the end of January 2020, which will be paid as and

                                                                  5   when due and payable.

                                                                  6                   b.     The Oceanside Lease

                                                                  7           On or about March 1, 1996, RDI entered into a lease agreement with the City of Oceanside

                                                                  8   (as amended from time to time thereafter, the “Oceanside Lease”) for a Ruby’s Diner located at 1

                                                                  9   Oceanside Pier, Oceanside, California 92054. In January 2014, Ruby’s Oceanside succeeded to the

                                                                 10   interest of RDI in the Oceanside Lease. In 2018, Ruby’s Oceanside exercised the first of the two

                                                                 11   remaining options to extend the term of the Oceanside Lease. Ruby’s Oceanside determined in its
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   sound business judgment that it was in the best interest of its Estate and its Creditors to assume the
                                        COSTA MESA, CALIFORNIA




                                                                 13   Oceanside Lease. To that end, on February 6, 2019, RDI and Ruby’s Oceanside filed a motion
                                          ATTORNEYS AT LAW




                                                                 14   seeking to assume the Oceanside Lease [Docket No. 232], which was granted by the Court on

                                                                 15   March 11, 2019 [Docket No. 281]. Any amounts due and owing in connection with the assumption

                                                                 16   of the Oceanside Lease will be paid on the Effective Date of the Plan.

                                                                 17                   c.     The Palm Springs Lease

                                                                 18           On or about October 25, 1999, RDI entered into a commercial lease agreement (the “Palm

                                                                 19   Springs Lease”) with John Wessman dba Plaza Mercado for the Ruby’s Diner located at 155 S. Palm

                                                                 20   Canyon Drive, Palm Springs, California 92262. In or about 2013, Ruby’s Palm Springs succeeded

                                                                 21   to the interest of RDI in the Palm Springs Lease.

                                                                 22           Ruby’s Palm Springs determined in its sound business judgment that it was in the best

                                                                 23   interest of its Estate and its Creditors to assume the Palm Springs Lease. To that end, on February 6,

                                                                 24   2019, RDI and Ruby’s Palm Springs filed a motion seeking to assume the Palm Springs Lease

                                                                 25   [Docket No. 232], which was granted by the Court on March 11, 2019 [Docket No. 281]. Any

                                                                 26   amounts due and owing in connection with the assumption of the Palm Springs Lease will be paid on

                                                                 27   the Effective Date of the Plan.

                                                                 28
                                                                      DOCS_LA:325036.19                                - 26 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                 Desc
                                                                                                Main Document    Page 36 of 126


                                                                  1                   d.     The Laguna Hills Lease

                                                                  2           On or about September 16, 1994, RDI entered into a lease agreement (as amended from time

                                                                  3   to time thereafter, the “Laguna Hills Lease”) with Shopping Centers Associates, a New York general

                                                                  4   partnership, for the Ruby’s Diner located within the Laguna Hills Mall, located at 24155 Laguna

                                                                  5   Hills Mall, Suite 184A, Laguna Hills, California 92653 (the “Laguna Hills Restaurant”). MGP

                                                                  6   Fund X Laguna Hills, LLC (“MGP”) currently owns the Laguna Hills Mall and is the landlord in

                                                                  7   connection with Laguna Hills Lease. Ruby’s Laguna Hills succeeded to the interest of RDI in the

                                                                  8   Laguna Hills Lease.

                                                                  9           RDI, Ruby’s Laguna Hills and SoCal Diners determined in their sound business judgment

                                                                 10   that it was in the best interest of their Estates and Creditors to assume and assign the Laguna Hills

                                                                 11   Lease. To this end, these Debtors negotiated with MGP and an existing franchisee regarding the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   assignment of the Laguna Hills Lease, the resolution of MGP’s claims against the Debtors, and the
                                        COSTA MESA, CALIFORNIA




                                                                 13   sale of certain furniture, fixtures and equipment (the “FF&E”) (which FF&E, consisting of a limited
                                          ATTORNEYS AT LAW




                                                                 14   amount of “small goods,” would be of no further use to the Debtors following the assignment) for a

                                                                 15   purchase price of Fourteen Thousand Dollars ($14,000).

                                                                 16           On March 15, 2019, RDI, Ruby’s Laguna Hills, SoCal Diners filed a motion to assume and

                                                                 17   assign the Laguna Hills Lease, resolve MGP’s claims and sell the FF&E to the assignee (the

                                                                 18   “Laguna Hills Lease Motion”) [Docket No. 301]. On March 21, 2019, the Court entered its order

                                                                 19   approving the Laguna Hills Lease Motion [Docket No. 315].

                                                                 20           Any amounts due and owing in connection with the assignment of the Laguna Hills Lease

                                                                 21   will be paid on the Effective Date of the Plan.

                                                                 22                   e.     The Corporate Lease

                                                                 23           On March 28, 2019, RFS filed a motion to assume the lease of the corporate headquarters

                                                                 24   [Docket No. 161], which was approved by the Court by order entered April 4, 2019 [Docket No.

                                                                 25   169]. There are no amounts due in connection with the assumption of the corporate lease.

                                                                 26

                                                                 27

                                                                 28
                                                                      DOCS_LA:325036.19                                 - 27 -
                                                                  Case 8:18-bk-13311-CB            Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                        Desc
                                                                                                   Main Document    Page 37 of 126


                                                                  1                    f.       The Franchise Agreements

                                                                  2           Pursuant to the Plan, RFS will assume the Franchise Agreements and the Confirmation Order

                                                                  3   shall serve as the order approving such assumption.

                                                                  4                    g.       Other Agreements

                                                                  5           Other agreements that the Debtors intend to assume and/or reject pursuant to the Plan are set

                                                                  6   forth in Exhibit L and Exhibit M to the Disclosure Statement.

                                                                  7            9.         The Claims Bar Dates
                                                                  8           Pursuant to section 502(b)(9) of the Bankruptcy Code, the deadlines for a Governmental Unit

                                                                  9   to file a proof of claim was February 25, 2019 (for Pre-Petition Claims against the SoCal Debtors

                                                                 10   which filed petitions on August 29, 2018), March 4, 2019 (for Pre-Petition Claims against RDI

                                                                 11   which filed its petition on September 5, 2018) and March 5, 2019 (for Pre-Petition Claims against
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   RFS which filed its petition on September 6, 2018, each of which is 180 days after the dates of the
                                        COSTA MESA, CALIFORNIA




                                                                 13   Orders for Relief in the cases (the “Governmental Units Bar Date”).28
                                          ATTORNEYS AT LAW




                                                                 14           The general Bar Dates by which all Creditors of the Debtors must have filed Proofs of Claim

                                                                 15   against the Debtors were June 3, 2019 as to the RDI Debtors, and May 15, 2019 as to RFS.

                                                                 16            10.        Use of Cash Collateral
                                                                              With respect to RDI, the following entities claim, or claimed, an interest in RDI’s cash
                                                                 17
                                                                      collateral: (a) the Secured Noteholders; (b) the Internal Revenue Service; (c) Pillsbury; and
                                                                 18
                                                                      (d) Family Tree. In the SoCal Debtors’ cases, the following entities assert, or asserted, an interest in
                                                                 19
                                                                      some or all of the SoCal Debtors’ cash collateral: (a) Opus Bank; (b) C&C Partnership;
                                                                 20
                                                                      (c) Pillsbury; (d) Plaza Bonita; (e) Family Tree; and (f) U.S.US Foods. Opus Bank asserts an
                                                                 21
                                                                      interest in RFS’ cash collateral.
                                                                 22
                                                                              Since the outset of the Chapter 11 Cases, the Court has authorized the Debtors’ use of cash
                                                                 23
                                                                      collateral, with the most recent orders being as follows:
                                                                 24

                                                                 25

                                                                 26
                                                                      28
                                                                        The Governmental Units Bar Date is subject to any dates authorizing an extension of the deadline pursuant to the
                                                                 27   Order Granting the United States’ Omnibus Motion for Enlargement of Deadlines and a Stay of Proceeding with which
                                                                      the United States Government is a Party in Light of Lapse of Appropriations, entered on January 23, 2019, as Docket
                                                                 28   No. 3, Misc. No. 1:19-mp-00101 MT.
                                                                      DOCS_LA:325036.19                                      - 28 -
                                                                  Case 8:18-bk-13311-CB             Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                            Desc
                                                                                                    Main Document    Page 38 of 126


                                                                  1            On March 29, 2019, Opus Bank filed its fourth stipulation between the RDI Debtors, Opus

                                                                  2   Bank, Pillsbury, Family Tree, and U.S.US Foods authorizing the RDI Debtors’ continued use of cash

                                                                  3   collateral (the “Fourth Cash Collateral Stipulation”) [Docket No. 323], and on April 4, 2019, the

                                                                  4   Court entered its order granting the Fourth Cash Collateral Stipulation [Docket No. 328].

                                                                  5            On April 16, 2019, the Court entered its order granting RFS’ continued use of cash collateral

                                                                  6   [Docket No. 176].

                                                                  7            On August 9, 2019, the RDI Debtors filed a fifth stipulation between the RDI Debtors, Opus

                                                                  8   Bank, Pillsbury and U.S.US Foods29 authorizing the RDI Debtors’ continued use of cash collateral

                                                                  9   (the “Fifth Cash Collateral Stipulation”) [Docket No. 407] and, on August 19, 2019, the Court

                                                                 10   entered its order granting the Fifth Cash Collateral Stipulation [Docket No. 413].

                                                                 11            On November 1, 2019, the RDI Debtors filed a sixth stipulation between the RDI Debtors,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Opus Bank, Pillsbury and US Foods authorizing the RDI Debtors’ continued use of cash collateral
                                        COSTA MESA, CALIFORNIA




                                                                 13   (the “Sixth Cash Collateral Stipulation”) [Docket No. 464] and, on November 6, 2019, the Court
                                          ATTORNEYS AT LAW




                                                                 14   entered its order granting the Sixth Cash Collateral Stipulation authorizing the use of cash collateral

                                                                 15   through and including January 24, 2020 [Docket No. 467].

                                                                 16            On September 3, 2019, RFS filed a third stipulation between the RFS and Opus Bank,

                                                                 17   authorizing RFS’ continued use of cash collateral (the “Third Cash Collateral Stipulation”) [Docket

                                                                 18   No. 231] and, on September 13, 2019, the Court entered its order granting the Third Cash Collateral

                                                                 19   Stipulation [Docket No. 237].

                                                                 20             11.       Post-Petition Financing
                                                                               On January 8, 2019, the Debtors filed a motion seeking approval of, among other things,
                                                                 21
                                                                      debtor in possession financing from Craig in the amount of $2 million (which was to be utilized not
                                                                 22
                                                                      only to support operations of certain of the Debtors during the pendency of their Chapter 11 Cases,
                                                                 23
                                                                      but also amounts necessary to make effective date payments under a chapter 11 plan) (the “Initial
                                                                 24
                                                                      DIP Motion”) [Docket No. 185]. In addition to seeking approval of the $2 million loan, the Initial
                                                                 25
                                                                      DIP Motion also requested approval of RDI’s assumption of and entry into a Pre-Petition plan
                                                                 26

                                                                 27   29
                                                                        Family Tree is not a party to the Fifthsubsequent Cash Collateral Stipulation as its PACA claims were paid in full
                                                                 28   during the pendency of the Chapter 11 Cases in accordance with terms of prior cash collateral orders.
                                                                      DOCS_LA:325036.19                                        - 29 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                Desc
                                                                                                Main Document    Page 39 of 126


                                                                  1   support agreement, approval of a break-up fee and approval of a “post-petition netdown” process

                                                                  2   pursuant to which the amounts due among RDI, RFS and the Franchisees could be “trued-up” and

                                                                  3   funds could flow into the Estates (defined herein as the “Post-Petition Netdown”). The Initial DIP

                                                                  4   Motion was opposed by Opus Bank and Pillsbury.

                                                                  5           Following discussion among the parties, and in an attempt to address the objections to the

                                                                  6   Initial DIP Motion which threatened to derail the forward movement of the Debtors’ Chapter 11

                                                                  7   Cases, RDI determined to enter into a more limited debtor in possession loan (with RDI as the only

                                                                  8   borrowing entity) reflecting only the minimum amount necessary to fund RDI’s operations pending

                                                                  9   confirmation of a plan – with the additional amounts necessary to fund the Effective Date payments

                                                                 10   to be provided, not in the form of a DIP loan, but by way of plan funding. The SoCal Debtors and

                                                                 11   RFS are not parties to the more limited DIP loan, nor do their assets serve as collateral for the DIP
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Loan.
                                        COSTA MESA, CALIFORNIA




                                                                 13           On February 6, 2019, RDI filed a motion seeking approval of a DIP loan in the amount of
                                          ATTORNEYS AT LAW




                                                                 14   $200,000 (the “RDI DIP Motion”) [Docket No. 235]. Concurrently therewith, the Debtors filed a

                                                                 15   withdrawal of the Initial DIP Motion and its more expansive relief (i.e., the Debtors no longer sought

                                                                 16   approval of the $2 million loan, the plan support agreement or the break-up fee). On February 20,

                                                                 17   2019, following discussions among the various parties, RDI filed a supplement to the RDI DIP

                                                                 18   Motion requesting an increase in the DIP Loan from $200,000 to $300,000 [Docket No. 252] and,

                                                                 19   thereafter, on March 13, 2019, filed a motion seeking approval of the $300,000 DIP loan from the

                                                                 20   DIP Lender (the “RDI DIP Loan”) [Docket No. 235], which was approved by the Court by order

                                                                 21   entered March 21, 2019 (the “RDI DIP Financing Order”) [Docket No. 314]. As required by the

                                                                 22   DIP Lender, the Founders personally guaranteed the RDI DIP Loan. The proceeds of the RDI DIP

                                                                 23   Loan will be utilized to fund RDI’s operations pending the Effective Date, at which time additional

                                                                 24   funding, in the form of the Plan Funding from the Plan Sponsor, will be provided to fund the

                                                                 25   Debtors’ operations and obligations under the Plan. Pursuant to the Plan, the Plan Sponsor will

                                                                 26   convert the amounts due on account of the RDI DIP Loan to equity in RDI.

                                                                 27

                                                                 28
                                                                      DOCS_LA:325036.19                                - 30 -
                                                                  Case 8:18-bk-13311-CB             Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                             Desc
                                                                                                    Main Document    Page 40 of 126


                                                                  1            The RDI DIP Financing Order provides for the payment of the DIP Lender’s fees and

                                                                  2   expenses, subject to Bankruptcy Court approval,30 and the Plan contemplates satisfaction of such

                                                                  3   fees and expenses in the estimated amount of $300,000 on the Effective Date or upon allowance.

                                                                  4   The basis for payment of such fees and expenses includes the fact that, while the amount of the DIP

                                                                  5   Loan was ultimately reduced to a lower amount to facilitate a consensual chapter 11 and plan

                                                                  6   process, the DIP Lender’s fees and expenses were incurred in connection with the much larger ($2

                                                                  7   million) funding arrangement contemplated by the Initial DIP Motion, payment thereof was

                                                                  8   negotiated in connection with the RDI DIP Loan approved by way of the RDI DIP Financing Order,

                                                                  9   and the approval of such fees and expenses is subject to a notice and objection period and

                                                                 10   Bankruptcy Court approval. Such fees, along with the fees of the Plan Sponsor’s tax advisors (in the

                                                                 11   estimated amount of $25,000), will be satisfied by way of a reduction in the amount of the cash
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   component of the Plan Funding by the Plan Sponsor.
                                                                                12.       Post-Petition Netdown Motion and Implementation of Pre-Petition Netdown
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                                          Process Under the Plan
                                                                 14            As discussed above, RDI has significant obligations to reimburse the Franchisees in
                                                                 15   connection with the redemption of the gift cards by customers at the Ruby’s® Restaurants (primarily
                                                                 16   in connection with the Costco Gift Cards), both on a Pre- and a Post-Petition basis. Prior to its
                                                                 17   chapter 11 filing, RDI lacked the funding to make such payments on account of its Gift Card
                                                                 18   Reimbursement Obligations. The Franchisees, in turn, ceased making payments to RFS under the
                                                                 19   Franchise Agreements (i.e., the Franchisees were not paying their franchise-related obligations – the
                                                                 20   Franchise Royalties and Ad Fund Obligations – because RDI was not paying the Gift Card
                                                                 21   Reimbursement Obligations to the Franchisees). Without the payment of the Franchise Royalties by
                                                                 22
                                                                      30
                                                                        Paragraph 12 of the DIP Agreement provides as follows: Payment of the fees and expenses of the DIP Lender and his
                                                                 23   professionals (including all reasonable fees and expenses of counsel to the DIP Lender incurred in connection with this
                                                                      Agreement and the Chapter 11 Case) shall be subject to Bankruptcy Court order approving such fees and expenses.
                                                                 24   Professionals for the DIP Lender shall not be required to comply with the U.S. Trustee fee guidelines, however any time
                                                                      that such professionals seek payment of fees and expenses from RDI, each professional shall file with the Court
                                                                 25   summary copies of its fee and expense statements or invoices (which shall contain reasonably detailed time entries and
                                                                      which may be redacted or modified to the extent necessary to delete any information subject to the attorney-client
                                                                 26   privilege, any information constituting attorney work product, or any other confidential information, and the provision of
                                                                      such invoices shall not constitute any waiver of the attorney client privilege or of any benefits of the attorney work
                                                                 27   product doctrine) and serve such request on RDI, the U.S. Trustee and counsel for the Committee. The request for
                                                                      payment shall be filed and served in accordance with the negative notice provisions under Rule 9013-1(o) of the Local
                                                                 28   Bankruptcy Rules for the Central District of California. If an objection is raised, a hearing thereon will be scheduled
                                                                      DOCS_LA:325036.19                                        - 31 -
                                                                  Case 8:18-bk-13311-CB        Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14               Desc
                                                                                               Main Document    Page 41 of 126


                                                                  1   the Franchisees, RFS was no longer in a position to pay 25% of the royalties to RDI as the RDI

                                                                  2   License Fee. In other words, the cycle of payments between and among RDI, RFS and the

                                                                  3   Franchisees significantly diminished.

                                                                  4           On February 6, 2019, RDI filed its motion (the “Post-Petition Netdown Motion”) [Docket

                                                                  5   No. 234], seeking an order authorizing it to honor Post-Petition obligations between and among RDI,

                                                                  6   RFS and the Franchisees in accordance with the “Post-Petition Netdown” process described therein.

                                                                  7   Specifically, the Post-Petition Netdown works as follows:

                                                                  8           Any amounts that RDI owes a particular Franchisee in connection with Post-Petition Gift

                                                                  9   Card Reimbursement Obligations will first be reduced (as a non-cash journal entry) by any amounts

                                                                 10   that that Franchisee owes to RDI for any miscellaneous charges (the “Net Amount RDI Owes to the

                                                                 11   Franchisee”). The Net Amount RDI Owes to the Franchisee will be applied (as a non-cash journal
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   entry) to the amount of Post-Petition Franchise Royalties that the Franchisee owes to RFS, leaving a
                                        COSTA MESA, CALIFORNIA




                                                                 13   remaining balance (the “Remaining Balance Owed by the Franchisee”). The Franchisee will pay to
                                          ATTORNEYS AT LAW




                                                                 14   RFS (in Cash) the Remaining Balance Owed by the Franchisee, as well as any Post-Petition Ad

                                                                 15   Funds Obligations it owes. From the Remaining Balance Owed by the Franchisee paid to RFS by

                                                                 16   the Franchisee, RFS will pay to RDI (in Cash) the RDI License Fee (calculated on the total

                                                                 17   Franchise Royalties owed by Franchisee). The above-described “credit” that RFS has extended to

                                                                 18   RDI by way of applying the Net Amount RDI Owes to the Franchisee against the Franchise

                                                                 19   Royalties owed by the Franchisee resulting in the Remaining Balance Owed by the Franchisee, will

                                                                 20   be booked (cancelled on the books as a non-cash journal entry) as an intercompany receivable

                                                                 21   owedowing between RDI to RFS from RDI; provided, however, that RDI will guaranty RFS’

                                                                 22   obligation to Opus Bank under the New Opus Bank RFS Note in the amount that RDI owes to RFS

                                                                 23   as of the Effective Date on account of such cancelled receivable.

                                                                 24           On March 11, 2019, the Court entered its order granting the Post-Petition Netdown Motion

                                                                 25   [Docket No. 283]. Similar relief was sought and obtained by RFS in its case [Docket Nos. 134 and

                                                                 26   156].

                                                                 27

                                                                 28
                                                                      DOCS_LA:325036.19                               - 32 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                Desc
                                                                                                Main Document    Page 42 of 126


                                                                  1           As of July 30, 2019, implementation of the Post-Petition Netdown Process has resulted in the

                                                                  2   amount of approximately $642,977 in Franchise Royalties being paid to RFS – with approximately

                                                                  3   $187,655 of this amount being paid to RDI in the form of the RDI License Fees. In addition, RFS

                                                                  4   has received the approximate sum of $344,067 in Post-Petition Ad Fund Obligations. Pursuant to

                                                                  5   this process, there is an intercompany post-petition receivable owed to RFS by RDI in the

                                                                  6   approximate amount of $107,681.

                                                                  7           For the period following July 30, 2019 though the Effective Date (estimated to be January

                                                                  8   26February 29, 2020), with respect to both the Post-Petition Netdown and, following the Effective

                                                                  9   Date, implementation with respect to the Pre-Petition amounts owed among RDI, RFS and the

                                                                 10   Franchisees, as reflected in the Cash Flow Projections (attached hereto as Exhibit B), the

                                                                 11   implementation of the Netdown Process as to these obligations is projected to generate cash to RFS
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   in the estimated total amount of $533,694 in Franchise Royalties, $349,585 in Ad Fund Obligations
                                        COSTA MESA, CALIFORNIA




                                                                 13   and miscellaneous charges for a total sum of $888,279. These amounts include the amount of
                                          ATTORNEYS AT LAW




                                                                 14   $635,556 in unpaid Franchise Royalties and Ad Fund Obligations owed by Eureka Food Enterprises,

                                                                 15   LLC to be paid on the Effective Date, and the balance from other Franchisees (to be paid on the

                                                                 16   Effective Date and during the year following the Effective Date), as reflected in the Cash Flow

                                                                 17   Projections. Pursuant to the implementation of this Netdown Process, RDI is projected to receive

                                                                 18   the amount of $133,423 as the RDI License Fee. As a result of the Netdown Process, RFS

                                                                 19   Franchisee receivables will be offset against RDI gift card payables, and a projected intercompany

                                                                 20   receivable owed by RDI to RFS in the approximate amount of $858,349 will be booked.

                                                                 21           Craig holds rights of offset of histhe obligations for Franchise Royalties as the owner of

                                                                 22   Eureka Food Enterprises, LLC, a Franchisee, as against the RFS Note (in the principal amount of $1

                                                                 23   million, plus interest thereon). Such offset rights have not been, and will not be, enforced with

                                                                 24   respect to the RFS Note. Instead, the Plan provides that the principal amount of the Allowed Claim

                                                                 25   of Craig against RFS shall be converted into equity in RDI as of the Effective Date of the Plan. The

                                                                 26   amounts owed by Eureka Food Enterprises, LLC for Franchise Royalties (both Pre- and Post-

                                                                 27   Petition), in the approximate amount of $363,664, shall be paid by Eureka Food Enterprises, LLC on

                                                                 28
                                                                      DOCS_LA:325036.19                                - 33 -
                                                                  Case 8:18-bk-13311-CB          Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                 Desc
                                                                                                 Main Document    Page 43 of 126


                                                                  1   the Effective Date in accordance with the Netdown Process (as will hisits Ad Fund Obligations in

                                                                  2   the amount of $271,891). These amounts to be paid by Eureka Food Enterprises, LLC are reflected

                                                                  3   in the above-discussed figures.

                                                                  4           So long as RDI and RFS are in compliance with their obligations under the Plan, including

                                                                  5   RFS’swithout limitations all obligations owing to Opus Bank on the New Opus Bank RFS Note, any

                                                                  6   intercompany receivable owed to RFS from RDI as a result of the Netdown Process and any other

                                                                  7   intercompany obligations between them will not be collected or paid, butand will remain on the

                                                                  8   booksbe cancelled as of the Effective Date; provided, however, that RDI will guaranty RFS’

                                                                  9   obligation to Opus Bank under the New Opus Bank RFS Note in the amount that RDI owes to RFS

                                                                 10   as of the Effective Date on account of such cancelled receivable.

                                                                 11            13.        Insurance Premium Financing
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                              On or about September 20, 2019, certain of the Debtors filed a non-cash journal entry.motion
                                                                 12
                                                                      seeking authority to enter into an insurance premium financing agreement with FIRST Insurance
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      Funding and to provide adequate protection in connection therewith [Docket No. 429] which was
                                                                 14
                                                                      approved, with clarifications, by order entered on October 31, 2019 [Docket No. 461].
                                                                 15
                                                                               13.14. The Exclusivity Periods and the Filing of the Plan and Disclosure Statement
                                                                 16
                                                                              The RDI Debtors’ initial time period in which they had the exclusive right to file a plan of
                                                                 17
                                                                      reorganization and the time period in which the Debtors had the exclusive right to solicit votes
                                                                 18
                                                                      thereon were December 27, 2018, and February 25, 2019, respectively. On December 26, 2018, the
                                                                 19
                                                                      RDI Debtors filed a motion seeking a 60-day extension of the exclusivity periods (the “RDI Debtors
                                                                 20
                                                                      Exclusivity Extension Motion”) [Docket No. 175]. On March 11, 2019, the Court entered its order
                                                                 21
                                                                      granting the RDI Debtors Exclusivity Extension Motion, extending the Debtors’ exclusive right to
                                                                 22
                                                                      file a plan of reorganization and the time period in which the RDI Debtors have the exclusive right to
                                                                 23
                                                                      solicit votes thereon to April 25, 2019, and June 24, 2019, respectively. [Docket No. 280].
                                                                 24
                                                                              RFS’s exclusive right to file a plan of reorganization and the initial time period in which RFS
                                                                 25
                                                                      has the exclusive right to solicit votes thereon were January 4, 2019, and March 5, 2019,
                                                                 26
                                                                      respectively. On January 3, 2019, RFS filed a motion seeking a 60-day extension of the exclusivity
                                                                 27
                                                                      periods (the “RFS Exclusivity Extension Motion”) [Docket No. 99]. On March 11, 2019, the Court
                                                                 28
                                                                      DOCS_LA:325036.19                                - 34 -
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14               Desc
                                                                                                  Main Document    Page 44 of 126


                                                                  1   entered its order granting the RFS Exclusivity Extension Motion, extending RFS’s exclusive right to

                                                                  2   file a plan of reorganization and the time period in which RFS has the exclusive right to solicit votes

                                                                  3   thereon to April 25, 2019, and June 24, 2019, respectively. [Docket No. 154].

                                                                  4           The RDI Debtors, jointly with RFS, as Plan Proponents, filed the initial Plan and Disclosure

                                                                  5   Statement on April 24, 2019.

                                                                  6           On June 19, 2019, the RDI Debtors filed a motion to further extend the solicitation deadline

                                                                  7   to and including October 7, 2019 [Docket No. 390], which was granted by Court by Order entered

                                                                  8   August 1, 2019 [Docket No. 401]. On October 3, 2019, the RDI Debtors filed a motion to extend the

                                                                  9   solicitation deadline through and including the hearing date on confirmation of the Plan [Docket No.

                                                                 10   440], which was granted by the Court at a hearing held on November 6, 2019. On June 24, 2019,

                                                                 11   RFS filed a motion to further extend the solicitation deadline to and including October 7, 2019
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   [Docket No. 214]. 214], which was granted by the Court. On October 4, 2019, RFS filed a motion to
                                        COSTA MESA, CALIFORNIA




                                                                 13   extend the solicitation deadline through and including the hearing date on confirmation of the Plan
                                          ATTORNEYS AT LAW




                                                                 14   [Docket No. 247], which was granted by the Court at a hearing held on November 6, 2019.

                                                                 15           On October 21, 2019, RFS filed an alternative plan and disclosure statement in the RFS

                                                                 16   Chapter 11 Case (the “RFS Alternative Plan and Disclosure Statement”) [Docket Nos. 251 and 252],

                                                                 17   and a motion to approve the RFS Disclosure Statement [Docket No. 253]. In light of the agreements

                                                                 18   reflected in the instant Plan and Disclosure Statement, RFS continues to support confirmation, along

                                                                 19   with the RDI Debtors as Plan Proponents, of the Plan. However, in the event that the Plan is not

                                                                 20   confirmed, RFS will seek confirmation of the RFS Alternative Plan.

                                                                 21   D.      Pending Litigation

                                                                 22           As of the Petition Dates, the Debtors were parties to several lawsuits (the “Litigation”).

                                                                 23   Attached as Exhibit C is a list of such Litigation and a description of the status of each lawsuit.

                                                                 24   E.      Retention and Compensation of Professionals

                                                                 25            1.         Retention of Professionals
                                                                              The RDI Debtors retained Pachulski Stang Ziehl & Jones LLP (“PSZJ”) as the RDI Debtors’
                                                                 26
                                                                      general insolvency counsel, which employment was approved by the Court by order entered
                                                                 27
                                                                      December 12, 2018 [Docket No. 170].
                                                                 28
                                                                      DOCS_LA:325036.19                                - 35 -
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14             Desc
                                                                                                  Main Document    Page 45 of 126


                                                                  1           RDI retained GlassRatner Advisory & Capital Group LLC (“GlassRatner”) as its financial

                                                                  2   advisor, which employment was approved by the Court by order entered July 30, 2019 [Docket No.

                                                                  3   399].

                                                                  4           The RDI Debtors retained Donlin Recano & Company, Inc. (“DRC”) as their claims,

                                                                  5   noticing and balloting agent, which employment was approved by the Court by order entered April

                                                                  6   9, 2019 [Docket No. 331].

                                                                  7           RFS retained Theodora Oringher PC (“TO”) as RFS’s general insolvency counsel, which

                                                                  8   employment was approved by the Court by order entered December 18, 2018 [Docket No. 93].

                                                                  9           RFS retained Armory Consulting Co. (“Armory”) as its financial advisor, which employment

                                                                 10   was approved by order entered January 3, 2019, the Court entered its order granting the Armory

                                                                 11   Application [Docket No. 99].
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           The Debtors are in the process of working with certain other professionals (AFP Saddington
                                        COSTA MESA, CALIFORNIA




                                                                 13   and The Verdon Law Group), regarding their retention in the Chapter 11 Cases with respect to tax
                                          ATTORNEYS AT LAW




                                                                 14   return filings and tax advice.

                                                                 15            2.         Compensation of Professionals
                                                                              The Court has determined that, absent further order of the Court, no amounts shall be paid on
                                                                 16
                                                                      account of Professional Claims in the Debtors’ Chapter 11 Cases prior to the Effective Date of the
                                                                 17
                                                                      Plan or further order of the Court. The Plan provides for payment of the Allowed Professional
                                                                 18
                                                                      Claims on the earlier of the Effective Date or allowance thereof, unless otherwise agreed. of the
                                                                 19
                                                                      RDI Professionals in accordance with the RDI Professional and Unsecured Creditor Distribution
                                                                 20
                                                                      Agreement as described in Section VI.E.8 hereof and as provided by Article VI.H of the Plan. The
                                                                 21
                                                                      Plan provides for payment of the Allowed Professional Claims of the other Professionals on the later
                                                                 22
                                                                      of the Effective Date or allowance thereof.
                                                                 23
                                                                                                                      IV.
                                                                 24
                                                                                                         FINANCIAL INFORMATION
                                                                 25
                                                                      A.      Financial Information
                                                                 26
                                                                              For information on the Debtors’ financial condition, please refer to the Debtors’ Monthly
                                                                 27
                                                                      Operating Reports that have been filed with the Office of the United States Trustee (the “UST
                                                                 28
                                                                      DOCS_LA:325036.19                               - 36 -
                                                                  Case 8:18-bk-13311-CB            Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                         Desc
                                                                                                   Main Document    Page 46 of 126


                                                                  1   Reports”). Copies of the UST Reports are available upon a request, in writing, to counsel to the

                                                                  2   Debtors at the addresses listed on the cover page of this Disclosure Statement.

                                                                  3            1.         Procedures Implemented to Resolve Financial Problems
                                                                              As reflected above, in the years preceding the chapter 11 filings, while certain of the SoCal
                                                                  4
                                                                      Debtors and RFS were profitable or had assets that exceeded their liabilities, RDI operated at a loss
                                                                  5
                                                                      and was in need of financial restructuring. Pursuant to the RDI DIP Loan, the Plan Sponsor (as DIP
                                                                  6
                                                                      Lender) provided the amount of $300,000 in debtor in possession financing to RDI. Under the Plan,
                                                                  7
                                                                      the Plan Sponsor will provide the Plan Funding (which includes the conversion of the $300,000 RDI
                                                                  8
                                                                      DIP Loan to equity, conversion of the $1 million RFS Note to equity and an additional infusion of
                                                                  9
                                                                      cash, in the amount of $3.7 million (less the amount of $325,000 allocated for payment of advisory
                                                                 10
                                                                      expenses of the Plan Sponsor), for total consideration of $45 million),31 which will be utilized by the
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      Reorganized Debtors to make Effective Date and plan-related payments, stabilize operations and pay
                                                                 12
                                                                      operating expenses.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                              In addition, the Debtors have implemented several measures designed to increase the
                                                                 14
                                                                      Debtors’ profitability. These efforts are outlined below.
                                                                 15
                                                                                       a.       G&A Expenses
                                                                 16
                                                                              The Debtors have evaluated their general and administrative expenses and have taken the
                                                                 17
                                                                      following measures to reduce expenses during the pendency of the Chapter 11 Cases: (i) reductions
                                                                 18
                                                                      in the Founders’ compensation; (ii) elimination of certain managerial and leadership positions;
                                                                 19
                                                                      (iii) replacing certain administrative support services, such as accounting services, to new providers
                                                                 20
                                                                      are reduced costs; (iv) utilization of automated food costs analytical modeling tools; and
                                                                 21
                                                                      (v) reduction in commissions to delivery providers through the implementation of online ordering
                                                                 22
                                                                      programs.
                                                                 23
                                                                                       b.       Efforts to Increase Sales
                                                                 24
                                                                              The Debtors have undertaken a number of actions designed to increase sales. Specifically,
                                                                 25
                                                                      the Debtors have: (i) engaged a specialized marketing firm to implement a focused digital marketing
                                                                 26

                                                                 27   31
                                                                       The amount of the Plan Funding is subject to change based upon whether or not there is to be a payment to the RDI
                                                                 28   Unsecured Creditors of $2.5 million under the Plan.
                                                                      DOCS_LA:325036.19                                      - 37 -
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14               Desc
                                                                                                  Main Document    Page 47 of 126


                                                                  1   program; (ii) partnered with delivery providers to develop and implement online consumer ordering

                                                                  2   programs; and (iii) developed a digital guest loyalty and frequent dining program.

                                                                  3                   c.        Efforts to Further Develop Franchising Program

                                                                  4           The Debtors have also undertaken a number of steps designed to further develop the Ruby’s

                                                                  5   franchising program. Specifically, the Debtors have introduced a new concept under the trade name

                                                                  6   Ruby’s Shake Shop, which provides for smaller sized units with reduced menu options, which

                                                                  7   provides potential franchisees with a less expensive franchising investment opportunity. In addition,

                                                                  8   the Debtors are developing a shake only, kiosk-style franchising model. The Debtors are working to

                                                                  9   develop new franchises in Pennsylvania, Texas, Utah, Coloradoother areas and California. The

                                                                 10   Debtors also anticipate expanding the Ruby’s brand into the international arena following the

                                                                 11   Effective Date.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   B.      Principals/Affiliates of Debtors’ Business
                                                                               1.         Shareholders, Directors and Officers
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                              The following chart lists the names of the shareholders, the members of the Board of
                                                                 14
                                                                      Directors and Officers of RDI and RFS, as of the Petition Date and during the pendency of the
                                                                 15
                                                                      Chapter 11 Cases:
                                                                 16

                                                                 17              Name                       Position with RDI                   Position with RFS

                                                                 18    Douglas Cavanaugh           60% Shareholder                      60% Shareholder
                                                                                                   President                            President
                                                                 19
                                                                                                   Chairman of the Board of Directors   Chairman of the Board of Directors
                                                                 20    Ralph Kosmides              40% Shareholder                      40% Shareholder
                                                                                                   Special Projects Coordinator         Special Projects Coordinator
                                                                 21
                                                                                                   Board Member                         Board Member
                                                                 22
                                                                       Tad Belshe                  Executive Vice President of          Board Member
                                                                 23
                                                                                                   Operations & Secretary
                                                                 24                                Board Member

                                                                 25            2.         Management Compensation
                                                                              The following are the annual salaries of the Debtors’ executive management personnel as of
                                                                 26
                                                                      the Petition Date and during the pendency of the Chapter 11 Cases: Cavanaugh, President, $125,000
                                                                 27
                                                                      annual salary from RDI, which has been paid during the pendency of the cases, and $125,000 annual
                                                                 28
                                                                      DOCS_LA:325036.19                                  - 38 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                 Desc
                                                                                                Main Document    Page 48 of 126


                                                                  1   salary from RFS that has not been paid during the pendency of the cases but has been accrued;

                                                                  2   Kosmides, Special Projects Coordinator, $75,000 annual salary from RDI during the pendency of the

                                                                  3   cases (and on an as-requested basis from RFS at an hourly rate of $125); and Mr. Belshe, Executive

                                                                  4   Vice President of Operations and Secretary, $96,000 from RDI subject to reimbursement RFS or

                                                                  5   Affiliated Entitiesaffiliated entities for services provided by Mr. Belshe to RFS or Affiliated

                                                                  6   Entitiesaffiliated entities. In addition to salary, the Debtors’ executive management personnel are

                                                                  7   provided with health and life insurance by RDI.

                                                                  8           During the pendency of the Chapter 11 Cases, the Debtors have provided Mssrs. Cavanaugh

                                                                  9   and Kosmides with the following benefits: Health insurance (Aetna), dental insurance (Premier

                                                                 10   Access), and life insurance (Metlife), and Mr. Cavanaugh is also provided disability insurance

                                                                 11   (Unum Paul Revere Life Insurance), at the total cost of $54,554.22 and $46,837.83, respectively, per
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   annum. Mr. Belshe is provided with dental insurance (Premier Access) and life insurance (Metlife),
                                        COSTA MESA, CALIFORNIA




                                                                 13   at the total cost of $4,409.43 per annum. It is anticipated that comparable benefits will continue to
                                          ATTORNEYS AT LAW




                                                                 14   be provided following the Confirmation Date.

                                                                 15                                                      V.

                                                                 16                            ITEMIZATION OF THE DEBTORS’ ASSETS

                                                                 17           The Debtors’ assets are generally summarized as follows:

                                                                 18   A.      Cash on Hand and Accounts Receivable

                                                                 19           The current cash on hand and anticipated accounts receivable in the respective Estates are

                                                                 20   reflected in the Cash Flow Projections, and will be utilized as a source of funding for the Plan.

                                                                 21   B.      Intellectual Property and Franchising Related Interests

                                                                 22           RDI is the owner of the Marks and Intellectual Property, which are licensed to RFS (the

                                                                 23   Entity serving as the franchisor to the Franchisees) pursuant to the RFS/RDI License Agreement.

                                                                 24   Under the Franchise Agreements, RFS (as franchisor) is entitled to Franchise Royalties, which are

                                                                 25   generally the greater of a set dollar amount and four percent (4%) of “Gross Sales” as such term is

                                                                 26   defined in the Franchise Agreements. The Franchise Royalties historically averaged approximately

                                                                 27   $2,400,000 per annum (assuming payment of Franchise Royalties by the Franchisees).

                                                                 28
                                                                      DOCS_LA:325036.19                                 - 39 -
                                                                  Case 8:18-bk-13311-CB             Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                            Desc
                                                                                                    Main Document    Page 49 of 126


                                                                  1            As licensor of the Marks and Intellectual Property to RFS, RDI is entitled to the RDI License

                                                                  2   Fee, which is one percent (1%) of the Gross Sales generated by RFS and the Franchisees (i.e., 25%

                                                                  3   of the Franchise Royalties owed to RFS), which historically averaged approximately $600,000 per

                                                                  4   annum (assuming payment of Franchise Royalties by the Franchisees).

                                                                  5            The Plan will effectuate a transferthe contribution of the Interests in RFS to RDI. The

                                                                  6   RFS/RDI License Agreement will remain in effect and RFS will continue its role of franchisor to the

                                                                  7   Ruby’s Franchisees.

                                                                  8   C.       Membership and Partnership Interests

                                                                  9            RDI holds membership or partnership interests in various entities. These entities have been

                                                                 10   valued, prior to consideration of the debt against them, based on EBITDA (without G&A expense)

                                                                 11   with a multiple of 3.5 x EBITDA,32 as follows: (1) 100% Interest in SoCal Diners (which holds
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   interests (along with Quality) in the SoCalHOP Restaurant Entities which, in turn, own, Ruby’s
                                        COSTA MESA, CALIFORNIA




                                                                 13   Laguna Hills and operate the SoCal RestaurantsRuby’s Mission Valley) - valued at $3,573,193 (as
                                          ATTORNEYS AT LAW




                                                                 14   detailed below); (2) 100% interest in Ruby’s Woodbridge, LLC (which owns and operates a

                                                                 15   restaurant in Irvine, California) – which interest is valued at $0.00; (3) 50% of Ruby’s Spectrum,

                                                                 16   LLC (which owned and operated a restaurant at the Irvine Spectrum in California but is now closed)

                                                                 17   – valued at $0.00; (4) 50% of Ruby’s Diner South Coast Plaza, LP (which owns and operates a

                                                                 18   restaurant at South Coast Plaza in California) – valued at $289,808;33 and (5) 70% of Ruby’s Beach

                                                                 19   Ventures, LLC (which owns and operates a restaurant in Long Beach, California) – valued at

                                                                 20   $220,006, prior to consideration of the debt against these entities. As set forth in the Cash Flow

                                                                 21   Projections (Exhibit B), RDI is projected to continue to receive distributions from Ruby’s Diner

                                                                 22   South Coast Plaza, LP and Ruby’s Beach Ventures, LLC, which will be utilized to fund distributions

                                                                 23   under the Plan.

                                                                 24

                                                                 25   32
                                                                        TheAs set forth in Exhibit B, the multiple is based on several previous third-party offers for the Huntington Beach,
                                                                      Oceanside and Palm Springs restaurants in the range of $4.5 million, and does not include cash on hand, FF&E,
                                                                 26   inventory, intercompany receivables or goodwill.
                                                                      33
                                                                 27     A letter of intent regarding an extension of the lease of the South Coast Plaza location, which otherwise expires
                                                                      January 31, 2020, has been executed. The final documentation of this extension (through January 31, 2025) is currently
                                                                 28   in process.
                                                                      DOCS_LA:325036.19                                        - 40 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                  Desc
                                                                                                Main Document    Page 50 of 126


                                                                  1           SoCal Diners and Quality own 100% of the SoCal Entities, which have been valued, prior to

                                                                  2   consideration of the debt against them, at $3,573,193, as follows: (1) Ruby’s Huntington Beach –

                                                                  3   valued at $1,883,761; (2) Ruby’s Oceanside – valued at $1,164,694; (3) Ruby’s Palm Springs –

                                                                  4   valued at $524,739; (4) Ruby’s Mission Valley, Ltd. (which owned and operated a restaurant in the

                                                                  5   Westfield Mission Valley Mall in San Diego, California that was closed prior to the Petition Date) –

                                                                  6   valued at $0.00; and (5) Ruby’s Laguna Hills (which, until March 2019, owned and operated a

                                                                  7   restaurant in the Laguna Hill Mall in Laguna Hills, California) – valued at $0.00. These values are

                                                                  8   prior to the consideration of debt. After consideration of debt, as set forth in Exhibit B, there is no

                                                                  9   equity value to SoCal or Quality in connection with the SoCal Entities. As set forth in Exhibit B,

                                                                 10   these values are based on a multiplier of 3.5x EBITDA based on several offers received prior to the

                                                                 11   Petition Date from potential third-party purchasers.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           Similarly, as reflected in Exhibit B, after consideration of the secured, administrative and
                                        COSTA MESA, CALIFORNIA




                                                                 13   priority debt against each HOP Restaurant Entity, there is no residual value in the HOP Restaurant
                                          ATTORNEYS AT LAW




                                                                 14   Entities, however, these entities will be paid a total of $200,000 from the HOP Plan Funding, which

                                                                 15   is the amount that will be distributed, pro rata, on the Effective Date of the Plan, to the unsecured

                                                                 16   creditors of the respective HOP Restaurant Entity, as follows:

                                                                 17          HOP Restaurant Entity – Unsecured Distribution            Amount

                                                                 18          Huntington Beach Unsecured Distribution Amount            $113,118.78

                                                                 19          Oceanside Unsecured Distribution Amount                   $62,397.43

                                                                 20          Palm Springs Unsecured Distribution Amount                $24,413.78
                                                                 21           There is no residual value in Ruby’s Laguna Hills after consideration of the secured,
                                                                 22   administrative and priority debt and this entity is no longer operating, therefore, no amounts will be
                                                                 23   paid to unsecured creditors of that entity.
                                                                 24           The unsecured Creditors’ claims of RDI will be entitled to one of the following treatments:
                                                                 25   (1) Paid a total of Two Million Five Hundred Dollars ($2,500,000) over a period of five (5) years
                                                                 26   following the Effective Date, assuming approval of the D&O/Affiliate Release; or if the D&O
                                                                 27

                                                                 28
                                                                      DOCS_LA:325036.19                                - 41 -
                                                                  Case 8:18-bk-13311-CB          Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                 Desc
                                                                                                 Main Document    Page 51 of 126


                                                                  1   Release is not approved, a pro rata distribution from any proceeds ultimately recovered by the

                                                                  2   Litigation Trust after payment of the fees and costs incurred by the Litigation Trust.

                                                                  3           The unsecured creditors of SoCal Diners and Quality will receive a two and one-half percent

                                                                  4   (2.5%) distribution on the fourth (4th) year anniversary of the Effective Date of the Plan (in the total

                                                                  5   estimated amount of $33,289) (the Debtors do not believe that there are any allowed unsecured

                                                                  6   claims against Quality). These distributions are set forth in the Cash Flow Projections attached to

                                                                  7   the Disclosure Statement as Exhibit B.

                                                                  8           The distributions to the unsecured creditors of the SoCal Debtors (with the exception of

                                                                  9   Ruby’s Laguna Hills) are set forth in the Cash Flow Projections attached to the Disclosure Statement

                                                                 10   as Exhibit B.

                                                                 11           On the HOP Effective Date and Effective Date, as applicable, all of the interests in the SoCal
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Entities (i.e., RDI’s interests in SoCal Diners, SoCal Diners’ interests in Quality, and SoCal Diners’
                                        COSTA MESA, CALIFORNIA




                                                                 13   and Quality’s ownership interests in the HOP Restaurant Entities, Ruby’s Laguna Hills and Ruby’s
                                          ATTORNEYS AT LAW




                                                                 14   Mission Valley) will be cancelled and the entities (with the exception of the HOP Restaurant

                                                                 15   Entities) will be dissolved. No ownership interest in the SoCal Entities will be retained by RDI,

                                                                 16   SoCal Diners or Quality.

                                                                 17           On the HOP Effective Date, the HOP Interests will be issued to the Plan Sponsor in

                                                                 18   consideration of the HOP Plan Funding.

                                                                 19           The Unsecured Creditors of RDI will be entitled to a pro rata distribution from any proceeds

                                                                 20   paid to or recovered by the Litigation Trust after payment of the reasonable expenses of the

                                                                 21   Litigation Trust and after satisfaction in full of the Allowed Claims of the RDI Professionals, as

                                                                 22   provided by the RDI Professional and Unsecured Creditor Distribution Agreement, as discussed in

                                                                 23   Section VI.E.8. hereof and as provided in Article VI.H of the Plan.

                                                                 24   D.      Leased Assets

                                                                 25           As of the Petition Date, the RDI Debtors’ Assets included four (4) nonresidential real

                                                                 26   property leases (Huntington Beach, Oceanside, Palm Springs and, until its assignment in March

                                                                 27   2019, Laguna Hills). The Debtors also lease their corporate offices and a de minimis amount of

                                                                 28
                                                                      DOCS_LA:325036.19                                - 42 -
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                Desc
                                                                                                  Main Document    Page 52 of 126


                                                                  1   equipment. The Debtors’ non-residential real property leases have been assumed and, in the case of

                                                                  2   Laguna Hills, assigned)..

                                                                  3   E.      Furniture, Fixtures and Equipment

                                                                  4           The Debtors own various FF&E located at their corporate offices. The value of the FF&E is

                                                                  5   de minimis. In connection with the assignment of the Laguna Hills Lease, the FF&E located at the

                                                                  6   Laguna Hills restaurant was sold to the assignee for $14,000. In addition, in connection with the

                                                                  7   Laguna Hills restaurant closing, perishable inventory was sold for $8,000.

                                                                  8   F.      Litigation Claims

                                                                  9            1.         Actual and Projected Recovery of Rights of Action, Including Preferential or
                                                                                          Fraudulent Transfers
                                                                 10           The Debtors and the Committee have conducted a review and investigation regarding
                                                                 11   potential litigation claimsRights of Action, including potential claims against the D&Os and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Affiliated Entities (as such terms are defined herein),other potential third parties, and the available
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      coverage under the D&O insurance policy (which may provide up to $5 million in possible
                                                                 14   insurance coverage in connection with such claims).certain Rights of Action). The Committee
                                                                 15   believes that there may existexists viable Rights of Action, including Avoidance Actions and/or
                                                                 16   other claims against the D&Os and Affiliated Entities. The D&Os and Affiliated Entities dispute
                                                                 17   these contentions. To address these differing positionsother third parties, and in light of the
                                                                 18   considerationhas supported treatment to be provided to RDI’s unsecured Creditors and the benefit to
                                                                 19   the Debtors’ Estates in having the potential claims against the D&Os and Affiliated Entities resolved
                                                                 20   soits creditor constituency that the D&Os are in a position to devote their full attention to the
                                                                 21   operations of the Debtors and Reorganized Debtors, the Plan provides for recovery to the unsecured
                                                                 22   Creditors of RDI with two alternative treatments with respect to a distribution on account of their
                                                                 23   Unsecured Creditors (Class 11(a) Claims depending on whether the D&O/Affiliate Release is
                                                                 24   approved. If the D&O/Affiliate Release is approved by the Bankruptcy Court, the unsecured
                                                                 25   Creditors of RDI will be paid a total of Two Million Five Hundred Dollars ($2,500,000).
                                                                 26   Alternatively, if the D&O/Affiliate Release is not approved by the Bankruptcy Court, the Class 11(a)
                                                                 27   Claimant will participate in a pro rata distribution)) from anythe proceeds that may ultimately be , if
                                                                 28
                                                                      DOCS_LA:325036.19                                 - 43 -
                                                                  Case 8:18-bk-13311-CB              Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                            Desc
                                                                                                     Main Document    Page 53 of 126


                                                                  1   any, paid to and recovered by the Litigation Trustee, after payment of the reasonable expenses of the

                                                                  2   Litigation Trust. In addition, any Avoidance Action that could be asserted against U.S. Foods by or

                                                                  3   on behalf and after satisfaction in full of the Allowed Claims of Debtors’ Estates shall be waived

                                                                  4   pursuant to the U.S. Foods Settlement. The Debtors are in the process of reviewingthe RDI

                                                                  5   Professionals, in accordance with the RDI Professional and Unsecured Creditor Distribution

                                                                  6   Agreement (as further discussed in Section VI.E.8. hereof and analyzing whether there exist

                                                                  7   anyArticle VI.H of the Plan).

                                                                  8            With respect to other potential Avoidance Actions.

                                                                  9            With respect to, specifically preferential transfers, attached hereto as Exhibit D is a summary

                                                                 10   of the gross dollar amount of payments made by each of the Debtors during the ninety (90) day

                                                                 11   period preceding the Petition Dates and the one (1) year period for Creditors who are Insiders (the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   “Preference Period Payments Listing”).34 Some of the payments made during these periods (the
                                        COSTA MESA, CALIFORNIA




                                                                 13   “Preference Period”) may be recoverable as preferential transfers pursuant to the provisions of
                                          ATTORNEYS AT LAW




                                                                 14   section 547 of the Bankruptcy Code (the “Preference Actions”). It should be noted, however, that

                                                                 15   the amounts set forth in Exhibit D simply represent the gross payments made within the Preference

                                                                 16   Periods and are not the amount of payments that are recoverable as preferential transfers.

                                                                 17            To qualify as a preference, each payment must meet certain criteria set forth in section 547 of

                                                                 18   the Bankruptcy Code. Indeed, the Debtors believe that after the statutory criteria and business

                                                                 19   criteria are applied, recoverable preferences will be substantially less. The gross figure also does not

                                                                 20   take into account defenses, which may be asserted by the transferees, such as ordinary course of

                                                                 21   business, contemporaneous payment, collateral proceeds as a source and/or new value. In addition,

                                                                 22   the net recovery on account of such claims will also be reduced by legal fees and costs incurred to

                                                                 23   prosecute such claims. After taking into account these considerations, the Debtors do not believe

                                                                 24   that there will be any significant recovery in connection with Preference Actions.

                                                                 25

                                                                 26
                                                                      34
                                                                 27      Except as otherwise provided in the Plan (including without limitation the waiver of claims by way of the U.S.US
                                                                      Foods Settlement), the Debtors reserve the right to pursue actions for avoidance of preferential transfers against any and
                                                                 28   all individuals or entities listed on Exhibit D.
                                                                      DOCS_LA:325036.19                                         - 44 -
                                                                  Case 8:18-bk-13311-CB        Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                  Desc
                                                                                               Main Document    Page 54 of 126


                                                                  1           TheRights of Action, including Avoidance Actions, if any, will be pursued by the respective

                                                                  2   Debtors if commenced prior to the Effective Date or, following the Effective Date, by the respective

                                                                  3   Reorganized Debtors. ; provided, however, that in the case of RDI, RDI Rights of Action will be

                                                                  4   pursued solely by the Litigation Trustee. The respective Debtors or the Litigation Trustee, as

                                                                  5   applicable, will have the ability to assert any Rights of Action, including Avoidance Actions,

                                                                  6   defensively, as grounds under section 502(g) of the Bankruptcy Code to deny a Creditor’s

                                                                  7   distribution. See Section VI (Summary of Plan of Reorganization) for a further discussion of the

                                                                  8   proposed treatment of the Avoidance Actions. Notwithstanding the foregoing, this provision shall

                                                                  9   have no effect on (a) the Debtors’ ability to transfer funds between and among themselves in

                                                                 10   accordance with the terms of the Plan, or (b) the treatment of Intercompany Claims under the Plan,

                                                                 11   as described in Sections VI.E.10 and 11 hereof.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           PursuantNotwithstanding the foregoing, pursuant to the Plan, thecertain specified Pre-
                                        COSTA MESA, CALIFORNIA




                                                                 13   Petition claims between and among the Founders and the Debtors (as set forth in Exhibit E) will be
                                          ATTORNEYS AT LAW




                                                                 14   reconciled, resulting in an adjustment to the amount of New Value Contribution being contributed

                                                                 15   by the Founders (defined herein as the “Reconciliation”).

                                                                 16           The Plan provides that any Avoidance Action that could be asserted against US Foods by or

                                                                 17   on behalf of Debtors’ Estates, including by the Debtors, the Reorganized Debtors, the Committee or

                                                                 18   the Litigation Trustee, shall be waived pursuant to the US Foods Settlement.

                                                                 19           The Plan further provides that any Avoidance Action that could be asserted by any Debtor

                                                                 20   against any other Debtor shall be waived by all parties with standing to bring such action, including

                                                                 21   the Debtors, their Estates, the Committee and the Liquidating Trustee.

                                                                 22           The Plan further provides that any Claims, including Avoidance Action, that could be

                                                                 23   asserted by any Debtor against Opus Bank shall be waived by all parties with standing to bring such

                                                                 24   action, including the Debtors, their Estates, the Committee and the Liquidating Trustee.

                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                      DOCS_LA:325036.19                                 - 45 -
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14               Desc
                                                                                                  Main Document    Page 55 of 126


                                                                  1                                                     VI.

                                                                  2                           SUMMARY OF THE PLAN OF REORGANIZATION

                                                                  3   A.      What Creditors and Interest Holders Will Receive Under The Proposed Plan

                                                                  4           The Plan classifies Claims and Interests in various classes, by Debtor, according to their right

                                                                  5   to priority. The Plan states whether each class of Claims or Interests is impaired or unimpaired. The

                                                                  6   Plan provides the treatment each class will receive.

                                                                  7   B.      Unclassified Claims

                                                                  8           As required by the Bankruptcy Code, certain types of Claims are not placed into voting

                                                                  9   classes; instead they are unclassified. They are not considered impaired and they do not vote on the

                                                                 10   Plan because they are automatically entitled to specific treatment provided for them in the

                                                                 11   Bankruptcy Code. As such, the Debtors have not placed the following Claims in a class.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12            1.         Administrative Claims
                                                                              Administrative expenses are Claims for costs or expenses of administering the Debtors’
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      Cases, which are allowed under Bankruptcy Code section 507(a)(1) (the “Administrative Claims”).
                                                                 14
                                                                      The Bankruptcy Code requires that all Administrative Claims be paid on the Effective Date of the
                                                                 15
                                                                      Plan, unless a particular claimant agrees to a different treatment. The following tables list the
                                                                 16
                                                                      Debtors’ section 507(a)(1) Administrative Claims and their treatment under the Plan.
                                                                 17
                                                                                      a.       Administrative Claims of Non-Professionals
                                                                 18
                                                                              Other than those listed in Table 1 below, the Plan Proponents do not believe any amounts
                                                                 19
                                                                      will be owed to parties who provide goods and services after the Petition Date (other than
                                                                 20
                                                                      Professionals) except for current obligations (including Post-Petition, pre-Effective Date personal
                                                                 21
                                                                      property taxes), which will be paid in the ordinary course of business.
                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                      DOCS_LA:325036.19                                - 46 -
                                                                  Case 8:18-bk-13311-CB            Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                               Desc
                                                                                                   Main Document    Page 56 of 126


                                                                  1

                                                                  2                       Table 1: Summary of Administrative Claims of Non-Professionals

                                                                  3    Administrative        Relationship to         Estimate of        Treatment35
                                                                       Creditor              Applicable Debtor      Amount
                                                                  4                                                 Owing (as
                                                                                                                    ofTo Be Paid
                                                                  5                                                 (on or about
                                                                                                                    the Effective
                                                                  6                                                 Date)

                                                                  7    U.S.US Foods          Supplier               $0.00               Any amounts owed to U.S. Foods will be paid
                                                                                                                                        in accordance with the terms of the U.S.
                                                                  8                          (RDI Debtors)                              Foods SettlementUS Foods’ administrative
                                                                                                                                        claims are comprised of the following:
                                                                  9                                                                     $64,116.20 (Ruby’s Huntington Beach),
                                                                                                                                        $51,486.60 (Ruby’s Oceanside), $25,337.02
                                                                 10                                                                     (Ruby’s Palm Springs), $8,513.53 (Ruby’s
                                                                                                                                        Laguna Hills), $43,000 (Woodbridge), plus
                                                                 11                                                                     any deferred amounts or ordinary course
                                                                                                                                        administrative amounts owing as of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12                                                                     Effective Date as set forth in the US Foods
                                                                                                                                        Settlement. Any amounts owed to US Foods
                                        COSTA MESA, CALIFORNIA




                                                                 13                                                                     will be paid in accordance with the terms of
                                          ATTORNEYS AT LAW




                                                                                                                                        the US Foods Settlement. See Section VI.E.8
                                                                 14                                                                     of the Disclosure Statement and Article VI.H
                                                                                                                                        of the Plan.
                                                                 15    City of Huntington    Lessor (Huntington     $0.00               Ruby’s Huntington Beach expects that all
                                                                       Beach                 Beach restaurant)                          amounts owing to City of Huntington Beach
                                                                 16                                                                     will be paid in full prior to the Effective Date
                                                                                             (SoCal Debtor                              as provided by the Huntington Beach Lease
                                                                 17                          Ruby’s Huntington                          Stipulation.; but that it will owe 2019
                                                                                             Beach)                                     percentage rent at the end of January 2020 in
                                                                 18                                                                     the amount of approximately $290,000 which
                                                                                                                                        will be paid as and when due and payable.
                                                                 19
                                                                       MGP Fund X            Lessor (Laguna Hills    $36,000            The outstanding amounts owing to MGP as of
                                                                 20    Laguna Hills, LLC     restaurant)                                the Effective Date will be paid in accordance
                                                                                                                                        with the terms of the Laguna Hills Lease
                                                                 21                          (SoCal Debtor                              Assumption and Assignment Order.
                                                                                             Ruby’s Laguna
                                                                 22                          Hills)
                                                                       City of Oceanside     Lessor (Oceanside       $13,920            The outstanding amounts owing to the City of
                                                                 23
                                                                                             restaurant)                                Oceanside in connection with the assumption
                                                                                                                                        of the Oceanside Lease will be paid on the
                                                                 24
                                                                                             (SoCal Debtor                              Effective Date as provided by the order
                                                                                             Ruby’s Oceanside)                          approving the assumption of the Oceanside
                                                                 25
                                                                                                                                        Lease.
                                                                 26

                                                                 27   35
                                                                         The payments on account of Administrative Claims of Non-Professionals will be paid by the applicable Debtor liable
                                                                 28   for such amounts.
                                                                      DOCS_LA:325036.19                                        - 47 -
                                                                  Case 8:18-bk-13311-CB              Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                           Desc
                                                                                                     Main Document    Page 57 of 126


                                                                  1    Plaza Mercado         Lessor (Palm            $21,286            The outstanding amounts owing to Plaza
                                                                                             Springs restaurant)                        Mercado in connection with the assumption
                                                                  2                                                                     of the Palm Springs Lease will be paid on the
                                                                                             (SoCal Debtor                              Effective Date as provided by the order
                                                                  3                          Ruby’s Palm                                approving the assumption of the Palm Springs
                                                                                             Springs)                                   Lease.
                                                                  4
                                                                       Donlin Recano &       Claims and Noticing     $140,000           The outstanding amounts owing to Donlin
                                                                  5    Company               Agent                                      Recano will be paid on the Effective Date.

                                                                  6                          (RDI Debtors)
                                                                       DIP Lender            Administrative          $325,000           The amounts owing to counsel and tax
                                                                  7                          claims of counsel                          advisors to the DIP Lender will be satisfied
                                                                                             and tax advisors to                        through a reduction of the cash component of
                                                                  8                          the DIP Lender                             the Plan Funding by the Plan Sponsor; to the
                                                                                                                                        extent applicable, in accordance with the
                                                                  9                          (RDI)                                      procedures set forth in the RDI DIP Financing
                                                                                                                                        Order.
                                                                 10
                                                                       U.S. Trustee Fees     Quarterly Fees          $0.00              The quarterly payments to the U.S. Trustee
                                                                 11                                                                     will be paid as and when due. To the extent
                                                                                             (All Debtors)                              that any amounts are outstanding, such
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12                                                                     amounts will be paid in full on the Effective
                                                                                                                                        Date. The Plan Proponents shall continue to
                                        COSTA MESA, CALIFORNIA




                                                                 13                                                                     pay U.S. Trustee’s fees after the Effective
                                          ATTORNEYS AT LAW




                                                                                                                                        Date as provided by applicable law.
                                                                 14
                                                                       Administrative        Taxing Authorities      $0.00              All accrued Administrative Personal Property
                                                                       Personal Property                                                Taxes will have been paid in full in the
                                                                 15
                                                                       Taxes                 (All Debtors)                              ordinary course of business by the Effective
                                                                                                                                        Date. These taxes are not yet due and
                                                                 16
                                                                                                                                        payable and will be paid in the ordinary
                                                                                                                                        course of business by the applicable Debtor
                                                                 17
                                                                                                                                        when due and payable under applicable state
                                                                                                                                        law.
                                                                 18
                                                                       Total                                         $501,000536,
                                                                 19                                                  206

                                                                 20

                                                                 21
                                                                                       b.       Administrative Claims of Professionals
                                                                 22
                                                                               With respect to Professionals, pursuant to Court order, the Debtors have not been paying
                                                                 23
                                                                      Professionals on a current basis on account of their accruing fees and expenses. With respect to the
                                                                 24
                                                                      payment of the RDI Professional Claims,36 the Plan provides for payment of such RDI Professional
                                                                 25
                                                                      Claims in accordance with the RDI Professional and Unsecured Creditor Distribution Agreement, as
                                                                 26
                                                                      36
                                                                 27     The RDI Professionals are the Professionals retained in connection with the Chapter 11 Cases of some or all of the
                                                                      RDI Debtors, as follows: (1) Pachulski Stang Ziehl & Jones LLP, (2) GlassRatner Advisory & Capital Group LLC,
                                                                 28   (3) Winthrop Golubow Hollander, LLP and (4) Force 10 Partners, LLC.
                                                                      DOCS_LA:325036.19                                        - 48 -
                                                                  Case 8:18-bk-13311-CB          Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                       Desc
                                                                                                 Main Document    Page 58 of 126


                                                                  1   described in further detail in Section VI.E.8 hereof and Article VI.H of the Plan. The Plan provides

                                                                  2   for the payment of AllowedRFS Professional Claims on the later of the Effective Date, or allowance

                                                                  3   thereof, unless otherwise agreed. Those. The Professional Claim amounts are estimated in Table 2

                                                                  4   below. The Plan is conditioned on an agreement by the Professionals, or other determination, as to

                                                                  5   the treatment of their Professional Fees under the Plan that will allow the Plan to become effective.

                                                                  6   If an agreement is not reached with respect to payment of professional fees that is acceptable to the

                                                                  7   Debtors and the Professionals, the Plan will not go effective.

                                                                  8                       Table 2: Summary of Administrative Claims of Professionals
                                                                  9
                                                                       Administrative           Relationship to      Amount             Treatment
                                                                 10    Creditor                 Debtors              Estimated

                                                                 11    Pachulski Stang Ziehl    Counsel to RDI and   $2,900,0003,069,   Paid on the later of (1) the Effective
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       & Jones LLP              the SoCal Debtors    943 (RDI)          Date or (2) the date upon which the
                                                                 12                                                  $540,000571,654    Claim is Allowed pursuant to a Final
                                                                                                                     (HOP Restaurant    Order, unless otherwise agreed by the
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                                                                     Entities)          Professional.Paid in accordance with
                                                                                                                                        the RDI Professional and Unsecured
                                                                 14                                                                     Creditor Distribution Agreement. (See
                                                                                                                                        Article VI.H of the Plan and Section
                                                                 15                                                                     VI.E.8 hereof).
                                                                 16
                                                                       GlassRatner Advisory     Financial Advisors   $700,000741,021    Paid on the later of (1) the Effective
                                                                 17    & Capital Group LLC      to RDI                                  Date or (2) the date upon which the
                                                                                                                                        Claim is Allowed pursuant to a Final
                                                                 18                                                                     Order, unless otherwise agreed by the
                                                                                                                                        Professional.Paid in accordance with
                                                                 19                                                                     the RDI Professional and Unsecured
                                                                                                                                        Creditor Distribution Agreement. (See
                                                                 20                                                                     Article VI.H of the Plan and Section
                                                                                                                                        VI.E.8 hereof).
                                                                 21

                                                                 22    Winthrop Golubow         Counsel to the       $793,951           Paid in accordance with the RDI
                                                                       Hollander, LLP           Committee                               Professional and Unsecured Creditor
                                                                 23                                                                     Distribution Agreement. (See Article
                                                                                                                                        VI.H of the Plan and Section VI.E.8
                                                                 24                                                                     hereof).

                                                                 25    Force 10 Partners, LLC   Financial Advisors   $423,440           Paid in accordance with the RDI
                                                                                                to the Committee                        Professional and Unsecured Creditor
                                                                 26                                                                     Distribution Agreement. (See Article
                                                                                                                                        VI.H of the Plan and Section VI.E.8
                                                                 27                                                                     hereof).

                                                                 28
                                                                      DOCS_LA:325036.19                                   - 49 -
                                                                  Case 8:18-bk-13311-CB          Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                        Desc
                                                                                                 Main Document    Page 59 of 126


                                                                  1
                                                                       Administrative          Relationship to        Amount            Treatment
                                                                  2    Creditor                Debtors                Estimated

                                                                  3
                                                                       Theodora Oringher PC    Counsel to RFS         $425,000          Paid on the later of (1) the Effective
                                                                  4                                                                     Date or (2) the date upon which the
                                                                                                                                        Claim is Allowed pursuant to a Final
                                                                  5                                                                     Order, unless otherwise agreed by the
                                                                                                                                        Professional.
                                                                  6
                                                                       Armory Consulting       Financial Advisors     $30,000           Paid on the later of (1) the Effective
                                                                  7                            to RFS                                   Date or (2) the date upon which the
                                                                                                                                        Claim is Allowed pursuant to a Final
                                                                  8                                                                     Order, unless otherwise agreed by the
                                                                                                                                        Professional.
                                                                  9

                                                                 10    The Verdon Law Group    Tax Advisor to RFS     $0.00             Paid on the later of (1) the Effective
                                                                                                                                        Date or (2) the date upon which the
                                                                 11                                                                     Claim is Allowed pursuant to a Final
                                                                                                                                        Order, unless otherwise agreed by the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12                                                                     Professional.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                       AFP Saddington          Tax Preparers to the   $25,000           Paid on the later of (1) the Effective
                                                                                               Debtors                                  Date or (2) the date upon which the
                                                                 14
                                                                                                                                        Claim is Allowed pursuant to a Final
                                                                                                                                        Order, unless otherwise agreed by the
                                                                 15
                                                                                                                                        Professional.
                                                                 16
                                                                       Winthrop Couchot        Counsel to the         $750,000          Paid on the later of (1) the Effective
                                                                 17    Golubow Hollander,      Committee                                Date or (2) the date upon which the
                                                                       LLP                                                              Claim is Allowed pursuant to a Final
                                                                 18                                                                     Order, unless otherwise agreed by the
                                                                                                                                        Professional.
                                                                 19

                                                                 20    Force 10 Partner, LLC   Financial Advisors     $400,000          Paid on the later of (1) the Effective
                                                                                               to the Committee                         Date or (2) the date upon which the
                                                                 21                                                                     Claim is Allowed pursuant to a Final
                                                                                                                                        Order, unless otherwise agreed by the
                                                                 22                                                                     Professional.

                                                                 23    Total                                          $5,7706,080,000
                                                                 24
                                                                               The Court will rule on all Professional Claims incurred after the Petition Date and any
                                                                 25
                                                                      Administrative Claims asserted by private parties not paid in the ordinary course of business before
                                                                 26
                                                                      such Claims will be owed. Only the amount of Administrative Claims allowed by the Court will be
                                                                 27
                                                                      owed and required to be paid under the Plan. The Professionals listed above will file and serve a
                                                                 28
                                                                      DOCS_LA:325036.19                                   - 50 -
                                                                  Case 8:18-bk-13311-CB             Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                           Desc
                                                                                                    Main Document    Page 60 of 126


                                                                  1   properly noticed fee application and the Court will rule on the applications. In accordance with the

                                                                  2   RDI Professional and Unsecured Creditor Distribution Agreement, and in consideration therefor, no

                                                                  3   objections to Professional Claims will be asserted by the Committee, the Debtors, the Founders, the

                                                                  4   Plan Sponsor, or any affiliate owned or otherwise controlled by the foregoing, and any such

                                                                  5   objections are waived. In addition, the RDI Professionals have agreed that their Professional

                                                                  6   Claims, in aggregate, will not exceed the amount of the RDI Professional Fee Cap (as defined

                                                                  7   herein), in the amount of $6,000,000. To the extent that the RDI Professional Fee Cap is exceeded,

                                                                  8   the Professional Claims of the RDI Professionals will be reduced, on a pro rata basis, to the

                                                                  9   “capped” amount of $6,000,000.37 See Section VI.E.8 hereof for a further discussion of the RDI

                                                                 10   Professional and Unsecured Creditor Distribution Agreement.

                                                                 11                    c.       Administrative Personal Property Tax Claims
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           Any personal property tax Claims arising for the period from the Petition Date to the
                                        COSTA MESA, CALIFORNIA




                                                                 13   Effective Date (the “Administrative Personal Property Taxes”) will be paid by the applicable Debtor
                                          ATTORNEYS AT LAW




                                                                 14   in the ordinary course of business as and when such taxes become due.

                                                                 15                    d.       Administrative Bar Date for Filing of Administrative Claims

                                                                 16                            i.        Bar Date for Administrative Tax Claims
                                                                 17
                                                                              All requests for payment of Administrative Tax Claims and for which no earlier bar date has
                                                                 18
                                                                      been or is established outside of the Plan, such as may be established by requesting an expedited
                                                                 19
                                                                      audit under Bankruptcy Code section 505, must be filed on or before the later of the forty-fifth (45th)
                                                                 20
                                                                      day following entry of the Confirmation Order or, if a tax return is required to be filed with respect
                                                                 21
                                                                      to such Administrative Tax Claim, one hundred twenty (120) days following the filing of the
                                                                 22
                                                                      applicable tax return.
                                                                 23
                                                                                              ii.        Bar Date for All Other Administrative Claims
                                                                 24

                                                                 25

                                                                 26
                                                                      37
                                                                 27     The Professional Claims of the RDI Professionals are estimated to be approximately $5.6 million as of the Effective
                                                                      Date, but could exceed such amount. In any event, the RDI Professional Claims are subject to the $6 million RDI
                                                                 28   Professional Fee Cap.
                                                                      DOCS_LA:325036.19                                       - 51 -
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14               Desc
                                                                                                  Main Document    Page 61 of 126


                                                                  1              Requests for payment of Administrative Claims must be filed and served on the Plan

                                                                  2    Proponents’Proponents, their counsel and the Office of the United States Trustee no later than the

                                                                  3    thirtieth (30th) day following the entry of the Confirmation Order. Excluded from this requirement

                                                                  4    are Administrative Tax Claims, Professional Claims (defined below), statutory fees and

                                                                  5    Administrative Claims described in Table 1 and Table 2 above. Any objection to any other

                                                                  6    Administrative Claim must be filed within 120 days from the date such Administrative Claim is

                                                                  7    filed.

                                                                  8              Professionals or other entities requesting compensation or reimbursement of expenses

                                                                  9    pursuant to Bankruptcy Code sections 327, 328, 330, 331, 503(b) and 1103 for services rendered

                                                                 10    prior to the Effective Date (“Professional Claims”) must file and serve on all parties entitled to

                                                                 11    notice thereof, an application for final allowance of compensation and reimbursement of expenses
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12    no later than the tenth (10th) day following entry of the Confirmation Order (unless such deadline is
                                        COSTA MESA, CALIFORNIA




                                                                 13    shortened or extended by agreement of the Professionals and the Reorganized Debtors or Court
                                          ATTORNEYS AT LAW




                                                                 14    order). All such requests for payment of Administrative Claims and applications for final

                                                                 15    allowance of compensation and reimbursement of expenses will be subject to the authorization and

                                                                 16    approval of the Bankruptcy Court.

                                                                 17              Holders of Administrative Claims (including, without limitation, Professional Claims) that

                                                                 18    do not file such requests by the applicable bar date will be forever barred from asserting such

                                                                 19    Claims against the Debtors, the Debtors’ Estates, the Reorganized Debtors or their property. Any

                                                                 20    objection to Administrative Claims of Professionals shall be filed on or before the date specified in

                                                                 21    the application for final compensation.

                                                                 22             2.        Priority Tax Claims
                                                                                Priority Tax Claims are certain unsecured income, employment and other taxes described by
                                                                 23
                                                                      Bankruptcy Code section 507(a)(8). The Bankruptcy Code requires that each Holder of such a
                                                                 24
                                                                      section 507(a)(8) Priority Tax Claim receive the present value of such Claim in deferred cash
                                                                 25
                                                                      payments, over a period not exceeding five (5) years from the date of the order for relief. Attached
                                                                 26
                                                                      to the Disclosure Statement as Exhibit F is a list of all Priority Tax Claims filed against the
                                                                 27

                                                                 28
                                                                      DOCS_LA:325036.19                                - 52 -
                                                                  Case 8:18-bk-13311-CB                 Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                             Desc
                                                                                                        Main Document    Page 62 of 126


                                                                  1   Estates.38

                                                                  2                                        Table 3: Summary of Priority Tax Claims
                                                                  3
                                                                       Claimant                 Type of Tax       Claim Amount            Proposed Treatment
                                                                  4                             Claim

                                                                  5    All Priority Tax         Various          Total of                 Each Claimant identified on Exhibit F shall receive
                                                                       Claims Identified                         approximately            deferred payments on account of its Allowed Claim
                                                                  6    on Exhibit F             See attached     $29,50932,239            over a period not exceeding five (5) years from the
                                                                                                Exhibit F                                 order for relief. Each Claimant shall receive quarterly
                                                                  7                                                                       installments of principal and interest on the unpaid
                                                                                                                                          portion thereof at five percent (5%) per annum. The
                                                                  8                                                                       first installment shall be due on first day of the first
                                                                                                                                          quarter following the thirtieth (30th) day after the
                                                                  9                                                                       Effective Date with each installment due each quarter
                                                                                                                                          thereafter. The Debtors may, without penalty, prepay
                                                                 10                                                                       the entire amount of a Priority Tax Claim at any time.

                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                      C.         Classified Claims and Interests
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                                   1.       Summary of Classification under the Plan
                                                                 14
                                                                                 As is further described in this Subsection (C), the Plan Proponents have classified Claims and
                                                                 15
                                                                      Interests under the Plan as follows:
                                                                 16
                                                                                                Table 4: Summary of Classification of Claims and Interests
                                                                 17
                                                                                 Each of the below-referenced Classes (even if designated as a “sub-class”), if entitled to vote,
                                                                 18
                                                                      will vote as a separate Class.
                                                                 19
                                                                       Class             Claims / Interest and Holder(s)                                    Impaired/Not Impaired
                                                                 20
                                                                       1                 Secured Claims of the Secured Noteholders - RDI                    NoYes
                                                                 21

                                                                 22    2                 Secured Claim of Opus Bank – SoCal Debtors                         Yes

                                                                 23
                                                                       3                 Secured Claim of C&C Partnership – SoCal Debtors                   Yes
                                                                 24
                                                                       4                 Secured Claim of Pillsbury Winthrop Shaw Pittman LLP –             Yes
                                                                 25                      HOP Restaurant Entities

                                                                 26
                                                                       5                 Secured Claim of Plaza Bonita, LLC – SoCal Diners                  Yes
                                                                 27
                                                                      38
                                                                 28        The Debtors reserve their rights to object to the amount, validity and/or priority of any and all Priority Tax Claims.
                                                                      DOCS_LA:325036.19                                            - 53 -
                                                                  Case 8:18-bk-13311-CB            Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14          Desc
                                                                                                   Main Document    Page 63 of 126


                                                                  1
                                                                       6             Secured Claim of Opus Bank – RFS                            Yes
                                                                  2
                                                                       7             Secured Claim of Craig – RFS                                Yes
                                                                  3

                                                                  4    8(a)          Secured Tax Claims – RDI                                    Yes

                                                                  5
                                                                       8(b)          Secured Tax Claims – SoCal                                  Yes
                                                                  6
                                                                       8(c)          Secured Tax Claims – RFS                                    Yes
                                                                  7
                                                                       9             PACA Claims – RDI and SoCal Debtors                         No
                                                                  8

                                                                  9    10(a)         Priority Non-Tax Claims – RDI                               No

                                                                 10
                                                                       10(b)         Priority Non-Tax Claims – SoCal Debtors                     No
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                       10(c)         Priority Non-Tax Claims – RFS                               No
                                                                 12
                                                                       11(a)         Unsecured Claims – RDI                                      Yes
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14    11(b)         Gift Card Reimbursement Claims of Franchisees Satisfied     NoYes
                                                                                     Through Pre-Petition Netdown Process – RDI
                                                                 15
                                                                       11(c)         Unsecured Claims – SoCal Debtors (Classified in separate    Yes
                                                                 16
                                                                                     voting subclasses 11(c)(i) – (vi)):
                                                                 17
                                                                                     Class 11(c)(i) – Ruby’s Huntington Beach Unsecured Claims
                                                                                     Class 11(c)(ii) – Ruby’s Oceanside Unsecured Claims
                                                                 18
                                                                                     Class 11(c)(iii) – Ruby’s Palm Springs Unsecured Claims
                                                                                     Class 11(c)(iv) – Ruby’s Laguna Hills Unsecured Claims
                                                                 19
                                                                                     Class 11(c)(v) – SoCal Diners Unsecured Claims
                                                                                     Class 11(c)(vi) – Quality Unsecured Claims
                                                                 20

                                                                 21    11(d)         Unsecured Claims – RFS                                      Yes

                                                                 22
                                                                       12(a)         Interests – Founders’ Interests in RDI                      Yes
                                                                 23
                                                                       12(b)         Interests – Founders’ Interests in RFS                      Yes
                                                                 24
                                                                       12(c)         Interests – RDI Debtors’ Interests in Other Entities        NoYes
                                                                 25

                                                                 26            2.         Classes of Secured Claims
                                                                 27            Secured Claims are Claims secured by liensLiens on property of the Estates. The following

                                                                 28
                                                                      DOCS_LA:325036.19                                       - 54 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                 Desc
                                                                                                Main Document    Page 64 of 126


                                                                  1   sets forth all classesClasses containing the Debtors’ Pre-Petition Secured Claims and their treatment

                                                                  2   under the Plan:

                                                                  3                   a.     Class 1: Allowed Secured Claims of the Secured Noteholders (RDI)

                                                                  4           Class 1 consists of the Allowed Secured Claims of the Secured Noteholders against RDI.

                                                                  5   Class 1 is impaired. The Allowed Secured Claims of the Secured Noteholders are in the aggregate

                                                                  6   face amount of $2,984,923, as reflected in the Secured Notes. Each Allowed Secured Claim of the

                                                                  7   Secured Noteholders shall be an obligation of RDI following the Effective Date and shall be treated

                                                                  8   as follows, which treatment renders the Class 1 Claimants unimpaired:

                                                                  9           Principal Amount. Each Allowed Secured Claim of the Secured Noteholders shall have a
                                                                              principal amount equal to the principal balance as set forth in Exhibit G to the Disclosure
                                                                 10           Statement.
                                                                 11           Payment of Accrued But Unpaid Interest. On the Effective Date, accrued but unpaid interest
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                              owing on account of the Secured Notes shall be paid.(four interest payments for June 30,
                                                                 12           2018, December 30, 2018, June 30, 2019 and December 30, 2019) shall be paid.
                                        COSTA MESA, CALIFORNIA




                                                                 13           Term. In accordance with the 2016 Restructuring Agreement, theTerm. The maturity of the
                                          ATTORNEYS AT LAW




                                                                              Secured Notes shall be June 30, 2026, with the maturity subject to an additional five-year
                                                                 14           extension, at RDI’s sole election, if RDI is current on its payments to the Class 1 Claimants
                                                                              as provided by the Plan.
                                                                 15
                                                                              Interest. In accordance with the 2016 Restructuring Agreement, interestInterest on the
                                                                 16           Secured Notes shall be paid in semi-annual installments at 2.17%. Interest-only payments
                                                                              shall commence on June 30, 2020 and shall continue each December 30th and June 30th
                                                                 17           thereafter.
                                                                 18           Accelerated Principal Payments From Free Cash Flow From Operations. In accordance
                                                                              with the 2016 Restructuring Agreement, inIn addition to semi-annual interest payments,
                                                                 19           commencing on the first (1st) anniversary of the Effective Date, and on an annual basis
                                                                              thereafter, until paid in full, the Secured Noteholders shall be entitled to one hundred percent
                                                                 20           (100%) of Free Cash Flow From Operations, if any, which shall be calculated in accordance
                                                                              with the definition of Free Cash Flow From Operations set forth in the 2016 Restructuring
                                                                 21           Agreementtwenty percent (20%) of any distributions to be made to equity, to be paid on a
                                                                              pro rata basis based on the unpaid principal balance owed with respect to each of the
                                                                 22           Secured Notes. For clarification purposes, Free Cash Flow From Operations shall be from
                                                                              RDI and RDI Subsidiaries, as defined in the 2016 Restructuring Agreement, as these entities
                                                                 23           existed pre-Effective Date (i.e., RFS is not to be considered an RDI Subsidiary for the
                                                                              purposes of determining Free Cash Flow From Operations). Any and all distribution
                                                                 24           amounts and the timing thereof shall be at the discretion of Reorganized RDI.
                                                                 25           Pre-Payment. At any time after the Effective Date, without penalty or premium, the Allowed
                                                                              Secured Claims of the Secured Noteholders, in aggregate, may be prepaid, on a pro rata
                                                                 26
                                                                              basis, in whole or in part, in RDI’s sole discretion, provided that such prepayment would not
                                                                 27           reasonably be expected to cause a default on RDI’s other payment obligations under the Plan.

                                                                 28
                                                                      DOCS_LA:325036.19                                - 55 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                 Desc
                                                                                                Main Document    Page 65 of 126


                                                                  1           Retention of Collateral. Except to the extent inconsistent with the law, the validity and
                                                                              priority of the security interests securing the Allowed Secured Claims of the Secured
                                                                  2           Noteholders granted in connection with the 2016 Restructuring Agreement shall remain in
                                                                  3           full force and effect following the Effective Date to secure the payments to the Class 1
                                                                              Claimants as provided by the Plan.
                                                                  4
                                                                              Appointment of Successor Collateral Agent. The Confirmation Order shall name a successor
                                                                  5           Collateral Agent to be appointed with respect to the Allowed Secured Claims of the Secured
                                                                              Noteholders and shall succeed to the rights and duties previously held by CMA with respect
                                                                  6           to the Secured Notes, as modified by the Plan.
                                                                  7           Other Repayment Rights In FullCancelled and No Further Force and Effect. All
                                                                  8           otherExcept as specifically set forth herein, all terms of the 2016 Restructuring Agreement or
                                                                              any other documents governing the Secured Notes and/or Secured Claims of the Secured
                                                                  9           Noteholders as to the terms of repayment of the Secured Notes and/or Secured Claims shall
                                                                              remain in fullbe cancelled and of no further force and effect.
                                                                 10
                                                                              Releases Under 2016 Restructuring Agreement Remain in Full Force and Effect. Nothing
                                                                 11           contained in the Plan has any impact on any of the releases given to RDI or its officers and
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                              directors in connection with the 2016 Restructuring Agreement or otherwise, and such
                                                                 12
                                                                              provisions remain in full force and effect.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                                      b.     Class 2: Allowed Secured Claim of Opus Bank (SoCal Debtors)
                                                                 14           Class 2 consists of the Allowed Secured Claim of Opus Bank against the SoCal Debtors.
                                                                 15   Class 2 is impaired. The Class 2 Claim shall be treated as follows:
                                                                 16
                                                                              Effective Date Payment. On the Effective Date, Opus Bank shall be paid the adequate
                                                                 17           protection payments due and owing under the Fourth Cash Collateral Stipulation or any other
                                                                              cash collateral order entered in the RDI Debtors’ Chapter 11 Cases (at the rate of $8,557.70
                                                                 18           per month, and estimated to be approximately $128,365 as of the154,039 assuming an
                                                                              Effective Date of February 29, 2020).
                                                                 19

                                                                 20           New Note. The New HOP Restaurant Entities shall issue a new note to Opus Bank (the
                                                                              “New Opus Bank HOP Note”). The New Opus Bank HOP Note shall have a principal
                                                                 21           amount equal to the principal balance of the Allowed Class 2 Claim as of the Effective Date
                                                                              in the amount of $2,098,050.36, plus: i) interest in the amount of $303,539.75319,634.38,
                                                                 22           assuming an Effective Date of January 26February 29, 2020, and ii) fees (including
                                                                              attorneys’ fees) and costs that have accrued on account of the Class 2 Claim through and
                                                                 23           including the Effective Date in the amount of not less than $354,082.72. The New Opus
                                                                 24           HOP Note shall include covenants and conditions customary to notes accepted by Opus
                                                                              Bank.
                                                                 25
                                                                              Interest. Post-Effective Date interest shall accrue on the principal balance of the New Opus
                                                                 26           Bank HOP Note at a fixed rate of 5.5% per annum.
                                                                 27           Payments. The first monthly payment on account of the New Opus Bank HOP Note will be
                                                                              due on the first (1st) day of the first calendar month following the Effective Date and will be
                                                                 28
                                                                      DOCS_LA:325036.19                                - 56 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                Desc
                                                                                                Main Document    Page 66 of 126


                                                                  1           in an amount equal to (a) the interest accrued on account of the New Opus Bank HOP Note
                                                                              from the Effective Date through the end of the calendar month in which the Effective Date
                                                                  2           occurs, plus (b) principal calculated on the basis of a 10-year amortization schedule.
                                                                  3           Thereafter, until maturity, a monthly payment will be due on the first (1st) day of each
                                                                              successive month in an amount equal to (a) the interest accrued on the unpaid principal
                                                                  4           balance on account of the New Opus Bank HOP Note during the previous month, plus (b) an
                                                                              installment of principal calculated on the basis of a 10-year amortization schedule.
                                                                  5
                                                                              Maturity Date. The maturity date of the New Opus Bank HOP Note shall be five (5) years
                                                                  6           following the Effective Date.
                                                                  7           Lending and Borrowing of Monies Between Reorganized Debtors. The New Opus Bank
                                                                  8           HOP Note shall provide that, so long as there is no default thereunder or under the New Opus
                                                                              Bank RFS Note (as defined herein), the obligors under the New Opus Bank HOP Note may
                                                                  9           lend to and borrow monies between themselves, RFS and RDI.

                                                                 10           Pre-Payment. At any time after the Effective Date, without penalty or premium, the New
                                                                              Opus Bank HOP Note may be prepaid, in whole or in part, in the sole discretion of the
                                                                 11           applicable Reorganized Debtor obligors, provided that such prepayment would not
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                              reasonably be expected to cause a default on the applicable Reorganized Debtor obligors’
                                                                 12
                                                                              other payment obligations under the Plan.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                              Retention of Collateral. Except to the extent inconsistent with applicable law, the validity
                                                                 14           and priority of the security interests securing the New Opus Bank HOP Note shall remain in
                                                                              full force and effect following the Effective Date and shall be the same as provided by the
                                                                 15           Opus Bank/SoCal Debtors Loan and Security Documents.
                                                                 16           Release of Claims. Claims, including Avoidance Actions, against Opus Bank will be waived
                                                                 17           by all parties with standing to bring them, including the Debtors, their Estates, the Committee
                                                                              and the Liquidating Trustee.
                                                                 18
                                                                              Other Terms Unchanged. Except to the extent provided above, the legal, equitable and
                                                                 19           contractual rights of Opus Bank, as Holder of an Allowed Class 2 Claim, shall remain
                                                                              unaltered under the Plan.
                                                                 20
                                                                                      c.     Class 3: Allowed Secured Claim of C&C Partnership (SoCal Debtors)
                                                                 21
                                                                              Class 3 consists of the Allowed Secured Claim of C&C Partnership against certain of the
                                                                 22
                                                                      SoCal Debtors (SoCal Diners, Ruby’s Huntington Beach, Ruby’s Oceanside and Ruby’s Palm
                                                                 23
                                                                      Springs). Class 3 is impaired. The Allowed Secured Claim of C&C Partnership, as of the Effective
                                                                 24
                                                                      Date, is in the principal amount of approximately $297,500. (principal and accrued interest). The
                                                                 25
                                                                      Allowed Secured Claim of C&C Partnership shall be treated as follows:
                                                                 26
                                                                              Principal Amount. The Allowed Secured Claim of C&C Partnership shall have a principal
                                                                 27           amount equal to the principal balance as of the Petition Date, plus all amounts that have
                                                                 28
                                                                      DOCS_LA:325036.19                                - 57 -
                                                                  Case 8:18-bk-13311-CB              Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                             Desc
                                                                                                     Main Document    Page 67 of 126


                                                                  1            accrued on account of the Allowed Secured Claim of C&C Partnership through and including
                                                                               the Effective Date.
                                                                  2
                                                                               Interest. Interest shall accrue on the unpaid principal balance of the Allowed Secured Claim
                                                                  3
                                                                               of C&C Partnership at the non-default rate set forth in the C&C Partnership Loan and
                                                                  4            Security Documents.

                                                                  5            Payments. The first monthly payment on account of the Allowed Secured Claim of C&C
                                                                               Partnership will be due on the first (1st) day of the first calendar month following the
                                                                  6            Effective Date and will be in an amount equal to (a) the interest accrued on account of the
                                                                               Allowed Secured Claim of C&C Partnership from the Effective Date through the end of the
                                                                  7            calendar month in which the Effective Date occurs, plus (b) principal calculated on the basis
                                                                  8            of a 10-year amortization schedule. Thereafter, until maturity, a monthly payment will be
                                                                               due on the first (1st) day of each successive month in an amount equal to (a) the interest
                                                                  9            accrued on the unpaid principal balance on account of the Allowed Secured Claim of C&C
                                                                               Partnership during the previous month, plus (b) an installment of principal calculated on the
                                                                 10            basis of a 10-year amortization schedule.
                                                                 11            Maturity Date. The maturity date of the Allowed Secured Claim of C&C Partnership shall
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                               be extended, and will be due and payable seven (7) years following the Effective Date.
                                                                 12
                                                                               Pre-Payment. At any time after the Effective Date, without penalty or premium, the Allowed
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                               Secured Claim of C&C Partnership may be prepaid, in whole or in part, in the sole discretion
                                                                 14            of the applicable Reorganized Debtors, provided that such prepayment would not reasonably
                                                                               be expected to cause a default on the applicable Reorganized Debtors’ other payment
                                                                 15            obligations under the Plan.
                                                                 16            Retention of Collateral. Except to the extent inconsistent with the law, the validity and
                                                                 17            priority of the security interests securing the Allowed Secured Claim of C&C Partnership
                                                                               shall remain in full force and effect following the Effective Date.
                                                                 18
                                                                               Other Terms Unchanged. Except to the extent provided above, the legal, equitable and
                                                                 19            contractual rights of C&C Partnership, as Holder of an Allowed Class 3 Claim, shall remain
                                                                               unaltered under the Plan.
                                                                 20
                                                                                        d.       Class 4: Allowed Secured Claim of Pillsbury Winthrop Shaw Pittman
                                                                 21
                                                                                                 LLP (HOP Restaurant Entities)
                                                                 22
                                                                               Class 4 consists of the Allowed Secured Claim of Pillsbury against the HOP Restaurant
                                                                 23
                                                                      Entities, if any. Class 4 is impaired. The Allowed Secured Claim of Pillsbury, if any, shall be
                                                                 24
                                                                      treated as follows: 39
                                                                 25

                                                                 26
                                                                      39
                                                                 27     The Debtors do not believe that there is collateral securing the Pillsbury Claim and, therefore believe that Pillsbury
                                                                      will be treated as an unsecured creditor in the RDI, SoCal Diners, Ruby’s Huntington Beach, Ruby’s Oceanside and
                                                                 28   Ruby’s Palm Springs cases, and this is the treatment reflected in the Plan and Cash Flow Projections...
                                                                      DOCS_LA:325036.19                                         - 58 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                Desc
                                                                                                Main Document    Page 68 of 126


                                                                  1           Principal Amount. The Allowed Secured Claim of Pillsbury shall be the amount of the
                                                                              Pillsbury Claim supported by collateral in accordance with Section 506 of the Bankruptcy
                                                                  2           Code.
                                                                  3
                                                                              Interest. Interest shall accrue on the unpaid principal balance of the Allowed Secured Claim
                                                                  4           of Pillsbury at the rate of five percent (5%) per annum.

                                                                  5           Payments. The first monthly payment on account of the Allowed Secured Claim of Pillsbury
                                                                              will be due on the first (1st) day of the first calendar month following the Effective Date and
                                                                  6           will be in an amount equal to (a) the interest accrued on account of the Allowed Secured
                                                                              Claim of Pillsbury from the Effective Date through the end of the calendar month in which
                                                                  7           the Effective Date occurs, plus (b) principal calculated on the basis of a 10-year amortization
                                                                  8           schedule. Thereafter, until maturity, a monthly payment will be due on the first (1st) day of
                                                                              each successive month in an amount equal to (a) the interest accrued on the unpaid principal
                                                                  9           balance on account of the Allowed Secured Claim of Pillsbury during the previous month,
                                                                              plus (b) an installment of principal calculated on the basis of a 10-year amortization
                                                                 10           schedule.
                                                                 11           Maturity Date. The maturity date of the Allowed Secured Claim of Pillsbury shall be
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                              extended, and will be due and payable seven (7) years following the Effective Date.
                                                                 12
                                                                              Pre-Payment. At any time after the Effective Date, without penalty or premium, the Allowed
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                              Secured Claim of Pillsbury may be prepaid, in whole or in part, in the sole discretion of the
                                                                 14           applicable Reorganized Debtors, provided that such prepayment would not reasonably be
                                                                              expected to cause a default on the applicable Reorganized Debtors’ other payment
                                                                 15           obligations under the Plan.
                                                                 16           Retention of Collateral. Except to the extent inconsistent with the law, the validity and
                                                                 17           priority of the security interests securing the Allowed Secured Claim of Pillsbury shall
                                                                              remain in full force and effect following the Effective Date.
                                                                 18
                                                                              Other Terms Unchanged. Except to the extent provided above, the legal, equitable and
                                                                 19           contractual rights of Pillsbury, as Holder of an Allowed Class 4 Claim, shall remain unaltered
                                                                              under the Plan; including any legal right that Pillsbury holds to enforce the Pillsbury Claim
                                                                 20           against non-debtor entities, which right shall not be curtailed by the Plan. In addition, while
                                                                              Pillsbury shall be bound by the provisions of the Plan and Confirmation Order, Article X.C.
                                                                 21
                                                                              of Plan does not require Pillsbury, as former counsel to certain of the Debtors, to aid the
                                                                 22           Debtors in consummating the Plan.

                                                                 23           Unsecured Claim. To the extent that the Pillsbury Claim is not an Allowed Secured Claim,
                                                                              the Allowed unsecured portion of the Pillsbury Claim shall be treated as an Unsecured Claim
                                                                 24           against the applicable Reorganized Debtors (RDI, SoCal Diners, Ruby’s Huntington Beach,
                                                                              Ruby’s Oceanside and Ruby’s Palm Springs).
                                                                 25
                                                                                      e.     Class 5: Allowed Secured Claim of Plaza Bonita LLC (SoCal Diners)
                                                                 26
                                                                              Class 5 consists of the Allowed Secured Claim of Plaza Bonita against SoCal Diners, if any.
                                                                 27
                                                                      Class 5 is impaired. The Allowed Secured Claim of Plaza Bonita, if any, shall be treated as follows:
                                                                 28
                                                                      DOCS_LA:325036.19                                - 59 -
                                                                  Case 8:18-bk-13311-CB              Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                             Desc
                                                                                                     Main Document    Page 69 of 126


                                                                      40
                                                                  1

                                                                  2            Principal Amount. The Allowed Secured Claim of Plaza Bonita shall have a principal
                                                                               amount equal to the principal balance as of the Petition Date, plus all amounts that have
                                                                  3
                                                                               accrued on account of the Allowed Secured Claim of Plaza Bonita through and including the
                                                                  4            Effective Date, to the extent the Claim is supported by collateral in accordance with Section
                                                                               506 of the Bankruptcy Code.
                                                                  5
                                                                               Interest. Interest shall accrue on the unpaid principal balance of the Allowed Secured Claim
                                                                  6            of Plaza Bonita at the rate of five percent (5%) per annum.
                                                                  7            Payments. The first monthly payment on account of the Allowed Secured Claim of Plaza
                                                                               Bonita will be due on the first (1st) day of the first calendar month following the Effective
                                                                  8
                                                                               Date and will be in an amount equal to (a) the interest accrued on account of the Allowed
                                                                  9            Secured Claim of Plaza Bonita from the Effective Date through the end of the calendar
                                                                               month in which the Effective Date occurs, plus (b) principal calculated on the basis of a 10-
                                                                 10            year amortization schedule. Thereafter, until maturity, a monthly payment will be due on the
                                                                               first (1st) day of each successive month in an amount equal to (a) the interest accrued on the
                                                                 11            unpaid principal balance on account of the Allowed Secured Claim of Plaza Bonita during
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12            the previous month, plus (b) an installment of principal calculated on the basis of a 10-year
                                                                               amortization schedule.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                               Maturity Date. The maturity date of the Allowed Secured Claim of Plaza Bonita shall be
                                                                 14            extended, and will be due and payable seven (7) years following the Effective Date.

                                                                 15            Pre-Payment. At any time after the Effective Date, without penalty or premium, the Allowed
                                                                               Secured Claim of Plaza Bonita may be prepaid, in whole or in part, in the sole discretion of
                                                                 16            the applicable Reorganized Debtors, provided that such prepayment would not reasonably be
                                                                 17            expected to cause a default on the applicable Reorganized Debtors’ other payment
                                                                               obligations under the Plan.
                                                                 18
                                                                               Retention of Collateral. Except to the extent inconsistent with the law, the validity and
                                                                 19            priority of the security interests securing the Allowed Secured Claim of Plaza Bonita shall
                                                                               remain in full force and effect following the Effective Date.
                                                                 20
                                                                               Other Terms Unchanged. Except to the extent provided above, the legal, equitable and
                                                                 21            contractual rights of Plaza Bonita, as Holder of an Allowed Class 5 Claim, shall remain
                                                                 22            unaltered under the Plan.

                                                                 23            Unsecured Claim. To the extent that the Plaza Bonita Claim is not an Allowed Secured
                                                                               Claim, the Allowed unsecured portion of the Claim shall be treated as an Unsecured Claim
                                                                 24            against the SoCal Diners.
                                                                 25

                                                                 26
                                                                      40
                                                                 27     The Debtors do not believe that there is collateral securing the Plaza Bonita claim and, therefore believe that Plaza
                                                                      Bonita will be treated as an unsecured creditor against SoCal Diners, and this is the treatment reflected in the Plan and
                                                                 28   Cash Flow Projections.
                                                                      DOCS_LA:325036.19                                         - 60 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                 Desc
                                                                                                Main Document    Page 70 of 126


                                                                  1                   f.     Class 6: Allowed Secured Claim of Opus Bank (RFS)

                                                                  2           Class 6 consists of the Allowed Secured Claim of Opus Bank against RFS. Class 6 is

                                                                  3   impaired. The Allowed Class 6 Claim shall be treated as follows:

                                                                  4           Effective Date Payment. On the Effective Date, RFS shall pay to Opus Bank the amount of
                                                                              $80,000.
                                                                  5
                                                                              New Note. RFS shall issue a new note to Opus Bank (the “New Opus Bank RFS
                                                                  6           Note”). The New Opus Bank RFS Note shall have a principal amount equal to the principal
                                                                              balance of the Allowed Class 6 Claim as of the Effective Date in the amount of
                                                                  7           $1,091,755.94, plus: i) interest in the amount of $6,306.33, assuming an Effective Date of
                                                                              January 26February 29, 2020, and ii) fees (including attorneys’ fees) and costs that have
                                                                  8           accrued on account of the Class 6 Claim through and including the Effective Date, in the
                                                                              amount of not less than $184,036.91. The New Opus HOPRFS Note shall include covenants
                                                                  9           and conditions customary to notes accepted by Opus Bank.
                                                                 10           Interest. Post-Effective Date interest shall accrue on the principal balance of the New Opus
                                                                              Bank RFS Note at a fixed rate of 5.5% per annum.
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                              Payments. The first monthly payment on account of the New Opus Bank RFS Note will be
                                                                 12           due on the first (1st) day of the first calendar month following the Effective Date and will be
                                                                              in an amount equal to (a) the interest accrued on account of the New Opus Bank RFS Note
                                        COSTA MESA, CALIFORNIA




                                                                 13           from the Effective Date through the end of the calendar month in which the Effective Date
                                          ATTORNEYS AT LAW




                                                                              occurs, plus (b) principal calculated on the basis of a 4-year amortization
                                                                 14           schedule. Thereafter, until maturity, a monthly payment will be due on the first (1st) day of
                                                                              each successive month in an amount equal to (a) the interest accrued on the unpaid principal
                                                                 15           balance on account of the New Opus Bank RFS Note during the previous month, plus (b) an
                                                                              installment of principal calculated on the basis of a 4-year amortization schedule.
                                                                 16
                                                                              Maturity Date. The maturity date of the New Opus Bank RFS Note shall be four (4) years
                                                                 17           following the Effective Date.
                                                                 18           Lending and Borrowing of Monies Between Reorganized Debtors. The New Opus Bank RFS
                                                                              Note shall provide that, so long as there is no default thereunder or under the New Opus
                                                                 19           Bank HOP Note (as defined herein), RFS may lend to and borrow monies between it, RDI
                                                                              and the New HOP Restaurant Entities.
                                                                 20
                                                                              Pre-Payment. At any time after the Effective Date, without penalty or premium, the New
                                                                 21           Opus Bank RFS Note may be prepaid, in whole or in part, in the sole discretion of RFS,
                                                                              provided that such prepayment would not reasonably be expected to cause a default on RFS’
                                                                 22           other payment obligations under the Plan.
                                                                 23           Retention of Collateral. Except to the extent inconsistent with the foregoing or applicable
                                                                              law, the validity and priority of the security interests securing the New Opus Bank RFS Note
                                                                 24
                                                                              shall remain in full force and effect following the Effective Date and shall be the same as
                                                                 25           provided by the Opus Bank/RFS Loan and Security Documents.
                                                                              Release of Claims. Claims, including Avoidance Actions, against Opus Bank will be waived
                                                                 26           by all parties with standing to bring them, including the Debtors, their Estates, the Committee
                                                                              and the Liquidating Trustee
                                                                 27

                                                                 28
                                                                      DOCS_LA:325036.19                                - 61 -
                                                                  Case 8:18-bk-13311-CB              Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                              Desc
                                                                                                     Main Document    Page 71 of 126


                                                                  1            Other Terms Unchanged. Except to the extent provided above, the legal, equitable and
                                                                               contractual rights of Opus Bank, as Holder of an Allowed Class 6 Claim, shall remain
                                                                  2            unaltered under the Plan.
                                                                  3                     g.       Class 7: Allowed Claim of Steven L. Craig (RFS)
                                                                  4            Class 7 consists of the Allowed Claim of Craig against RFS based on the RFS Note. Class 7
                                                                  5   is impaired. The Allowed Claim of Craig against RFS, as of the Petition Date, is in the principal
                                                                  6   amount of $1,000,000, plus accrued interest under the RFS Note. Craig holds rights of offset of
                                                                  7   histhe obligations for Franchise Royalties as the owner of Eureka Food Enterprises, LLC, a
                                                                  8   Franchisee, as against the RFS Note, but such offset rights have not been, and will not be, enforced
                                                                  9   with respect to the RFS Note. Instead, the Plan provides that the principal amount of the Allowed
                                                                 10   Claim of Craig against RFS ($1,000,000) shall be converted into equity in RDI as of the Effective
                                                                 11   Date of the Plan. Accrued interest on the RFS Note, in the amount of approximately $120135,000,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   shall be paid on the Effective Date of the Plan. The amounts owed by Eureka Food Enterprises,
                                        COSTA MESA, CALIFORNIA




                                                                 13   LLC for Franchise Royalties and Ad FeesFund Obligations, in the amount of $635,556, shall be paid
                                          ATTORNEYS AT LAW




                                                                 14   by Craig on the Effective Date in accordance with the Netdown Process, as reflected in the Cash
                                                                 15   Flow Projections.
                                                                 16                     h.       Class 8: Secured Tax Claims – Class 8(a) (RDI), Class 8(b) (SoCal
                                                                 17                              Debtors) and Class 8(c) (RFS)
                                                                 18            Class 8 consists of all of the Claims of taxing authorities secured by personal property owned
                                                                 19   by RDI (Class 8(a)), the SoCal Debtors (Class 8(b)) and RFS (Class 8(c)) (the “Secured Tax
                                                                 20   Claims”). Classes 8(a), (b) and (c) are impaired. Attached hereto as Exhibit H is a list of what the
                                                                 21   Debtors’ records reflect as outstanding Pre-Petition Secured Tax Claims for RDI, the SoCal Debtors
                                                                 22   and RFS.41
                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27   41
                                                                         The Debtors reserve their rights to object to the amount, validity and/or priority of any and all Secured Personal
                                                                 28   Property Tax Claims.
                                                                      DOCS_LA:325036.19                                          - 62 -
                                                                  Case 8:18-bk-13311-CB               Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                     Desc
                                                                                                      Main Document    Page 72 of 126


                                                                  1                                    Table 5: Treatment of Secured Tax Claims

                                                                  2
                                                                       Classes        Claimant          Type of        Claim Amount    Proposed Treatment
                                                                                                        Tax Claim
                                                                  3

                                                                  4    8(a),      All Secured Tax       Various        Total of        Each Claimant identified on Exhibit H shall receive
                                                                       8(b)       Claims Identified                    approximately   deferred payments on account of its Allowed Claim
                                                                  5    and        on Exhibit H          See attached   $74,475.30      over a period not exceeding five (5) years from the
                                                                       8(c)                             Exhibit H                      order for relief. Each Claimant shall receive
                                                                  6                                                                    quarterly installments of principal and interest on the
                                                                                                                                       unpaid portion thereof at five percent (5%) per
                                                                  7                                                                    annum. The first installment shall be due on first
                                                                                                                                       day of the first quarter following the thirtieth (30th)
                                                                  8                                                                    day after the Effective Date with each installment
                                                                                                                                       due each quarter thereafter. The Debtors may,
                                                                  9                                                                    without penalty, prepay the entire amount of a
                                                                                                                                       Secured Tax Claim at any time.
                                                                 10

                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                 3.        Class 9: Allowed PACA Claims (RDI and Certain of the SoCal Debtors)
                                                                 12
                                                                               Class 9 consists of any Allowed PACA Claims against RDI and certain of the SoCal Debtors
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      (Ruby’s Huntington Beach, Ruby’s Oceanside, Ruby’s Palm Springs and Ruby’s Laguna Hills).
                                                                 14
                                                                      Class 9 is unimpaired. The Allowed PACA Claims, if any, shall be paid in full on the Effective Date
                                                                 15
                                                                      of the Plan. The Debtors do not believe that there are any unpaid PACA Claims.
                                                                 16
                                                                                 4.        Class 10: Priority Non-Tax Claims – Class 10(a) (RDI), Class 10(b) (SoCal
                                                                 17                        Debtors) and Class 10(c) (RFS)

                                                                 18            Certain priority Claims that are referred to in Bankruptcy Code Sections 507(a)(3), (4), (5),

                                                                 19   (6), and (7) are required to be placed in classes (the “Priority Non-Tax Claims”). These types of

                                                                 20   Claims are entitled to priority treatment as follows: the Bankruptcy Code requires that each Holder

                                                                 21   of such a Claim receive cash on the Effective Date equal to the allowed amount of such Claim.

                                                                 22   However, a class of Priority Non-Tax Claims may vote to accept deferred cash payments of a value,

                                                                 23   as of the Effective Date, equal to the Allowed amount of such Claims. Class 10 consists of all of the

                                                                 24   Priority Non-Tax Claims owed by RDI (Class 10(a)), the SoCal Debtors (Class 10(b)) and RFS

                                                                 25   (Class 10(c)). Classes 10(a), 10(b) and 10(c) are unimpaired. Following the Petition Date, RDI

                                                                 26   obtained authority from the Bankruptcy Court to pay certain Pre-Petition Claims of current

                                                                 27   employees. RDI believes that all priority claims owing to its employees on account of wages and

                                                                 28   benefits have been paid. Attached hereto as Exhibit I is a list of Priority Non-Tax Claims, the
                                                                      DOCS_LA:325036.19                             - 63 -
                                                                  Case 8:18-bk-13311-CB                Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                              Desc
                                                                                                       Main Document    Page 73 of 126


                                                                  1   treatment under the Plan of which is as follows:42

                                                                  2                              Table 6: Treatment of Allowed Priority Non-Tax Claims
                                                                  3
                                                                       Class        Claimant                      Amount             Treatment
                                                                  4
                                                                       10(a),       Priority Non-Tax Claims       $0.00              Allowed Claims will be paid in full on the later of
                                                                  5    10(b)        as listed on Exhibit I                           (1) the Effective Date; or (2) the date upon which the
                                                                       and                                                           Claim becomes an Allowed Claim pursuant to a Final
                                                                  6    10(c)                                                         Order.

                                                                  7

                                                                  8               5.        Classes of Unsecured Claims
                                                                  9              Unsecured Claims are unsecured Claims not entitled to priority under Code section 507(a).
                                                                 10   As is further described below, the Debtors’ Unsecured Claims shall be classified as follows:43
                                                                 11
                                                                                        TABLE 7: SUMMARY OF CLASSIFICATION OF UNSECURED CLAIMS
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12                                 AND ESTIMATED AMOUNT OF CLAIMS44
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                       Class            Description
                                                                 14    11(a)            Class 11 is comprised of all Allowed Unsecured Claims against RDI. The estimated Allowed amount
                                                                                        of the Class 11(a) Claims, in aggregate, is $10,176,824.approximately $10.5 million.45
                                                                 15
                                                                                        Class 11(a) is comprised of the following:
                                                                 16
                                                                                                    Unsecured Noteholder Claims against RDI as set forth in Exhibit J in the estimated
                                                                 17                                 amount of $5,540,528approximately $5.5 million.
                                                                 18                                 Other General Unsecured Claims against RDI (including RDI’s Gift Card Obligations not
                                                                                                    satisfied by way of the Netdown Process) in the estimated amount of
                                                                 19                                 $4,636,296.approximately $5million.
                                                                 20    11(b)            Class 11(b) is comprised of the Gift Card Reimbursement Claims of Franchisees Satisfied Though

                                                                 21
                                                                      42
                                                                 22     The Debtors reserve their rights to object to the amount, validity and/or priority of any and all Priority Non-Tax
                                                                      Claims.
                                                                 23   43
                                                                           The Debtors reserve their rights to object to the amount, validity and/or priority of any and all Unsecured Claims.
                                                                      44
                                                                 24     The estimates set forth herein are based on the Debtors’ best estimate as to the ultimate allowability of the Claims
                                                                      following the Debtors’ review and analysis of the Claims that have been asserted against the Debtors. While the Debtors
                                                                      have used their best efforts to provideprovided reasonable estimates, the actual allowed amount of the Claims could
                                                                 25   differ from the estimates set forth in this Disclosure Statement, and will in some cases depend on the resolution of
                                                                      objections to claims. If such claims were allowed in their filed amounts, the amount of claims could increase, perhaps
                                                                 26   significantly. In such event, distributions to Claimants could differ from the estimated percentage distributions set forth
                                                                      in this Disclosure Statement.
                                                                 27   45
                                                                         This amount is based on the Debtors’ best estimate as to the ultimate allowability of the Claims. If such claims were
                                                                 28   allowed in their filed amounts, the amount of claims could increase to approximately $15 million.
                                                                      DOCS_LA:325036.19                                              - 64 -
                                                                  Case 8:18-bk-13311-CB            Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                           Desc
                                                                                                   Main Document    Page 74 of 126


                                                                  1                 Pre-Petition Netdown Process.

                                                                  2
                                                                       11(c)        Class 11(c) (subclasses (i) – (vi)) is comprised of all Allowed Unsecured Claims against the SoCal
                                                                  3                 Debtors.
                                                                                        Class 11(c)(i) is comprised of all Allowed Unsecured Claims against Ruby’s Huntington Beach.
                                                                  4                     The Debtors estimate that Class 11(c)(iii) Claims total approximately $1,260,481.

                                                                  5

                                                                  6                     Class 11(c)(ii) is comprised of all Allowed Unsecured Claims against Ruby’s Oceanside. The
                                                                                        Debtors estimate that Class 11(c)(iv) Claims total approximately $1,211,015.
                                                                  7
                                                                                        Class 11(c)(iii) is comprised of all Allowed Unsecured Claims against Ruby’s Palm Springs. The
                                                                  8                     Debtors estimate that Class 11(c)(v) Claims total approximately $1,090,812.

                                                                  9                     Class 11(c)(iv) is comprised of all Allowed Unsecured Claims against Ruby’s Laguna Hills. The
                                                                                        Debtors estimate that Class 11(c)(vi) Claims total approximately $569,076.
                                                                 10
                                                                                        Class 11(c)(v) is comprised of all Allowed Unsecured Claims against SoCal Diners. The Debtors
                                                                 11                     estimate that Class 11(c)(i) Claims total approximately $1,331,567.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12                     Class 11(c)(vi) is comprised of all Allowed Unsecured Claims against Quality. The Debtors
                                                                                        estimate that Class 11(c)(ii) Claims total approximately $0.00.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                       11(d)        Class 11(d) is comprised of all Allowed General Unsecured Claims against RFS. The Debtors
                                                                 14                 estimate that Class 11(d) Claims total approximately $430,329.

                                                                 15

                                                                 16                   a.       Class 11(a): Allowed Unsecured Claims Against RDI

                                                                 17            Class 11(a) is impaired. TheIn accordance with the RDI Professional and Unsecured

                                                                 18   Creditor Distribution Agreement, the Allowed Claims of the Unsecured Creditors against RDI

                                                                 19   entitled to participate in whole or in part in any distribution shall be entitled to onea pro rata

                                                                 20   distribution from any proceeds paid to or ultimately recovered by the Litigation Trust, after payment

                                                                 21   in full on account of the following treatmentsAllowed Professional Claims of the RDI Professionals

                                                                 22   and the expenses of the Litigation Trust, as follows:more particularly described in Article VI.H of

                                                                 23   the Plan and Section VI.E.8 hereof.

                                                                 24            Payment of a total of Two Million Five Hundred Dollars ($2,500,000), on a pro rata basis, in

                                                                 25   installments of Six Hundred and Twenty-Five Thousand Dollars ($625,000) on each of the second

                                                                 26   (2nd), third (3rd), fourth (4th) and fifth (5th) anniversaries of the Effective Date, provided that the

                                                                 27   D&O/Affiliate Release is approved by the Bankruptcy Court.

                                                                 28          If the D&O/Affiliate Release is not approved by the Bankruptcy Court, payment of a pro rata
                                                                      DOCS_LA:325036.19                              - 65 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                 Desc
                                                                                                Main Document    Page 75 of 126


                                                                  1   distribution from any proceeds ultimately recovered by the Litigation Trust that will have the right,

                                                                  2   following the Effective Date, to investigate and, if appropriate, prosecute claims, if any, against the

                                                                  3   D&Os and D&O Affiliated Entities; provided, however, that any distribution to the RDI unsecured

                                                                  4   Creditors from any recovery by the Litigation Trust shall be after payment of the fees and costs

                                                                  5   incurred by the Litigation Trust incurred in connection with the prosecution of the D&O/Affiliate

                                                                  6   Claims or otherwise.

                                                                  7           Class 11(a) includes the Allowed US Foods Unsecured Claims against RDI as provided by

                                                                  8   the US Foods Settlement.

                                                                  9                   b.     Class 11(b): Gift Card Reimbursement Claims of Franchisees Satisfied

                                                                 10                          Though Pre-Petition Netdown Process

                                                                 11           Class 11(b) is unimpairedimpaired. Class 11(b) Claims will be satisfied in full through the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   implementation of the Pre-Petition Netdown Process, pursuant to which such claims will be satisfied
                                        COSTA MESA, CALIFORNIA




                                                                 13   in full. To the extent any such Gift Card Reimbursement Claims of Franchisees are not satisfied by
                                          ATTORNEYS AT LAW




                                                                 14   implementation of the Pre-Petition Netdown Process, such Claims shall be treated as Class 11(a)

                                                                 15   Claims.

                                                                 16                   c.     Class 11(c): General Unsecured Claims Against the SoCal Debtors

                                                                 17           Class 11(c) is impaired. Class 11(c) has six (6) subclasses, as follows: Class 11(c)(i) –

                                                                 18   Ruby’s Huntington Beach; Class 11(c)(ii) – Ruby’s Oceanside; Class 11(c)(iii) – Ruby’s Palm

                                                                 19   Springs; Class 11(c)(iv) – Ruby’s Laguna Hills; Class 11(c)(v) – SoCal Diners; and Class 11(c)(vi) –

                                                                 20   Quality. Each subclass shall vote as a separate class.

                                                                 21           Class 11(c)(i) - The Allowed General Unsecured Claims against Ruby’s Huntington Beach

                                                                 22   are designated as Class 11(c)(i). The Allowed General Unsecured Claims against Ruby’s

                                                                 23   Huntington Beach shall be paid the total amount of $113,118.78 (the “Huntington Beach Unsecured

                                                                 24   Distribution Amount”), on a pro rata basis, on the Effective Date of the Plan. Class 11(c)(i)

                                                                 25   includes the Allowed US Foods Unsecured Claims against Ruby’s Huntington Beach as provided by

                                                                 26   the US Foods Settlement.

                                                                 27           Based on Ruby’s Huntington Beach’s estimate as to the ultimate allowability of the Class

                                                                 28
                                                                      DOCS_LA:325036.19                                - 66 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                Desc
                                                                                                Main Document    Page 76 of 126


                                                                  1   11(c)(i) Claims, the percentage distribution to the holders of Allowed Class 11(c)(i) Claims is

                                                                  2   estimated to be approximately 9%.

                                                                  3           Class 11(c)(ii) - The Allowed General Unsecured Claims against Ruby’s Oceanside are

                                                                  4   designated as Class 11(c)(ii). The Allowed General Unsecured Claims against Ruby’s Oceanside

                                                                  5   shall be paid the total amount of $62,397.43 (the “Oceanside Unsecured Distribution Amount”) on a

                                                                  6   pro rata basis, on the Effective Date of the Plan. Class 11(c)(ii) includes the Allowed US Foods

                                                                  7   Unsecured Claims against Ruby’s Oceanside as provided by the US Foods Settlement.

                                                                  8           Based on Ruby’s Oceanside’s estimate as to the ultimate allowability of the Class 11(c)(ii)

                                                                  9   Claims, the percentage distribution to the holders of Allowed Class 11(c)(ii) Claims is estimated to

                                                                 10   be approximately 5.2%.

                                                                 11           Class 11(c)(iii) - The Allowed General Unsecured Claims against Ruby’s Palm Springs are
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   designated as Class 11(c)(iii). The Allowed General Unsecured Claims against Ruby’s Palm Springs
                                        COSTA MESA, CALIFORNIA




                                                                 13   shall be paid the total amount of $24,413.78 (the “Palm Springs Unsecured Distribution Amount”),
                                          ATTORNEYS AT LAW




                                                                 14   on a pro rata basis, on the Effective Date of the Plan. Class 11(c)(iii) includes the Allowed US

                                                                 15   Foods Unsecured Claims against Ruby’s Palm Springs as provided by the US Foods Settlement.

                                                                 16           Based on Ruby’s Palm Spring’s estimate as to the ultimate allowability of the Class 11(c)(iii)

                                                                 17   Claims, the percentage distribution to the holders of Allowed Class 11(c)(iii) Claims is estimated to

                                                                 18   be approximately 2.2%.

                                                                 19           Class 11(c)(iv) - The Allowed General Unsecured Claims against Ruby’s Laguna Hills are

                                                                 20   designated as Class 11(c)(iv). Class 11(c)(iv) includes the Allowed US Foods Unsecured Claims

                                                                 21   against Ruby’s Laguna Hills as provided by the US Foods Settlement. In March 2019, Ruby’s

                                                                 22   Laguna Hills assigned the Laguna Hills Restaurant operations to an assignee, and ceased operating

                                                                 23   the Laguna Hills Restaurant. The Holders of Allowed Unsecured Claims against Ruby’s Laguna

                                                                 24   Hills shall not be entitled to a distribution as Ruby’s Laguna Hills is no longer operating and has no

                                                                 25   assets available to pay such claims.

                                                                 26           Classes 11(c)(v) and (vi) - The Allowed General Unsecured Claims against SoCal Diners

                                                                 27   and Quality are designated as Classes 11(c)(v) and (vi), respectively. Allowed Claims in Classes

                                                                 28
                                                                      DOCS_LA:325036.19                                - 67 -
                                                                  Case 8:18-bk-13311-CB             Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                     Desc
                                                                                                    Main Document    Page 77 of 126


                                                                  1   11(c)(v) and (vi) shall be paid a total of two and one-half percent (2.5%) of their Allowed Claims

                                                                  2   (estimated to be a total distribution in the amount of $33,289), on the fourth (4th) year anniversary

                                                                  3   ofa pro rata basis, on the Effective Date of the Plan. The Debtors do not believe that there are any

                                                                  4   claims against Quality.

                                                                  5                    d.      Class 11(d): General Unsecured Claims Against RFS

                                                                  6            Class 11(d) is impaired. Allowed Claims in Class 11(d) shall be paid in full, over time, with

                                                                  7   post-Effective Date interest, as follows: On the first (1st) anniversary of the Effective Date, and

                                                                  8   continuing on an annual basis until the fourth (4th) anniversary of the Effective Date, the Holders of

                                                                  9   Allowed Class 11(d) Claims shall be paid annual distributions of twenty-five percent (25%) of the

                                                                 10   Allowed Amount of their Class 11(d) Claims, plus interest at the rate of five percent (5%) per

                                                                 11   annum, for a total distribution on account of Class 11(d) Allowed Claims of one hundred percent
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   (100%), plus interest.
                                        COSTA MESA, CALIFORNIA




                                                                 13   D.       Interests
                                          ATTORNEYS AT LAW




                                                                 14            The Founders, Cavanaugh and Kosmides, respectively, hold 60% and 40% of the common

                                                                 15   stock of RDI and RFS. RDI holds ownership interests in SoCal Diners and in the RDI Entities

                                                                 16   (Ruby’s Beach Ventures, LLC, Ruby’s Diner South Coast Plaza, LP, Ruby’s Spectrum, LLC and

                                                                 17   Ruby’s Woodbridge, LLC). SoCal Diners and Quality own Interests in the SoCal Entities (Ruby’s

                                                                 18   Huntington Beach, Ruby’s Oceanside, Ruby’s Palm Springs, and Ruby’s Laguna Hills).. The

                                                                 19   following chart identifies the Plan’s treatment of the Interests:

                                                                 20    Class     Type of Interest                      Treatment

                                                                 21
                                                                       12(a)     Founders’ Interests in RDI            Founders’ Interests in RDI shall be cancelled pursuant to
                                                                 22                                                    the Plan. Based upon the RDI Plan Funding and the
                                                                                                                       New Value Contribution, respectively, the Plan Sponsor
                                                                 23                                                    and the Founders will own the equity in the post-
                                                                                                                       Effective DateReorganized RDI. (75% Plan Sponsor and
                                                                 24                                                    25% Founders (15% Cavanaugh and 10% Kosmides)).

                                                                 25    12(b)     Founders’ Interests in RFS            Founders’ Interests in RFS shall be shall be cancelled
                                                                                                                       pursuant to the Plan and the interests in RFS shall be
                                                                 26                                                    transferredcontributed to RDI in return for a 25% interest
                                                                                                                       in RDI, and RFS will thereafter be a wholly-owned
                                                                 27                                                    subsidiary of post-Effective DateReorganized RDI.
                                                                 28
                                                                      DOCS_LA:325036.19                                 - 68 -
                                                                  Case 8:18-bk-13311-CB            Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                           Desc
                                                                                                   Main Document    Page 78 of 126


                                                                  1
                                                                       12(c)     RDI Debtors’ Interests in Other Entities   RDI’s ownership interests in the RDI Entities (non-debtor
                                                                  2                                                         entities) shall continue to be held by post-Effective
                                                                                                                            DateReorganized RDI, and the distributions to RDI from
                                                                  3                                                         these entities will be used to fund the Plan.

                                                                  4                                                         RDI’s and SoCal Diners/Quality’s respective ownership
                                                                                                                            interests in the SoCal Entities shall continue to(the HOP
                                                                  5                                                         Restaurant Entities, SoCal Diners and Quality) will be
                                                                                                                            held by post-cancelled and these entities (with the
                                                                  6                                                         exception of the HOP Restaurant Entities) will be
                                                                                                                            dissolved. On the HOP Effective Date RDI, in
                                                                  7                                                         consideration of the contribution of the HOP Plan
                                                                                                                            Funding, the Plan Sponsor will own the HOP Interests.
                                                                  8
                                                                                                                            Based upon the HOP Plan Funding, the New HOP
                                                                  9                                                         EntitiesPlan Sponsor will own the HOP AssetsInterests.
                                                                                                                            The New HOP EntitiesInterests will be contributed by the
                                                                 10                                                         Plan Sponsor to post-Reorganized RDI one (1) day
                                                                                                                            following the Effective Date (which itself will occur one
                                                                 11                                                         (1) day following the HOP Effective Date RDI.).
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                        COSTA MESA, CALIFORNIA




                                                                 13            Post-Effective Date of the Plan, the Plan Sponsor will own 6075% of Reorganized RDI in
                                          ATTORNEYS AT LAW




                                                                 14   consideration of the RDI Plan Funding. The Founders will own 40% (2425% (15% by Cavanaugh
                                                                 15   and 1610% by Kosmides) in consideration of the New Value Contribution to RDI (which consists of
                                                                 16   their equity Interests in RFS). 46 RFS will be a wholly-owned subsidiary of Reorganized RDI, and
                                                                 17   will continue as the franchising arm of the business. TheOn the HOP Assets will be transferred to
                                                                 18   the New HOP EntitiesEffective Date, in consideration of the Plan Sponsor’s contributionprovision of
                                                                 19   the HOP Plan Funding., the Plan Sponsor will own the HOP Interests. The Plan Sponsor will then
                                                                 20   contribute the New HOP EntitiesInterests to Reorganized RDI post-one (1) day following the
                                                                 21   Effective Date. RDI’s Interests in the RDI Entities (Ruby’s Beach Ventures, LLC, Ruby’s Diner
                                                                 22   South Coast Plaza, LP, Ruby’s Spectrum, LLC and Ruby’s Woodbridge, LLC) and the SoCal
                                                                 23   Entities shall continue to be held by post-Effective DateReorganized RDI.
                                                                 24

                                                                 25

                                                                 26

                                                                 27   46
                                                                        The percentage interests of the Plan Sponsor and the Founders may be subject to change based upon whether or not
                                                                 28   there is to be a payment to the RDI Unsecured Creditors of $2.5 million under the Plan.
                                                                      DOCS_LA:325036.19                                      - 69 -
                                                                  Case 8:18-bk-13311-CB              Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14           Desc
                                                                                                     Main Document    Page 79 of 126


                                                                  1   E.      Means of Effectuating the Plan

                                                                  2            1.         Funding for the Plan
                                                                                       a.        Cash Needs on the Effective Date.
                                                                  3
                                                                              After taking into account all of the payments described in the Plan, the Debtors will have the
                                                                  4
                                                                      following Cash needs on the Effective Date (which estimates exclude the amount of Administrative
                                                                  5
                                                                      Claims of Professionals, the terms of payment of which shall be subject to agreement, or other
                                                                  6
                                                                      determination, and the resolution of which are a condition to the effectiveness of the Plan)..
                                                                  7

                                                                  8                                 Type of Payment                            Amount

                                                                  9                 Class 1 – Secured Noteholders Interest Payment             $129,546

                                                                 10
                                                                                            Opus Bank Effective Date Payments              $216,923234,039
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                    HOPSoCal Debtors Effective Date Payments to            $200,000233,289
                                                                 12                           Unsecured Creditors
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                                      Administrative Claims (Non-Professionals)            $501,000536,206
                                                                 14

                                                                 15                              Professional Fee Claims                      $3,480,000

                                                                 16                                  Litigation Trust
                                                                                                                                               $80,000

                                                                 17                           Other Effective Date Payments
                                                                                                                                           $498,558226,088
                                                                 18
                                                                                                        TOTAL                             $1,546,0274,919,168
                                                                 19

                                                                 20                    b.        Sources of Cash on the Effective Date.

                                                                 21           The Debtors will have the Cash needed to make payments required on the Effective Date

                                                                 22   from Cash on hand as of the Effective Date, implementation of the Netdown Process and the Plan

                                                                 23   Funding from the Plan Sponsor, as set forth in the Cash Flow Projections (Exhibit B).
                                                                               2.         Plan Funding From Plan Sponsor
                                                                 24
                                                                              The Plan Funding from the Plan Sponsor shall be utilized, along with the Debtors’ Cash and
                                                                 25
                                                                      the proceeds from operations, to make (a) the payments required to be made on the Effective Date;
                                                                 26
                                                                      and (b) the payments to Creditors following the Effective Date, as set forth in the Cash Flow
                                                                 27
                                                                      Projections attached hereto as Exhibit B.
                                                                 28
                                                                      DOCS_LA:325036.19                                         - 70 -
                                                                  Case 8:18-bk-13311-CB            Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                         Desc
                                                                                                   Main Document    Page 80 of 126


                                                                  1           The Plan Funding from the Plan Sponsor consists of the following: (a) the contribution of

                                                                  2   TwoThree Million Seven Hundred Thousand Dollars ($23,700,000) in Cash (less the amount that

                                                                  3   will be utilized to satisfy the fees of histhe Plan Sponsor’s counsel and tax advisors, in the amount of

                                                                  4   approximately $325,000); (b) the conversion of the amounts due to the Plan Sponsor (as DIP

                                                                  5   Lender) and counsel in connection with the RDI DIP Loan (in the amount of $300,000) into equity

                                                                  6   in RDI; and (c) the conversion of the amounts due to the Plan Sponsor (as lender) in connection with

                                                                  7   the RFS Note (in the principal amount of $1,000,000) into equity in RDI, for total consideration in

                                                                  8   the amount of FourFive Million Dollars ($45,000,000).47 The cash component of the RDI Plan

                                                                  9   Funding is in the amount of Two Million Seven Hundred Eighty-Six Thousand Three Hundred and

                                                                 10   Eighty-Four Dollars ($2,786,384). The HOP Plan Funding is in the aggregate amount of Five

                                                                 11   Hundred and Eighty-Eight Thousand Six Hundred and Sixteen Dollars ($588,616). The Plan
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Sponsor’s obligation to make such Plan Funding is conditioned on the transfercontribution of the
                                        COSTA MESA, CALIFORNIA




                                                                 13   Interests in RFS to RDI, the provisionissuance to the Plan Sponsor of equity in RDI, the
                                          ATTORNEYS AT LAW




                                                                 14   transferissuance of HOP Assets to the NewInterests in the HOP Restaurant Entities to the Plan

                                                                 15   Sponsor on the HOP Effective Date (which New HOP EntitiesInterests will be contributed by the

                                                                 16   Plan Sponsor to post-Reorganized RDI one (1) day following the Effective Date RDI) and the other

                                                                 17   conditions as set forth in the Plan. Under no circumstances shall the Plan Sponsor Steve Craig be

                                                                 18   personally responsible for any of the debt of the Debtors or Reorganized Debtors or theany guaranty

                                                                 19   or payment thereof.

                                                                 20           In addition, and as a condition a to the Plan Sponsor’s funding of the Plan Funding, as of the

                                                                 21   Effective Date, RDI must have a “Going Concern Value” of not less than Six Million Sixty Six

                                                                 22   Hundred Sixty Thousand Sixty Seven Dollars ($6,666,667) (the “Going Concern Value

                                                                 23   Requirement”). “Going Concern Value” shall include (a) the total assets of RDI (including the value

                                                                 24   of its direct and indirect interests in RFS, the RDI Entities and the New HOP Restaurant Entities),

                                                                 25   after taking into account the Plan Funding and the New Value Contribution, less (b) the total

                                                                 26   liabilities of RDI, as restructured under the Plan or as otherwise discounted, as set forth in Exhibit

                                                                 27   47
                                                                        This amount may be subject to increase based upon whether or not there is to be a payment to the RDI Unsecured
                                                                 28   Creditors of $2.5 million under the Plan.
                                                                      DOCS_LA:325036.19                                      - 71 -
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14               Desc
                                                                                                  Main Document    Page 81 of 126


                                                                  1   K.

                                                                  2            3.         TransferIssuance of HOP AssetsInterests to New HOP Entities, Contribution of
                                                                                          New HOP Entities to RDI andthe Plan Sponsor, Provision of the RDI Plan
                                                                  3                       Funding and HOP Plan Funding and RDI Plan FundingContribution of HOP
                                                                                          Interests to Reorganized RDI
                                                                  4
                                                                              As of the HOP Effective Date, 100% of the ownership of the HOP Assets (which will remain
                                                                  5
                                                                      subject to the debt against them, as restructured under Plan)Interests will be transferredissued to the
                                                                  6
                                                                      New HOP EntitiesPlan Sponsor in consideration of the Plan Sponsor’s provision of the HOP Plan
                                                                  7
                                                                      Funding. The Plan SponsorThe HOP Restaurant Entities will continue to be subject to the secured
                                                                  8
                                                                      debt against them, as restructured under the Plan, and Reorganized RDI will thenguaranty the
                                                                  9
                                                                      secured debt of the HOP Restaurant Entities to Opus Bank and C&C Partnership until such claims
                                                                 10
                                                                      are satisfied. The unsecured creditors of the HOP Restaurant Entities will be paid as provided by the
                                                                 11
                                                                      Plan from the HOP Plan Funding. One (1) day following the Effective Date, the Plan Sponsor will
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                      contribute ownership of the New HOP EntitiesInterests to post-Effective DateReorganized RDI.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                              TheAs set forth in the Cash Flow Projections (Exhibit B), the amount of the HOP Plan
                                                                 14
                                                                      Funding is in the amount of approximately $588,616, which includes the amount of $200,000 which
                                                                 15
                                                                      will be utilized to make the payments to the unsecured creditors of the HOP Restaurant Entities as
                                                                 16
                                                                      provided by the Plan.
                                                                 17
                                                                              The balance of the cash Plan Funding from the Plan Sponsor, in the amount of approximately
                                                                 18
                                                                      $2,786,384, shall be utilized to fund the Plan as set forth in the Cash Flow Projections (Exhibit B). .
                                                                 19
                                                                               4.         New Value Contribution
                                                                 20           Under the Plan, the Founders will make a “new value” contribution on the Effective Date of
                                                                 21   the Plan in the form of a portion of the value of their ownership Interests in RFS, which will be
                                                                 22   contributed to RDI as provided by the Plan (the “New Value Contribution”). The New Value
                                                                 23   Contribution shall be a net amount based on the equity value of RFS adjusted by the Reconciliation.
                                                                 24   The New Value Contribution by the Founders is valued at approximately $5.58 million, as set forth
                                                                 25   in Exhibit A. The value of the New Value Contribution and the satisfaction of the requirements of
                                                                 26   the Bankruptcy Code with respect thereto will be determined in connection with Confirmation of the
                                                                 27   Plan.
                                                                 28
                                                                      DOCS_LA:325036.19                                - 72 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                  Desc
                                                                                                Main Document    Page 82 of 126


                                                                  1           5.      Reconciliation of Claims Between and Among the Debtors and the Founders

                                                                  2          Pursuant to the Plan, thecertain claims between and among the Debtors and the Founders

                                                                  3   (and certain affiliates), as reflected in Exhibit E, will be reconciled and utilized to calculate the New

                                                                  4   Value Contribution by the Founders. By way of the Reconciliation, thethese specified claims

                                                                  5   between and among the Debtors and the Founders and these affiliates will be eliminated. Any net

                                                                  6   amounts owed to or by the Founders or these affiliates with respect to any Debtor will be applied to

                                                                  7   the value of the New Value Contribution being made by the Founders.
                                                                              6.      TransferContribution of Interests in RFS to RDI; Post-Effective Date
                                                                  8                   Ownership of Reorganized RDI
                                                                  9          As ofOn the Effective Date, all of the Founders’ Interests in RFS will be
                                                                 10   transferredcontributed to RDI. in return for a 25% interest in RDI. Post-Effective Date, RDI will be
                                                                 11   owned 6075% by the Plan Sponsor, 2415% by Cavanaugh and 1610% by Kosmides. TheseThe
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   contribution by the Plan Sponsor of the HOP Interests to Reorganized RDI on the day following the
                                        COSTA MESA, CALIFORNIA




                                                                 13   Effective Date will not change the percentage ownership percentages may be subject to change
                                          ATTORNEYS AT LAW




                                                                 14   based upon whether or not there is to be a payment to the RDI Unsecured Creditors of $2.5 million
                                                                 15   under the Plan. Reorganized RDI as between the Plan Sponsor and the Founders (75% by the Plan
                                                                 16   Sponsor, 15% by Cavanaugh and 10% by Kosmides).
                                                                 17           7.      Pre-Petition Netdown Process

                                                                 18          On March 11, 2019, the Court entered its order approving the Netdown Process pursuant to

                                                                 19   which RDI, RFS and the Franchisees were authorized to honor their Post-Petition obligations among

                                                                 20   them. Under the Plan, as of the Effective Date, the Netdown Process shall be implemented for the

                                                                 21   Pre-Petition period (the “Pre-Petition Netdown Process”), as follows:

                                                                 22          Any amounts that RDI owes a particular Franchisee in connection with Pre-Petition Gift

                                                                 23   Card Reimbursement Obligations will first be reduced (as a non-cash journal entry) by any amounts

                                                                 24   that that Franchisee owes to RDI for any miscellaneous charges (the “Net Amount RDI Owes to the

                                                                 25   Franchisee”). The Net Amount RDI Owes to the Franchisee will be applied (as a non-cash journal

                                                                 26   entry) to the amount of Pre-Petition Franchise Royalties that the Franchisee owes to RFS, leaving a

                                                                 27   remaining balance (the “Remaining Balance Owed by the Franchisee”). The Franchisee will pay to

                                                                 28   RFS (in cash) the Remaining Balance Owed by the Franchisee, as well as any Pre-Petition Ad Funds
                                                                      DOCS_LA:325036.19                           - 73 -
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14               Desc
                                                                                                  Main Document    Page 83 of 126


                                                                  1   Obligations it owes, and RFS will pay the RDI License Fee.

                                                                  2           As reflected in the Cash Flow Projections (attached hereto as Exhibit B), for the period

                                                                  3   following July 30, 2019 though the Effective Date (estimated to be January 26February 29, 2020),

                                                                  4   with respect to both the Post-Petition Netdown and, following the Effective Date, implementation

                                                                  5   with respect to the Pre-Petition amounts owed among RDI, RFS and the Franchisees, the

                                                                  6   implementation of the Netdown Process as to these obligations is projected to generate cash to RFS

                                                                  7   in the estimated total amount of $533,694 in Franchise Royalties, $349,585 in Ad Fund Obligations

                                                                  8   and miscellaneous charges). These amounts include the amount of $635,556 from Craig (to be paid

                                                                  9   on the Effective Date) and the balance from other Franchisees (to be paid on the Effective Date and

                                                                 10   during the year following the Effective Date), as reflected in the Cash Flow Projections. Pursuant to

                                                                 11   the implementation of this Netdown Process, RDI is projected to receive the amount of $133,423 as
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   the RDI License Fees. These additional Netdown amounts are projected to result in the amount of
                                        COSTA MESA, CALIFORNIA




                                                                 13   approximately $858,349 to be booked as an intercompany receivable between RDI and RFS.
                                          ATTORNEYS AT LAW




                                                                 14           Pursuant to the Pre-Petition Netdown Process, the majority of the pre-petition claims of the

                                                                 15   Franchisees against RDI will be satisfied in full. These claims are classified in Class 11(b) under the

                                                                 16   Plan and are unimpaired. The Plan Proponents believe that the disparate treatment between the

                                                                 17   unsecured creditors of RDI (Class 11(a) and Class 11(b)) is justified by virtue of the fact that an

                                                                 18   ongoing relationship with the Franchisees is critical to the success of the Reorganized Debtors’

                                                                 19   business operations and their ability to meet their Plan obligations to other creditors.

                                                                 20            8.         RDI Professional and Unsecured Creditor Distribution Agreement; Litigation
                                                                                          Trust
                                                                 21           The Plan incorporates the following agreement that has been reached between and among the
                                                                 22   Debtors, the Committee, the RDI Professionals and the Founders with respect the payment of the
                                                                 23   Allowed Professional Claims of the RDI Professionals and the RDI General Unsecured Creditors to
                                                                 24   provide for the payment of such claims in accordance with the priority scheme of the Bankruptcy
                                                                 25   Code, as modified hereby (the “RDI Professional and Unsecured Creditor Distribution Agreement”).
                                                                 26   The terms of the RDI Professional and Unsecured Creditor Distribution Agreement are as follows:
                                                                 27

                                                                 28
                                                                      DOCS_LA:325036.19                                - 74 -
                                                                  Case 8:18-bk-13311-CB            Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                         Desc
                                                                                                   Main Document    Page 84 of 126


                                                                  1                    a.      Claim Amounts of the RDI Professionals and RDI General Unsecured
                                                                                               Creditors
                                                                  2
                                                                              Provisions regarding the amounts of the RDI Professionals and the RDI General Unsecured
                                                                  3
                                                                      Creditors are as follows:
                                                                  4
                                                                                      1.      The Professional Claims of the RDI Professionals through the Effective Date
                                                                  5
                                                                              will be in the amount allowed by the Bankruptcy Court (the “RDI Allowed Professional
                                                                  6           Fees”), but will not exceed the amount of Six Million Dollars ($6,000,000) (the “RDI
                                                                              Professional Fee Cap”).48 In the event that the RDI Professional Fee Cap is exceeded, the
                                                                  7           RDI Professionals will reduce their Professional Claims, on a pro rata basis, to the amount of
                                                                              the RDI Professional Fee Cap. No objections to the Professional Claims of the RDI
                                                                  8           Professionals will be made by the Debtors, the Founders, the Committee, the Plan Sponsor,
                                                                              the RDI Professionals, or any affiliate owned or otherwise controlled by the foregoing, and
                                                                  9
                                                                              any such objections are waived. Any other creditor can object to the RDI Professional Fee
                                                                 10           Claims, as can the U.S. Trustee.

                                                                 11                   2.      The Allowed Claims of the RDI General Unsecured Creditors (Class 11(a))
                                                                              are anticipated to be in the aggregate amount of approximately Ten Million Five Hundred
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           Thousand Dollars ($10,500,000); provided, however, that the ultimate amount of the
                                                                              Allowed Claims of the RDI General Unsecured Creditors (Class 11(a)) will not impact the
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                              rights and obligations of the parties in accordance with the RDI Professional and Unsecured
                                                                 14           Creditor Distribution Agreement as described herein.

                                                                 15                    b.      Priority of Distributions to RDI Professionals and RDI General
                                                                                               Unsecured Creditors
                                                                 16
                                                                              The RDI Professionals and the RDI General Unsecured Creditors will be paid, pursuant to
                                                                 17
                                                                      the priority scheme established by the Bankruptcy Code (i.e., RDI Unsecured Creditors will only be
                                                                 18
                                                                      paid after the RDI Professionals have been paid in full).
                                                                 19
                                                                                       c.      Source of Distributions to RDI Professionals and RDI General Unsecured
                                                                 20                            Creditors
                                                                 21           The RDI Professionals and the RDI General Unsecured Creditors will be paid from two (2)
                                                                 22   sources as further detailed herein: (i) Reorganized RDI’s business and the Plan Funding; and
                                                                 23   (ii) litigation proceeds from the Liquidating Trust’s prosecution of RDI Rights of Action (as
                                                                 24   described in further detail below).
                                                                 25

                                                                 26

                                                                 27   48
                                                                        The RDI Professional Fee Cap applies irrespective of whether the RDI Professionals are paid by Reorganized RDI or
                                                                 28   from recoveries by the Litigation Trust.
                                                                      DOCS_LA:325036.19                                      - 75 -
                                                                  Case 8:18-bk-13311-CB          Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14              Desc
                                                                                                 Main Document    Page 85 of 126


                                                                  1                   d.       Reorganized RDI’s Payment Obligations to RDI Professionals and RDI
                                                                                               General Unsecured Creditors
                                                                  2
                                                                              Reorganized RDI shall pay to the Liquidating Trust (as defined hereinbelow) for the benefit
                                                                  3
                                                                      of the RDI Professionals and RDI General Unsecured Creditors an amount not less than eighty
                                                                  4
                                                                      percent (80%) and up to one hundred percent (100%) of the lesser of the RDI Professional Fee Cap
                                                                  5
                                                                      or total RDI Allowed Professional Fees. The applicable percentage and amount will depend upon
                                                                  6
                                                                      the timing of Reorganized RDI’s payments as described below and the amount of the RDI
                                                                  7
                                                                      Professional Fees allowed by the Bankruptcy Court.
                                                                  8
                                                                                      1.       Mandatory Time Sensitive Payment Obligations.
                                                                  9
                                                                              The RDI Debtors and Reorganized RDI have the following mandatory time sensitive
                                                                 10
                                                                      payment obligations:
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12                (a)     Three Million Dollars ($3,000,000) shall be paid from the RDI Debtors on the
                                                                                           Effective Date to make pro rata payments to the RDI Professionals on account of
                                        COSTA MESA, CALIFORNIA




                                                                 13                        the RDI Allowed Professional Fees.
                                          ATTORNEYS AT LAW




                                                                 14                (b)     Eighty Thousand Dollars ($80,000) shall be paid on the Effective Date to fund the
                                                                 15                        Litigation Trust.

                                                                 16                (c)     The lesser of Nine Hundred Thousand Dollars ($900,000), or the unpaid portion
                                                                                           of the Allowed RDI Professional Fees, shall be paid by Reorganized RDI by the
                                                                 17
                                                                                           end of the second (2nd) year following the Effective Date.
                                                                 18
                                                                                   (d)     If Reorganized RDI does not qualify for the 20% Discount as described below,
                                                                 19                        then the lesser of Nine Hundred Thousand Dollars ($900,000), or the unpaid
                                                                 20                        portion of the Allowed RDI Professional Fees, shall be paid by Reorganized RDI
                                                                                           by the end of the third (3rd) year following the Effective Date.
                                                                 21
                                                                                   (e)     If Reorganized RDI does not qualify for the “20% Discount” or the “10%
                                                                 22
                                                                                           Discount” as described below, then an additional amount necessary to pay the
                                                                 23                        difference between the RDI Allowed Professional Fees and any post-
                                                                                           Confirmation payments made as of such time shall be paid by Reorganized RDI
                                                                 24                        by the end of the fourth (4th) year following the Effective Date.
                                                                 25
                                                                                           2. Conditions to Qualification for Discount on Reorganized RDI’s Payment
                                                                 26                           Obligations Under the RDI Professional and Unsecured Creditor
                                                                                              Distribution Agreement
                                                                 27

                                                                 28
                                                                      DOCS_LA:325036.19                                - 76 -
                                                                  Case 8:18-bk-13311-CB          Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                Desc
                                                                                                 Main Document    Page 86 of 126


                                                                  1           Reorganized RDI will be entitled to a discount on its obligations under the Plan as set forth in

                                                                  2   the RDI Professional and Unsecured Creditor Distribution Agreement pursuant to the following

                                                                  3   terms and conditions:

                                                                  4                (a)    Reorganized RDI’s total payment obligation to the RDI Professionals/RDI
                                                                  5                       General Unsecured Creditors shall be discounted by an amount equal to twenty
                                                                                          percent (20%) of the RDI Allowed Professional Fees (the “20% Discount”), so
                                                                  6                       long as:

                                                                  7                           1. The mandatory timing obligations in section IV.E.8.d.1(a)-(c) are paid
                                                                  8                              within the time prescribed;

                                                                  9                           2. The lesser of an additional Five Hundred Thousand Dollars ($500,000), or
                                                                                                 the unpaid portion of the Allowed RDI Professional Fees, is paid by the
                                                                 10
                                                                                                 end of the second (2nd) year following the Effective Date; and
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                              3. An additional amount equal to the product of eighty percent (80%) and the
                                                                 12                              difference between the RDI Allowed Professional Fees and the Five
                                                                                                 Million Six Hundred Thousand Dollar ($5,600,000) estimate of RDI
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                                                 Professionals Fees, if applicable, is paid by the end of the third (3rd) year
                                                                 14                              following the Effective Date.
                                                                 15
                                                                                   (b)    If Reorganized RDI does not qualify for the 20% Discount, Reorganized RDI’s
                                                                 16                       total obligation may be discounted by an amount equal to ten percent (10%) of
                                                                                          the Allowed RDI Professional Fees (the “10% Discount”), so long as:
                                                                 17

                                                                 18                           1. The mandatory timing obligations (section IV.E.8.d.1(a)-(d)) are paid
                                                                                                 within the time prescribed; and
                                                                 19
                                                                                              2. An additional amount equal to the product of ninety percent (90%) and the
                                                                 20
                                                                                                 difference between Allowed RDI Professional Fees and all fees paid by
                                                                 21                              the RDI Debtors and Reorganized RDI is paid by the end of the third (3rd)
                                                                                                 year following the Effective Date.
                                                                 22
                                                                                   (c)    If Reorganized RDI does not qualify for the 20% Discount or the 10% Discount,
                                                                 23
                                                                                          then Reorganized RDI shall pay 100% of the RDI Allowed Professional Fees by
                                                                 24                       the end of the fourth (4th) year following the Effective Date.

                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                      DOCS_LA:325036.19                                - 77 -
                                                                  Case 8:18-bk-13311-CB              Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                              Desc
                                                                                                     Main Document    Page 87 of 126


                                                                  1                     e.       Litigation TrustU.S.

                                                                  2            On the Effective Date, a litigation trust (the “Litigation Trust”) will be formed to control and

                                                                  3   prosecute all RDI Rights of Action49 on behalf of Reorganized RDI and to make distributions to the

                                                                  4   RDI Professionals and the RDI Unsecured Creditors (Class 11(a)) as provided under the Plan as set

                                                                  5   forth in the RDI Professional and Unsecured Creditor Distribution Agreement. The documentation

                                                                  6   relative to the formation, and the rights and responsibilities, of the Litigation Trust (the “Litigation

                                                                  7   Trust Agreement”) will be filed with the Bankruptcy Court prior to or concurrently with the filing of

                                                                  8   the brief in support of confirmation of the Plan. The Litigation Trust Agreement will be prepared by

                                                                  9   the Committee, with the terms thereof consistent with the provisions of the Plan, including the RDI

                                                                 10   Professional and Unsecured Creditor Distribution Agreement, and subject to the mutual agreement

                                                                 11   of RDI, the Committee and the RDI Professionals, which agreement will not be unreasonably
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   withheld.
                                        COSTA MESA, CALIFORNIA




                                                                 13            An independent litigation trustee (the “Litigation Trustee”) will be appointed to manage the
                                          ATTORNEYS AT LAW




                                                                 14   Litigation Trust. The Litigation Trustee will be selected by mutual agreement of RDI, the

                                                                 15   Committee and the RDI Professionals. As will be more particularly set forth in the Litigation Trust

                                                                 16   Agreement, the Litigation Trustee will have all rights and obligations necessary to manage the

                                                                 17

                                                                 18   49
                                                                        “RDI Rights of Action” means Rights of Action of the RDI Estate, specifically excluding the right to object to Claims
                                                                      or Interests.
                                                                 19
                                                                       “Rights of Action” means any action, proceeding, claim, cross-claim, third-party claim, cause of action, controversy,
                                                                 20   demand, right, Lien, indemnity, contribution, guaranty, suit, obligation, liability, debt, damage, judgment, account,
                                                                      defense, remedy, offset, power, privilege, license and franchise of any kind or character whatsoever, in each case
                                                                 21   whether known, unknown, contingent or non-contingent, reduced to judgment or not reduced to judgment, matured or
                                                                      unmatured, suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, foreseen or unforeseen, direct
                                                                 22   or indirect, choate or inchoate, secured or unsecured, whether arising before, on, or after the Petition Date, in contract or
                                                                      in tort, in law or in equity or pursuant to any other theory of law. For the avoidance of doubt, Right of Action includes:
                                                                 23   (a) any right of setoff, counterclaim or recoupment (except to the extent that the result of including any setoff or
                                                                      recoupment in this definition would result in an outcome, including, by example, an impermissible discharge of setoff or
                                                                 24   recoupment rights, prohibited by otherwise applicable bankruptcy law) and any claim for breach of contract or for breach
                                                                      of duties imposed by law or in equity; (b) the right to object to Claims or Interests; (c) any claim pursuant to section 362
                                                                 25   or chapter 5 of the Bankruptcy Code; (d) any claim or defense including fraud, mistake, duress and usury, and any other
                                                                      defenses set forth in section 558 of the Bankruptcy Code; and (e) any claims under any state or foreign law, including,
                                                                 26   without limitation, any fraudulent transfer or similar claims. Rights of Action specifically exclude any claims against the
                                                                      Plan Sponsor, or any affiliate owned or controlled by the Plan Sponsor or any advisor to the Plan Sponsor in connection
                                                                 27   with the Chapter 11 Cases.

                                                                 28
                                                                      DOCS_LA:325036.19                                          - 78 -
                                                                  Case 8:18-bk-13311-CB              Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                             Desc
                                                                                                     Main Document    Page 88 of 126


                                                                  1   Litigation Trust; provided, however, that the Litigation Trustee must seek Bankruptcy Court

                                                                  2   approval for the settlement of any RDI Rights of Action involving an amount in excess of Two

                                                                  3   Hundred and Fifty Thousand Dollars ($250,000). The Litigation Trustee shall not have any

                                                                  4   responsibility to pursue objections to Claims, including claims of RDI Unsecured Creditors, which

                                                                  5   shall be the responsibility of RDI, or Reorganized RDI as the case may be. Eighty Thousand Dollars

                                                                  6   ($80,000) shall be paid on the Effective Date to fund the Litigation Trust, and all fees and expenses

                                                                  7   of the Litigation Trust (including the reasonable fees and costs of the Litigation Trustee and any

                                                                  8   counsel retained by the Litigation Trust to pursue RDI Rights of Action) shall be the sole

                                                                  9   responsibility of the Litigation Trust.

                                                                 10            Any funds generated by the Litigation Trust, after payment of the Litigation Trust’s

                                                                 11   reasonable expenses (including the reasonable fees and costs of the Litigation Trustee and any
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   counsel retained by the Litigation Trust to pursue RDI Rights of Action, which shall be the sole
                                        COSTA MESA, CALIFORNIA




                                                                 13   responsibility of the Litigation Trust), will be paid as follows:
                                          ATTORNEYS AT LAW




                                                                 14            First, to the RDI Professionals on account of their Allowed Professional Claims until such

                                                                 15   Allowed Professional Claims have been paid in full from Reorganized RDI or the Litigation Trust as

                                                                 16   set forth in the RDI Professional and Unsecured Creditor Distribution Agreement.50

                                                                 17            Second, to the holders of the Allowed RDI Unsecured Claims entitled to participate in whole

                                                                 18   or in part in any distribution (Class 11(a)), on a pro rata basis. For the purpose of clarity, any funds

                                                                 19   collected by the Litigation Trust that are not utilized to pay the expenses of the Litigation Trust or

                                                                 20   the payment of Allowed RDI Professional Claims shall be utilized to make distributions to the

                                                                 21   holders of Allowed RDI Unsecured Claims.

                                                                 22                     f.       Events of Default

                                                                 23            The following constitute events of default, and the consequences thereof, under the RDI

                                                                 24   Professional and Unsecured Creditor Distribution Agreement:

                                                                 25
                                                                      50
                                                                 26     The Founders and RFS are not a party to the treatment of the RDI Unsecured Creditors under the Plan which was
                                                                      separately negotiated between the RDI Unsecured Creditors Committee and the RDI Professionals, including the terms
                                                                 27   and provisions of the Litigation Trust. If any of the terms of the treatment of the RDI Professionals under the Litigation
                                                                      Trust are altered in any respect by the Court, the RDI Professionals have agreed to accept the Court’s treatment of the
                                                                 28   RDI Professionals under the Litigation Trust without impairing the confirmability of the Plan.
                                                                      DOCS_LA:325036.19                                         - 79 -
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14              Desc
                                                                                                  Main Document    Page 89 of 126


                                                                  1           a.      If the Effective Date payment is not made, a trustee will be appointed in the RDI
                                                                                      Debtors Cases and RFS will be permitted to pursue confirmation of the RFS
                                                                  2
                                                                                      Alternative Plan.
                                                                  3
                                                                              b.      If Reorganized RDI does not pay the required payment of Nine Hundred Thousand
                                                                  4                   Dollars ($900,000), or the remaining amount owed to the RDI Professionals by
                                                                  5                   Reorganized RDI, as applicable, by the end of the second (2nd) year following the
                                                                                      Effective Date, a trustee will be appointed upon thirty (30) days’ notice of default
                                                                  6                   issued by the RDI Professionals or Liquidating Trustee, providing that the default has
                                                                                      not been cured.
                                                                  7

                                                                  8           c.      If Reorganized RDI has not made the requisite payments by end of the second (2nd)
                                                                                      year following the Effective Date to comply with the qualification requirements to be
                                                                  9                   eligible for the 20% Discount, and an additional Nine Hundred Thousand Dollars
                                                                                      ($900,000), or the remaining amount owed to the RDI Professionals by Reorganized
                                                                 10
                                                                                      RDI, as applicable, is not paid by the end of the third (3rd) year following the
                                                                 11                   Effective Date, a trustee will be appointed upon thirty (30) days’ notice of default
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                      issued by the RDI Professionals or Liquidating Trustee, providing that the default has
                                                                 12                   not been cured.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                              d.      If Reorganized RDI has not paid an amount equal to one hundred percent (100%) of
                                                                 14                   the difference between the RDI Allowed Professional Fees and the post-Confirmation
                                                                                      payments made by end of the fourth (4th) year following the Effective Date, a trustee
                                                                 15
                                                                                      will be appointed upon thirty (30) days’ notice of default issued by the RDI
                                                                 16                   Professionals or Liquidating Trustee, providing that the default has not been cured.

                                                                 17           To the extent that any provision of the Plan is inconsistent with the foregoing provisions of
                                                                 18   RDI Professional and Unsecured Creditor Distribution Agreement, the provisions of Article VI.H of
                                                                 19   the Plan (as described in this Section VI.E.8) shall prevail and control.
                                                                 20
                                                                               8.9.       US Foods Settlement
                                                                 21           In accordance with the US Foods Settlement, US Foods agrees to the following treatment
                                                                 22   under the Plan, which treatment is set forth in the Cash Flow Projections:
                                                                 23
                                                                                     1.      All proofs of claims filed by US Foods in the RDI Debtors’ cases (Claim No.
                                                                 24           85 (RDI), Claim No. 6 (Ruby’s Huntington Beach), Claim No. 5 (Ruby’s Oceanside), Claim
                                                                              No. 7 (Ruby’s Palm Springs) and Claim No. 4 (Ruby’s Laguna Hills) (the “US Foods
                                                                 25           POCs”) shall be allowed in full in accordance with their asserted priorities, subject to
                                                                 26           business discussions regarding minor discrepancies between the amounts set forth in the US
                                                                              Foods POCs and the RDI Debtors’ books and records (the “US Foods
                                                                 27           Claims”). Reconciliation regarding the unsecured portion of the US Foods Claims (the “US
                                                                              Foods Unsecured Claims”) will start immediately and must be completed by the Effective
                                                                 28
                                                                      DOCS_LA:325036.19                                - 80 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                Desc
                                                                                                Main Document    Page 90 of 126


                                                                  1           Date of the Plan, or an amount shall be held in a Disputed Claims Reserve to ensure that US
                                                                              Foods is not at risk of non-payment. The US Foods Unsecured Claims will be classified and
                                                                  2           treated like other general unsecured claims against the respective Debtor obligors, and will be
                                                                  3           entitled to and be paid their pro rata share of distributions in connection therewith as
                                                                              provided by the Plan.
                                                                  4
                                                                                     2.      The portion of the US Foods Claims subject to priority pursuant to Section
                                                                  5
                                                                              503(b)(9) of the Bankruptcy Code (the “US Foods 503(b)(9) Claims”) against the RDI
                                                                  6           Debtors shall be allowed as administrative claims, in the following amounts: $64,116.20
                                                                              (Ruby’s Huntington Beach), $51,486.60 (Ruby’s Oceanside), $25,337.02 (Ruby’s Palm
                                                                  7           Springs) and $8,513.53 (Ruby’s Laguna Hills). US Foods’ 503(b)(9) Claims shall be paid in
                                                                              twelve (12) equal monthly payments, commencing one (1) month following the Effective
                                                                  8
                                                                              Date of the Plan. The RDI Debtors agree to make the payments to US Foods on account of
                                                                  9           the US Foods 503(b)(9) Claims through an “autopayment” mechanism acceptable to US
                                                                              Foods.
                                                                 10
                                                                                      3.     Except as set forth in the following paragraphs (4) and (5), US Foods’ post-
                                                                 11           petition administrative claims will be on forty-five (45) day terms through the Effective Date
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           of the Plan and will be paid in the ordinary course as they come due pursuant to the terms of
                                                                              the existing supplier agreement between the parties (the “MDA”), which terms, except as
                                        COSTA MESA, CALIFORNIA




                                                                 13           otherwise provided for in the Plan, will remain in full force and effect, and will be
                                          ATTORNEYS AT LAW




                                                                              incorporated into the Plan by reference.
                                                                 14
                                                                                      4.     US Foods will agree that Debtors may defer payments for purchases made on
                                                                 15
                                                                              or after September 2, 2019, up to a total aggregate amount of $200,000 (the “Deferred
                                                                 16           Amount”), with the Deferred Amount to be paid over twelve (12) months commencing on
                                                                              the Effective Date of the Plan. RDI and US Foods will execute a mutually acceptable letter
                                                                 17           agreement (the “Letter Agreement”) for the payment of the amount of any such deferred
                                                                              payments, which will be payable in twelve (12) monthly installments with a twelve percent
                                                                 18
                                                                              (12%) interest rate. The Letter Agreement, when executed, will be incorporated into the Plan
                                                                 19           by reference. The RDI Debtors agree to make the payments to US Foods on account of these
                                                                              amounts through an “autopayment” mechanism acceptable to US Foods.
                                                                 20
                                                                                      5.      US Foods will restart shipments to the Irvine/Woodbridge restaurant, and will
                                                                 21           be paid each Wednesday for the prior week’s orders/deliveries. For the past due amount
                                                                 22           (approximately $43,000) owed by Irvine/Woodbridge for post-petition deliveries, US Foods
                                                                              agrees to payment in full in equal weekly installments for fifty-two (52) weeks commencing
                                                                 23           on the first week after deliveries have resumed, plus twelve percent (12%) annual interest.
                                                                 24                  6.       The Reorganized RDI Debtors agree to use US Foods as their primary
                                                                 25           supplier, and the Parties further agree that the termination date of the MDA is hereby
                                                                              extended to one year after the Effective Date of the Plan (or December 31, 2019 if no plan is
                                                                 26           confirmed prior to that date), during which time the parties will cooperate to negotiate an
                                                                              amended supplier agreement.
                                                                 27

                                                                 28
                                                                      DOCS_LA:325036.19                               - 81 -
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14               Desc
                                                                                                  Main Document    Page 91 of 126


                                                                  1                  7.      Avoidance Actions against US Foods will be waived by all parties with
                                                                              standing to bring them, including the Debtors, their Estates, the Committee and the
                                                                  2           CommitteeLiquidating Trustee.
                                                                  3
                                                                               9.10.      Treatment of Intercompany Claims; Waiver of Avoidance Actions Between
                                                                  4                       Debtors
                                                                              As of the Petition Date, after accounting for all intercompany obligations between them, RDI
                                                                  5
                                                                      owes RFS the approximate amount of $400,000. In addition, there will be an intercompany
                                                                  6
                                                                      receivable on RDI’s books in favor of RFS pursuant to the Netdown Process.
                                                                  7
                                                                              So long as RDI and RFS are in compliance with their obligations under the Plan, including
                                                                  8
                                                                      without limitations all obligations owing to Opus Bank on the New Opus Bank RFS Note, any
                                                                  9
                                                                      intercompany receivable owed to RFS from RDI as a result of the Netdown Process and any other
                                                                 10
                                                                      intercompany obligations between them will not be collected or paid, but will remain on the books
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      as non-cash journal entries.and will be cancelled as of the Effective Date; provided, however, that
                                                                 12
                                                                      RDI will guaranty RFS’ obligation to Opus Bank under the New Opus Bank RFS Note in the
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      amount that RDI owes to RFS as of the Effective Date on account of such cancelled receivable.
                                                                 14
                                                                              Any Avoidance Action that could be asserted by any Debtor against any other Debtor shall
                                                                 15
                                                                      be waived by all parties with standing to bring such action, including the Debtors, their Estates, the
                                                                 16
                                                                      Committee and the Liquidating Trustee.
                                                                 17
                                                                               10.11. Lending and Borrowing of Monies Between Reorganized Debtors
                                                                 18
                                                                              So long as there is no default under the Plan, including with respect to the obligations to
                                                                 19
                                                                      Opus Bank, following the Effective Date, the New HOP Restaurant Entities, RFS and RDI may lend
                                                                 20
                                                                      to and borrow monies between and among themselves. Such post-Effective Date intercompany
                                                                 21
                                                                      obligations will not be collectedpaid or paid, but will remainshown on the respective Debtors’ books
                                                                 22
                                                                      as non-cash journal entriesobligations.
                                                                 23
                                                                               11.12. Corporate Structure and Governance
                                                                 24                    a.      Charter
                                                                 25           As of the Effective Date, and subject to such charter amendments as may be made pursuant
                                                                 26   to the Plan, the articles of incorporation and bylaws of(or similar governance documents) of
                                                                 27   Reorganized RDI will be the same as the articles of incorporation and bylaws (or similar governance
                                                                 28
                                                                      DOCS_LA:325036.19                                - 82 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                  Desc
                                                                                                Main Document    Page 92 of 126


                                                                  1   documents) of RDI immediately before the Effective Date. Effective as of the Effective Date, the

                                                                  2   officers and directors of Reorganized RDI will be the same as the officers and directors of RDI

                                                                  3   immediately before the Effective Date, with the exceptions that Craig will be the Chairman of the

                                                                  4   board of directors of Reorganized RDI and Tad Belshe will no longer participate on the board (i.e.,

                                                                  5   the initial board of directors of Reorganized RDI will consist of Craig, Cavanaugh and Kosmides).

                                                                  6   Reorganized RDI will hold all of the equity Interests in RFS, in the RDI Entities and, following the

                                                                  7   post-Effective Date contribution by the Plan Sponsor, the equity Interests in the New HOP Entities.

                                                                  8   Following the Effective Date and satisfaction of their Plan obligations, SoCal Diners, Quality and

                                                                  9   Ruby’s Laguna Hills will be terminated as entities.HOP Entities. Charter amendments that may be

                                                                 10   made pursuant to the Plan include changes as may be necessary or appropriate to (i) conform such

                                                                 11   documents to the terms of the Plan; (ii) conform such documents to recent amendments to
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   corporation statutes; and (iii) to include a prohibition on the issuance of non-voting equity securities.
                                        COSTA MESA, CALIFORNIA




                                                                 13                   b.     Voting Rights and Shareholder Agreement
                                          ATTORNEYS AT LAW




                                                                 14           Voting shall be weighted based on the respective ownership interests in RDI held by Craig,

                                                                 15   Cavanaugh and Kosmides. As of the Effective Date, Craig, Cavanaugh and Kosmides shall enter

                                                                 16   into a shareholders’ agreement with respect to RDI which shall include terms and conditions that are

                                                                 17   typical in privately held entities, including the delegation of management and control of RDI’s

                                                                 18   operations (including menu, design and branding decisions) to Cavanaugh. All major decisions, and

                                                                 19   those customarily identified as such in operating and shareholder agreements typical to privately

                                                                 20   held entities, including without limitation, business decisions with respect to expansion of the

                                                                 21   business or other business decisions that might require the contribution or expenditure of new capital

                                                                 22   of RDI, will be made by majority vote of the equity holders based on their respective ownership

                                                                 23   Interests.

                                                                 24           With respect to capital calls, the shareholder agreement will provide that, if a shareholder

                                                                 25   fails to contribute the capital called with the necessary vote of the shareholders in accordance with

                                                                 26   his respective ownership Interest percentage as set forth above within thirty (30) days after the

                                                                 27   capital call is made, the other shareholders shall have the right, but not the obligation, to make a loan

                                                                 28
                                                                      DOCS_LA:325036.19                                - 83 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                 Desc
                                                                                                Main Document    Page 93 of 126


                                                                  1   to RDI in the amount of the capital contribution that is not made, equal to his respective pro rata

                                                                  2   share (based on his respective percentage equity interest) of the defaulting shareholder’s share of the

                                                                  3   capital, or the entire amount of the capital call deficiency, if not made by the other non-defaulting

                                                                  4   shareholder. Any such loan shall be treated as if RDI made a loan to the defaulting shareholder and

                                                                  5   the non-defaulting shareholder made a loan to RDI. Any such loan by RDI to a defaulting

                                                                  6   shareholder (the “Default Loan”) and any such loan from a non-defaulting shareholder to RDI (the

                                                                  7   “Shareholder Loan”) shall bear interest at a rate equal to the federal prime rate plus three percent

                                                                  8   (3%) per annum and shall be secured by a pledge of the defaulting shareholder’s equity interest in

                                                                  9   RDI. The defaulting shareholder shall execute and deliver such documents as are reasonably

                                                                 10   necessary to create and perfect such security interest and the shareholder agreement for RDI shall

                                                                 11   provide for a power of attorney in favor of the non-defaulting shareholders to effectuate such
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   documents if the defaulting shareholder fails to promptly execute and deliver same. Any such
                                        COSTA MESA, CALIFORNIA




                                                                 13   Default Loan and any such Shareholder Loan shall provide for the payment of accrued interest
                                          ATTORNEYS AT LAW




                                                                 14   monthly and for all principal and accrued and unpaid interest to be due and payable on or before the

                                                                 15   date that is (i) six (6) months following the date the Default Loan and the Shareholder Loan are

                                                                 16   advanced if the Default Loan and the Shareholder Loan are less than one million dollars

                                                                 17   ($1,000,000), or (ii) one year following the date the Default Loan and the Shareholder Loan are

                                                                 18   advanced if the Default Loan and the Shareholder Loan is one million dollars ($1,000,000) or more.

                                                                 19   Failure to pay the Default Loan and the Shareholder Loan on or before the applicable maturity date

                                                                 20   pursuant to the foregoing shall constitute a default under each of the Default Loan and the

                                                                 21   Shareholder Loan.

                                                                 22           At such time as any Default Loan or Shareholder Loan is defaulted and not paid, and

                                                                 23   assuming one of the other shareholders advances such amount in lieu of the defaulting shareholder,

                                                                 24   the percentage interests of the shareholders shall be recalculated, and the percentage interests of each

                                                                 25   shareholder shall be adjusted such that each shareholder shall have an interest determined by

                                                                 26   fraction, the numerator of which shall be the aggregate capital contributed by the shareholder, and

                                                                 27   the denominator of which shall be the aggregate capital contributed by all shareholders, provided,

                                                                 28
                                                                      DOCS_LA:325036.19                                - 84 -
                                                                  Case 8:18-bk-13311-CB                Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                Desc
                                                                                                       Main Document    Page 94 of 126


                                                                  1   however, that for purposes of the foregoing calculation only, each shareholder shall be treated as

                                                                  2   having contributed his proportionate share (in accordance with his percentage Interest in RDI) of the

                                                                  3   aggregate capital contributed by Craig as of the Effective Date of the Plan.

                                                                  4              The consequence of a shareholder default shall be the dilution of the shareholder’s equity in

                                                                  5   RDI, but a default will not result under any circumstance in personal liability of the defaulting

                                                                  6   shareholder.

                                                                  7              For illustration purposes only, assume that Craig contributed a total of $4,000,000 as of the

                                                                  8   Effective Date of the Plan, and that there are three (3) shareholders – Craig at 60%, Shareholder A at

                                                                  9   24% and Shareholder B at 16%. Then assume that additional capital in the amount of $500,000 is

                                                                 10   required by RDI, and that Craig contributes 60% of such amount ($300,000); Shareholder A

                                                                 11   contributes 24% ($120,000), but Shareholder B does not contribute any amounts and Craig advances
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   to RDI the share otherwise allocable to Shareholder B ($80,000). In such event, the denominator in
                                        COSTA MESA, CALIFORNIA




                                                                 13   the following dilution formula would be $4.5 million (the original Plan Funding of $4 million plus
                                          ATTORNEYS AT LAW




                                                                 14   the $500,000 capital call), and the percentage interests of the shareholders would be adjusted as

                                                                 15   follows:

                                                                 16              For Craig: $4,000,000 (allocable share of original Plan capital) + $300,000 (Craig share of

                                                                 17   current capital call) + $80,000 (Shareholder B capital call advanced by Craig) = $4,380,000.

                                                                 18   $4,380,000/ $7,166,667 = 61.1%.

                                                                 19              For Shareholder A: $1,600,000 (imputed allocable share of original Plan capital) + $120,000

                                                                 20   (Shareholder A share of current capital call) = $1,720,000. $1,720,000 / $7,166,667 = 24%.

                                                                 21              For Shareholder B: $1,066,667 (imputed allocable share of original Plan capital) + $0

                                                                 22   (Shareholder B unpaid current capital call) = $1,066,667. $1,066,667 / $7,166,667 = 14.9%.

                                                                 23                       c.a.     Composition Of Reorganized Debtors’ Board Of Directors And Identity

                                                                 24                                And Compensation Of Officers.

                                                                 25              The following are the titles and the salaries expected to be provided to the directors and

                                                                 26   officers of the Reorganized DebtorsRDI during the 2019 and 2020 fiscal years:51 Craig, Chairman

                                                                 27
                                                                      51
                                                                 28        The compensation of officers is subject to modification both pre and post-Effective Date.
                                                                      DOCS_LA:325036.19                                           - 85 -
                                                                  Case 8:18-bk-13311-CB          Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                  Desc
                                                                                                 Main Document    Page 95 of 126


                                                                  1   of the Board, will not be paid a salary; Cavanaugh, Chief Executive Officer and Director, will be

                                                                  2   paid $250,000 per annum; Kosmides, Special Projects Coordinator and Director, will be paid

                                                                  3   $225125 per hour on an as-requested basis; Mr. Belshe, Executive Vice President of Operations, will

                                                                  4   be paid $102,000 per annum; and Lori Smith, Secretary, will be paid $1,000 per annum.

                                                                  5            Reorganized RDI shall enter into at-will employment agreements with Messrs. Cavanaugh,

                                                                  6   Kosmides and Belshe and Ms. Smith as of the Effective Date which will provide for their

                                                                  7   compensation as set forth above and will provide for the continuation of medical insurance coverage

                                                                  8   in accordance with the medical insurance coverage provided to them by the Debtors as of the

                                                                  9   Petition Dates.

                                                                 10            12.13. Estate Representative and Litigation Trustee
                                                                 11            TheSubject to the limitations set forth in the Plan, including with respect to the rights of the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Litigation Trust to pursue RDI Rights of Actions following the Effective Date and make
                                        COSTA MESA, CALIFORNIA




                                                                 13   distributions on account of Professional Claims of the RDI Professionals and RDI Unsecured Claims
                                          ATTORNEYS AT LAW




                                                                 14   in accordance with the RDI Professional and Unsecured Creditor Distribution Agreement,

                                                                 15   Reorganized DebtorsRDI shall be appointed the Estate Representative for purposes of prosecuting

                                                                 16   any Rights of Action (subject to the limitations set forth in the Plan),, including objecting to Claims,

                                                                 17   disbursing monies to Holders of Claims under the Plan, liquidating property of the Estates and

                                                                 18   administering the Disputed Claim Reserve established pursuant to the Plan. Without further order of

                                                                 19   the Court, the Reorganized Debtors may employ professionals, including counsel and accountants,

                                                                 20   the duties of which may include, without limitation, assisting in fulfilling the obligations under the

                                                                 21   Plan, including prosecuting any Rights of Action, objecting to Claims, (other than RDI Rights of

                                                                 22   Action that will be pursued on behalf of the RDI Estate by the Litigation Trustee), objecting to

                                                                 23   Claims (including Claims asserted against RDI, which will not be handled by the Litigation Trustee),

                                                                 24   filing tax returns and disposing of the assets of the Estates. Such professionals shall be entitled to

                                                                 25   receive compensation for services rendered after the Effective Date without further order of the

                                                                 26   Court.

                                                                 27            TheSubject to the obligations set forth in the Plan and the rights of the Litigation Trust with

                                                                 28
                                                                      DOCS_LA:325036.19                                  - 86 -
                                                                  Case 8:18-bk-13311-CB          Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14               Desc
                                                                                                 Main Document    Page 96 of 126


                                                                  1   respect to RDI Rights of Action, the Reorganized Debtors may pursue or decline to pursue any

                                                                  2   Rights of Action, as they deem appropriate in their sole discretion. The Reorganized Debtors may

                                                                  3   settle, release, sell, and assign, otherwise transfer or compromise such Rights of Action. Similarly,

                                                                  4   subject to the obligations set forth in the Plan, the Reorganized Debtors may sell any assets of

                                                                  5   Reorganized Debtors in their sole discretion. The Reorganized Debtors may, but shall not be

                                                                  6   required to, set-off against any Claim and the Distributions to be made pursuant to the Plan in

                                                                  7   respect of such Claim, any claims the Estates may have against the Holder of the Claim, but neither

                                                                  8   the failure to do so nor the allowance of any Claim hereunder shall constitute a waiver or release by

                                                                  9   Reorganized Debtors of any such claims, set-off or recoupment rights which Reorganized Debtors

                                                                 10   may have against such Holder.

                                                                 11            Unless a claim against a Creditor or other person is expressly waived, relinquished,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   compromised or settled in the Plan or in a Final Order, all rights with respect to such claim are
                                        COSTA MESA, CALIFORNIA




                                                                 13   reserved to the Reorganized Debtors or the Litigation Trustee, as applicable, which may pursue such
                                          ATTORNEYS AT LAW




                                                                 14   claim.

                                                                 15            Upon the substantial consummation of the Plan, the Reorganized Debtors may file, and after

                                                                 16   full consummation shall file, a report with the Court and request the entry of a final decree closing

                                                                 17   these Cases.

                                                                 18            Reorganized RDI, the Litigation Trustee, the Founders and the Plan Sponsor will make

                                                                 19   reasonable efforts to close the Chapter 11 Cases as soon as possible following the Effective Date.

                                                                 20            13.14. Disputed Claims and Unclaimed Property
                                                                               Notwithstanding all references in the Plan to Claims that are Allowed, in undertaking the
                                                                 21
                                                                      calculations concerning Allowed Claims or Allowed Interests or Administrative Claims under the
                                                                 22
                                                                      Plan, including the determination of the amount of Distributions due to the Holders of Allowed
                                                                 23
                                                                      Claims and Administrative Claims, each Disputed Claim shall be treated as if it were an Allowed
                                                                 24
                                                                      Claim or authorized Administrative Claim, as appropriate, except that if the Court estimates the
                                                                 25
                                                                      likely portion of a Disputed Claim to be Allowed or otherwise determines the amount which would
                                                                 26
                                                                      constitute a sufficient reserve for a Disputed Claim (which estimates and determinations may be
                                                                 27
                                                                      requested by the Debtors or the Reorganized Debtors), such amount as determined by the Court shall
                                                                 28
                                                                      DOCS_LA:325036.19                                - 87 -
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14              Desc
                                                                                                  Main Document    Page 97 of 126


                                                                  1   be used as to such Claim.

                                                                  2           The Distributions due with respect to Disputed Claims based on the calculations required by

                                                                  3   the Plan shall be reserved for the Holders of the Disputed Claims and deposited in a segregated

                                                                  4   account (the “Disputed Claims Reserve”). The amount so deposited on behalf of a Creditor holding

                                                                  5   a particular Disputed Claim is referred to herein as the “Reserve Amount.”

                                                                  6           After an objection to a Disputed Claim is withdrawn or determined by Final Order, the

                                                                  7   Distributions due on account of any resulting Allowed Claim or authorized Administrative Claim

                                                                  8   shall be paid by the Reorganized Debtors or the Litigation Trustee, as applicable, from the Reserve

                                                                  9   Amounts for such Creditor held in the Disputed Claims Reserve together with the interest, if any,

                                                                 10   actually accrued on the Reserve Amounts (up to a maximum of the interest actually accrued on the

                                                                 11   amount of the resulting Allowed Claim or authorized Administrative Claim). Such payment shall be
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   made on the earlier of (a) the next payment date for Claims or Administrative Claims of the Class or
                                        COSTA MESA, CALIFORNIA




                                                                 13   type of the Claim or Administrative Claim of such Holder and, (b) within forty-five (45) days of the
                                          ATTORNEYS AT LAW




                                                                 14   date the Disputed Claim becomes an Allowed Claim or authorized Administrative Claim. No

                                                                 15   interest shall be due to a Disputed Claim Holder based on the delay attendant to determining the

                                                                 16   allowance of such Claim except as set forth in this subsection.

                                                                 17           Should the Distribution due with respect to a finally Allowed Claim of such Creditor exceed

                                                                 18   the Reserve Amount for Administrative Claims, Secured Claims or, Priority Claims or Unsecured

                                                                 19   Claims, the shortfall may be paid from any available sums of the Reorganized Debtors or Litigation

                                                                 20   Trustee, as applicable, and, for RDI Unsecured Claims, the shortfall may be paid from funds, if any,

                                                                 21   otherwise available to distribute to RDI Unsecured Claims, collectively. In no event shall the

                                                                 22   Creditor have recourse to any payments already made to others.

                                                                 23           After an objection to such a Disputed Claim is sustained in whole or in part by a Final Order,

                                                                 24   any Reserve Amounts for such Claim held in the Disputed Claims Reserve in excess of the

                                                                 25   Distributions due on account of any resulting Allowed Claim may be removed from the Disputed

                                                                 26   Claims Reserve and put in the Reorganized Debtors’ general accounts, as applicable. or Litigation

                                                                 27   Trust’s general accounts, as applicable, to be redistributed to the other members of the Class of the

                                                                 28
                                                                      DOCS_LA:325036.19                                - 88 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                  Desc
                                                                                                Main Document    Page 98 of 126


                                                                  1   sustained objection until such Class of claims have been paid in full together with post-petition

                                                                  2   interest at the federal legal rate with the excess, if any, reverting to the Reorganized Debtors.

                                                                  3           Any Cash or other property which is unclaimed for one-hundred eighty (180) days after the

                                                                  4   Distribution is sent by mail to the last known mailing address for the person entitled thereto as

                                                                  5   provided in the Plan (“Unclaimed Property”) will be deemed paid to such entitled Person, for

                                                                  6   purposes of determining the Person’s rights. Any Creditor that does not claim its Distribution within

                                                                  7   one hundred eighty (180) days will receive no future Distribution under the Plan. Unclaimed

                                                                  8   Property resulting from a Distribution shall revest in the respective Reorganized Debtor or Litigation

                                                                  9   Trust, as applicable, to be redistributed to the other members of the Class of the sustained objection

                                                                 10   until such Class of claims have been paid in full together with post-petition interest at the federal

                                                                 11   legal rate with the excess, if any, reverting to the Reorganized Debtors.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   F.      Claim Objections and Claims Objection Bar Date
                                        COSTA MESA, CALIFORNIA




                                                                 13           The Debtors, Creditors and other parties in interest shall have until one hundred twenty (120)
                                          ATTORNEYS AT LAW




                                                                 14   days following the Effective Date of the Plan (the “Claim Objection Bar Date”) to file all objections

                                                                 15   to Claims in these cases, subject to extension by Court order. Objections to Claims, including any

                                                                 16   objections to the Claims of the Unsecured Creditors of RDI, will be prosecuted by the Debtors or

                                                                 17   Reorganized RDI; the Litigation Trust will not be responsible for prosecuting objections to Claims.

                                                                 18   G.      Risk Factors

                                                                 19           While the Debtors’ Cash Flow Projections (Exhibit B) incorporate assumptions, there are

                                                                 20   events which could occur and risks associated with the Debtors’ reorganization that would hinder the

                                                                 21   Debtors’ ability to meet their Plan obligations. Moreover, the successful implementation of the

                                                                 22   Debtors’ business plan is dependent on the interaction of many variables, including Debtors’ ability

                                                                 23   to exploit and maintain their current market niche, the effects of changing industry conditions,

                                                                 24   competition and the extension of trade credit by the Debtors’ suppliers. While the Debtors believe

                                                                 25   that the Cash Flow Projections are reflective of the Debtors’ reasonable judgments in assessing those

                                                                 26   risks, factors or events not foreseen or anticipated by the Debtors could adversely affect the ability of

                                                                 27   the Debtors to execute their business plan strategies. Specifically, the Debtors’ ability to meet their

                                                                 28
                                                                      DOCS_LA:325036.19                                 - 89 -
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14              Desc
                                                                                                  Main Document    Page 99 of 126


                                                                  1   Cash Flow Projections are subject to the following risks:

                                                                  2            1.         Business Risks
                                                                                      a.       Industry Conditions
                                                                  3
                                                                              There can be no assurance that the industry conditions under which the Debtors will operate
                                                                  4
                                                                      will enable them to achieve the revenues, or the gross margins thereon, which the Debtors have
                                                                  5
                                                                      relied upon to project future business prospects. Industry-wide demand is subject to fluctuations in
                                                                  6
                                                                      consumer tastes. Moreover, the industry in which the Debtors participate is highly competitive. As
                                                                  7
                                                                      new restaurant chains vie for market share, the relative market share enjoyed by the Debtors may be
                                                                  8
                                                                      adversely affected.
                                                                  9
                                                                                      b.       Competition
                                                                 10
                                                                              The restaurant industry is highly competitive and is affected by changes in the public’s eating
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      habits and preferences, demographic and sociocultural patterns, and local and national economic
                                                                 12
                                                                      conditions affecting consumer spending habits. The restaurants operated by the Debtors compete
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      directly and indirectly with a large number of national and regional restaurant operations, as well as
                                                                 14
                                                                      with locally owned restaurants and numerous other establishments that offer moderately priced
                                                                 15
                                                                      hamburgers, salads and other menu items. The Debtors compete in terms of perceived value, the
                                                                 16
                                                                      variety and quality of menu items, service, and price. There are other companies engaged in
                                                                 17
                                                                      restaurant operations similar to the restaurants operated by the Debtors that have substantially
                                                                 18
                                                                      greater financial resources and a higher volume of sales than the Debtors. In response to
                                                                 19
                                                                      competition, the Debtors may need to develop and implement new concepts in order for their
                                                                 20
                                                                      businesses to remain viable.
                                                                 21
                                                                                      c.       Seasonality
                                                                 22
                                                                              The restaurants operated by the Debtors are subject to some seasonal fluctuation with the
                                                                 23
                                                                      third quarter being the strongest quarter followed by the second quarter. The first and fourth quarter
                                                                 24
                                                                      seasons are weaker due to climatic and other conditions which negatively impact guest patterns.
                                                                 25
                                                                                      d.       Operating Cash Flow
                                                                 26
                                                                              Ongoing plan payments are being funded largely by internal operations. There can be no
                                                                 27
                                                                      assurance that the operating cash flow of the Reorganized Debtors, after giving effect to operating
                                                                 28
                                                                      DOCS_LA:325036.19                                - 90 -
                                                                  Case 8:18-bk-13311-CB        Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                  Desc
                                                                                               Main Document   Page 100 of 126


                                                                  1   requirements, will be adequate to fully fund the payment of the Plan obligations, as and when due.

                                                                  2   The ability of the Debtors to repay or refinance their indebtedness may depend on their ability to

                                                                  3   obtain trade credit terms from its suppliers at historical support levels. The pendency of the

                                                                  4   Chapter 11 Cases has negatively affected the operations of the Debtors and results of operations.

                                                                  5   Adverse effects of the Chapter 11 Cases may affect future periods as well.

                                                                  6                   e.     Trade Credit

                                                                  7           The Reorganized Debtors will rely on the resumption of trade credit terms at levels

                                                                  8   historically extended to the Debtors by their suppliers. While some of these suppliers have

                                                                  9   undertaken to extend trade credit to the Debtors during the pendency of the Chapter 11 Cases, the

                                                                 10   aggregate credit so extended is well below historical levels, and there can be no assurance that credit

                                                                 11   currently extended will be continued, nor that sufficient additional credit would be extended by
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   currently non-participating suppliers upon confirmation of the Plan. In formulating their Cash Flow
                                        COSTA MESA, CALIFORNIA




                                                                 13   Projections, the Debtors assumed that the Reorganized Debtors would obtain trade credit from all
                                          ATTORNEYS AT LAW




                                                                 14   suppliers on terms that were normal and customary during the Debtors’ fiscal year ended 2017. The

                                                                 15   extension of less aggregate trade credit than relied upon by the Debtors in formulating the Cash Flow

                                                                 16   Projections would adversely affect the Reorganized Debtors’ ability to meet their obligations under

                                                                 17   the Plan. The failure of suppliers to extend credit to the Reorganized Debtors in accordance with

                                                                 18   industry practice would further place the reorganized entities at a disadvantage vis-à-vis their

                                                                 19   principal competitors, which would have continued access to this valuable funding medium.

                                                                 20                   f.     Ability to Achieve the Business Plan

                                                                 21           Successful implementation of the Debtors’ business plan is dependent on the interaction of

                                                                 22   many variables including the effects of changing industry conditions, competition and the extension

                                                                 23   of trade credit by the Debtors’ suppliers. Other factors include the effects of general economic

                                                                 24   trends influencing consumers’ discretionary expenditures and the effectiveness of the Debtors' tax

                                                                 25   planning strategies. While the Debtors believe that the Cash Flow Projections filed concurrently

                                                                 26   herewith are reflective of the Debtors’ reasonable judgments in assessing those risks, there can be no

                                                                 27   assurance that influences not foreseen by Debtors would not adversely impact the ability of the

                                                                 28
                                                                      DOCS_LA:325036.19                                - 91 -
                                                                  Case 8:18-bk-13311-CB                Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14          Desc
                                                                                                       Main Document   Page 101 of 126


                                                                  1   Debtors and/or the Reorganized Debtors to execute their business plan strategies.

                                                                  2                   g.      Availability of Sufficient Cash to Sustain Operations Following to the
                                                                  3                           Effective Date
                                                                              There is a risk that the actual revenue numbers for the Plan period will be less than projected.
                                                                  4
                                                                      If the actual revenue numbers are less than projected, there is a risk that the Debtors will not have
                                                                  5
                                                                      sufficient cash to sustain operations and will require additional funding.
                                                                  6
                                                                                      h.      Governmental Regulation and Litigation
                                                                  7

                                                                  8                               i.      Governmental Regulation

                                                                  9           The Debtors’ restaurants are subject to federal, state and local laws and regulations governing
                                                                 10   health, sanitation, environmental matters, safety, the sale of alcoholic beverages and regulations
                                                                 11   regarding, wages, hiring and employment practices. RFS is subject to regulations under applicable
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   franchise law with respect to its franchising of the Ruby’s brand. The Debtors believe that they have
                                        COSTA MESA, CALIFORNIA




                                                                 13   or will have all licenses and approvals material to the operation of their business post-Effective Date,
                                          ATTORNEYS AT LAW




                                                                 14   and that their operations are in material compliance with applicable laws and regulations. However,
                                                                 15   the enactment of additional regulations could create further burdens on the Debtors’ operations,
                                                                 16   adversely affecting the Reorganized Debtors’ ability to perform their obligations under the Plan.
                                                                 17
                                                                                             ii.          Certain Litigation
                                                                 18
                                                                              The Debtors have been named as defendants in a wide variety of Litigation. The Debtors
                                                                 19
                                                                      expect that the Reorganized Debtors will continue to be named as defendants in future litigation,
                                                                 20
                                                                      although the Debtors do not expect such Litigation to have a material adverse impact on
                                                                 21
                                                                      Reorganized Debtors’ performance under the Plan.
                                                                 22

                                                                 23                        iii.           D&O/Affiliate Claim Litigation By the Litigation Trust

                                                                 24           In the event that the D&O/Affiliate Release is not approved by the Bankruptcy
                                                                 25   Courtaccordance with the RDI Professional and Unsecured Creditor Distribution Agreement, the
                                                                 26   Plan provides for the unsecured creditorsUnsecured Creditors of RDI (Class 11(a)) to be paid from
                                                                 27   anya recovery from the pursuit of the D&O/Affiliate ClaimsRDI Rights of Action by the Litigation
                                                                 28
                                                                      DOCS_LA:325036.19                                   - 92 -
                                                                  Case 8:18-bk-13311-CB          Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                   Desc
                                                                                                 Main Document   Page 102 of 126


                                                                  1   Trust. As such, the ultimate recovery to such creditors is uncertain as it is wholly dependent upon a

                                                                  2   successful outcome of any such litigation. This litigation could take several years to resolve. and is

                                                                  3   likely to be handled on a contingency fee basis. Moreover, assuming an affirmative recovery is

                                                                  4   ultimately obtained by the Litigation Trust in connection with the D&O/Affiliate Claims, the amount

                                                                  5   available for distribution to holders of Class 11(a) claims would be subject to the prior payment of

                                                                  6   the fees and costs of the LiquidatingLitigation Trust and the payment in pursuitfull of such recovery

                                                                  7   and otherwisethe Allowed Professional Claims of the RDI Professionals. Accordingly, the recovery

                                                                  8   to Class 11(a) claimants is uncertain and could exceed or fall materially short of the treatment under

                                                                  9   the Plan providing for a $2.5 million payment should the D&O/Affiliate Release be approved by the

                                                                 10   Bankruptcy Court.

                                                                 11           In addition, the pursuit of such D&O/Affiliate Claims against the D&Os/Affiliated Entities is
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   likely to serve to distract the D&Os from the operations of the Reorganized Debtors, which could
                                        COSTA MESA, CALIFORNIA




                                                                 13   have a material adverse impact of the Reorganized Debtors’ performance under the Plan.
                                          ATTORNEYS AT LAW




                                                                 14            2.         Bankruptcy Risk
                                                                                      a.       Objection to Classification
                                                                 15
                                                                              Section 1122 of the Bankruptcy Code provides that a plan may place a claim or an interest in
                                                                 16
                                                                      a particular class only if such claim or interest is substantially similar to the other claims or interests
                                                                 17
                                                                      of such class. The Debtors believe that the classification of Claims and Interests under the Plan
                                                                 18
                                                                      complies with the requirements set forth in the Bankruptcy Code. However, there can be no
                                                                 19
                                                                      assurance that the Bankruptcy Court would reach the same conclusion.
                                                                 20
                                                                                      b.       Objection To Creditors Right to Receive A Pro Rata Distribution Under
                                                                 21
                                                                                               A Particular Class
                                                                 22
                                                                              The Plan includes several classes that provide for a pro rata distribution to Allowed Claims
                                                                 23
                                                                      within the Class. In some cases, the distribution is contingent upon future payments being made by
                                                                 24
                                                                      Reorganized RDI while in other cases the distribution is contingent upon a litigation recovery as in
                                                                 25
                                                                      the case of the Litigation Trust. The Plan provides that in addition to a possible objection to the
                                                                 26
                                                                      allowance of the amount of a Claim there may also be an objection respecting the right of a creditor
                                                                 27
                                                                      with an Allowed Claim to participate in whole or in part in a pro rata distribution within a particular
                                                                 28
                                                                      DOCS_LA:325036.19                                  - 93 -
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                  Desc
                                                                                                  Main Document   Page 103 of 126


                                                                  1   Class. For example, there may be an objection that a creditor is wrongfully seeking to participate in

                                                                  2   a particular class when instead its claim belongs in a different class. Alternatively, there may be an

                                                                  3   objection that the claim of a particular creditor is not eligible to receive a particular distribution

                                                                  4   within the Class by reason of the fact that the creditor waived its claim, assigned its claim or should

                                                                  5   be subordinated based upon improper actions. This issue may arise in the case of the RDI

                                                                  6   Noteholders whose Claims may be the subject of such an objection based upon the contention that

                                                                  7   such claimants waived any recovery from the Litigation Trust for Rights of Actions against the

                                                                  8   D&Os. Any objections as to the eligibility of creditors to receive distributions in whole or in part

                                                                  9   from a particular Class will be decided by the Bankruptcy Court and nothing herein is intended as a

                                                                 10   determination on the eligibility of any Allowed Claim to receive distributions under any Class of

                                                                 11   claims.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12                    b.c.    Risk of Non-Confirmation of Plan
                                        COSTA MESA, CALIFORNIA




                                                                 13             Even if all Classes of Claims that are entitled to vote accept the Plan, the Plan might not be
                                          ATTORNEYS AT LAW




                                                                 14   confirmed by the Bankruptcy Court. Section 1129 of the Bankruptcy Code sets forth the

                                                                 15   requirements for confirmation and requires, among other things, that the confirmation of a plan of

                                                                 16   reorganization is not likely to be followed by the liquidation or the need for further financial

                                                                 17   reorganization, and that the value of distributions to dissenting Creditors and equity security holders

                                                                 18   not be less than the value of distributions such Creditors and equity security holders would receive if

                                                                 19   the debtors were liquidated under chapter 7 of the Bankruptcy Code. The Debtors believe that the

                                                                 20   Plan satisfies all the requirements for Confirmation of a plan of reorganization under the Bankruptcy

                                                                 21   Code. There can be no assurance, however, that the Bankruptcy Court would also conclude that the

                                                                 22   requirements for Confirmation of the Plan have been satisfied.

                                                                 23                    c.d.    Potential Effect of Bankruptcy on Certain Relationships

                                                                 24             The effect, if any, which the continuation of these cases may have upon the operations of the

                                                                 25   Reorganized Debtors cannot be accurately predicted or quantified. Although bankruptcy no longer

                                                                 26   has the same negative stigma it once had, some entities are uncomfortable doing business with a

                                                                 27   company that has sought bankruptcy relief. If Confirmation and consummation of the Plan do not

                                                                 28
                                                                      DOCS_LA:325036.19                                  - 94 -
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                Desc
                                                                                                  Main Document   Page 104 of 126


                                                                  1   occur expeditiously, the ongoing pendency of the Chapter 11 Cases could adversely affect the

                                                                  2   Reorganized Debtors’ relationships with its customers, suppliers and employees, resulting in a

                                                                  3   material adverse impact on the Reorganized Debtors’ operations.

                                                                  4            3.         Risk of Default Under Plan
                                                                              In the event that the Reorganized Debtors are unable to execute their business plan strategies
                                                                  5
                                                                      as contemplated by the Plan, the Reorganized Debtors may be unable to meet their payment
                                                                  6
                                                                      obligations under the Plan. In such event, a default under the Plan could occur. Under these
                                                                  7
                                                                      circumstances, Creditors could seek to pursue their legal rights and remedies against the
                                                                  8
                                                                      Reorganized Debtors occasioned by such default.
                                                                  9
                                                                              In addition, in the event that Reorganized RDI fails to satisfy the payment requirements on
                                                                 10
                                                                      account of RDI Professional Claims and Class 11(a) Claims as provided by the RDI Professional and
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      Unsecured Creditor Distribution Agreement, the Plan provides for the appointment of a trustee in the
                                                                 12
                                                                      Reorganized RDI’s case upon thirty (30) days’ notice of default.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      H.      Executory Contracts and Unexpired Leases
                                                                 14
                                                                               1.         Unexpired Leases and Executory Contracts to be Assumed
                                                                 15
                                                                              During the pendency of the Chapter 11 Cases, the Debtors assumed (and in the case of
                                                                 16
                                                                      Laguna Hills, assigned) their leases for the restaurants for the Huntington Beach, Oceanside, Palm
                                                                 17
                                                                      Springs and Laguna Hills locations and the corporate headquarters lease. Attached hereto as Exhibit
                                                                 18
                                                                      L is a chart, which identifies the Debtors’ other unexpired leases and executory contracts, and which
                                                                 19
                                                                      specifically includes, without limitation, the Franchise Agreements which will be assumed by RFS
                                                                 20
                                                                      and the RFS/RDI License Agreement under the Plan on the Effective Date (the “Assumed
                                                                 21
                                                                      Contracts/Leases”). Exhibit L also itemizes the amount of monetary defaults, if any, which exist
                                                                 22
                                                                      under such leases and executory contracts, which the Debtors must cure pursuant to section 365(b)
                                                                 23
                                                                      of the Bankruptcy Code. The Confirmation Order shall constitute an Order approving the
                                                                 24
                                                                      assumption of each lease and contract listed, and the assignment thereof to the applicable
                                                                 25
                                                                      Reorganized Debtor, and each such Assumed Contract/Lease shall be binding on the respective
                                                                 26
                                                                      Reorganized Debtor and the counter-parties thereto. If you are a party to a lease or contract to be
                                                                 27
                                                                      assumed and you object to the assumption of your lease or contract and/or you object to the amount
                                                                 28
                                                                      DOCS_LA:325036.19                                - 95 -
                                                                  Case 8:18-bk-13311-CB            Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                            Desc
                                                                                                   Main Document   Page 105 of 126


                                                                  1   that the Debtors have set forth on Exhibit L as owing to cure monetary defaults, you must file and

                                                                  2   serve your objection to the Plan within the deadline for objecting to the Confirmation of the Plan.

                                                                  3   See Section I (Introduction) of this document for the specific deadline.52

                                                                  4             2.        Other Unexpired Leases and Executory Contracts to Be Rejected
                                                                               Attached hereto as Exhibit M is a chart, which identifies unexpired leases and executory
                                                                  5
                                                                      contracts the Debtors will reject as of the Effective Date (the “Rejected Contracts/Leases”). The
                                                                  6
                                                                      Confirmation Order shall constitute an Order approving the rejection of each lease and contract
                                                                  7
                                                                      listed. If you are a party to a contract or lease to be rejected and you object to the rejection of your
                                                                  8
                                                                      contract or lease, you must file and serve your objection to the Plan within the deadline for objecting
                                                                  9
                                                                      to the Confirmation of the Plan. See Section I (Introduction) of this document for the specific
                                                                 10
                                                                      deadline.
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                               THE BAR DATE FOR FILING A PROOF OF CLAIM BASED ON A CLAIM ARISING
                                                                 12
                                                                      FROM THE REJECTION OF A LEASE OR CONTRACT UNDER THE PLAN IS THIRTY (30)
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      CALENDAR DAYS FROM THE DATE THE CONFIRMATION ORDER IS ENTERED ON THE
                                                                 14
                                                                      COURT’S DOCKET. Any Claim based on the rejection of a contract or lease will be barred if the
                                                                 15
                                                                      Proof of Claim is not timely filed.
                                                                 16
                                                                      I.       Miscellaneous Plan Provisions
                                                                 17
                                                                                1.        Rounding of Amounts / De Minimis Amounts
                                                                 18
                                                                               Notwithstanding anything to the contrary in the Plan, the Reorganized Debtors may round all
                                                                 19
                                                                      amounts for Distributions of Cash hereunder to Holders of Allowed Claims and Interests to the
                                                                 20
                                                                      nearest whole dollar amount. In addition, the Reorganized Debtors shall not be required to make a
                                                                 21
                                                                      Distribution on account of any Claim until the Distribution to such Creditor totals a minimum of
                                                                 22
                                                                      $5.00.
                                                                 23
                                                                                2.        Name and Address of Holder
                                                                 24            For purposes of all Distributions under the Plan, the Reorganized Debtors will be entitled to
                                                                 25   rely on the name and address of the Holder of each Allowed Claim or Interest as shown on any
                                                                 26   timely filed Proof of Claim and, if none, as shown on the Debtors’ Schedules, as of the date of the
                                                                 27   52
                                                                        The Debtors reserve the right to add or withdraw any contract or lease from the lists of Assumed Contracts/Leases or
                                                                 28   Rejected Contracts/Leases at any time prior to the Confirmation Hearing.
                                                                      DOCS_LA:325036.19                                       - 96 -
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                 Desc
                                                                                                  Main Document   Page 106 of 126


                                                                  1   hearing on Confirmation of the Plan, except to the extent that both the Reorganized Debtors and

                                                                  2   their counsel first receive adequate written notice of a transfer or change of address, properly

                                                                  3   executed by the Holder or its authorized agent.

                                                                  4            3.         Orders to Aid Consummation of Plan
                                                                              The Plan constitutes and incorporates a motion under 11 U.S.C. § 1142 and the Bankruptcy
                                                                  5
                                                                      Rules 7069 and 7070 for an order to cause the Debtors and all their present and former directors,
                                                                  6
                                                                      officers, agents, employees, attorneys, and accountants to cooperate fully in providing the Debtors
                                                                  7
                                                                      with all information regarding and access to properties and assets of the Debtors and their Estates;
                                                                  8
                                                                      and to execute and deliver such documents and perform such acts as are reasonably necessary to
                                                                  9
                                                                      enable the Debtors to take possession, custody, and control of all assets vested in the Debtors’
                                                                 10
                                                                      Estates pursuant to the Plan to the extent provided for under the Plan and reasonably necessary to
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      transfer all of the assets of the Debtors to the Reorganized Debtors as provided by the Plan,
                                                                 12
                                                                      including the transfercontribution of the Interests in RFS to RDI, the transferissuance of the HOP
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      AssetsInterests to the New HOP EntitiesPlan Sponsor and the post-Effective Date
                                                                 14
                                                                      transfercontribution of the New HOP EntitiesInterests to Reorganized RDI. Confirmation of the
                                                                 15
                                                                      Plan shall be deemed a granting of such motion and the Confirmation Order shall be deemed the
                                                                 16
                                                                      order thereon.
                                                                 17
                                                                               4.         Severability
                                                                 18
                                                                              If the Court determines, prior to the date of entry of the Confirmation Order, that any
                                                                 19
                                                                      provision of the Plan is illegal either as written or as applied to any Claim or Interest, as the case
                                                                 20
                                                                      may be, such provision shall be either unenforceable generally or as applied to such Claim or
                                                                 21
                                                                      Interest. A determination that a provision of the Plan is illegal or not enforceable as to a particular
                                                                 22
                                                                      Claim or Interest shall in no way limit or affect the enforceability and operative effect of any other
                                                                 23
                                                                      provision of the Plan or of that provision as applied to other Claims or Interests and the Debtors may
                                                                 24
                                                                      modify the Plan to withdraw or modify such provision.
                                                                 25
                                                                               5.         Headings of Articles and Sections
                                                                 26           The headings of the articles and sections of the Plan are inserted for convenience only and
                                                                 27   shall in no way affect the interpretation of its provisions.
                                                                 28
                                                                      DOCS_LA:325036.19                                 - 97 -
                                                                  Case 8:18-bk-13311-CB            Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                Desc
                                                                                                   Main Document   Page 107 of 126


                                                                  1             6.        Successors and Assigns

                                                                  2             The rights, benefits and obligations of any Entity referred to in the Plan shall be binding on,

                                                                  3   and shall inure to the benefit of, the heirs, executors, administrators, successors or assigns of such

                                                                  4   Entity.
                                                                                7.        Changes in Rates Subject to Regulatory Commission Approval
                                                                  5
                                                                                The Debtors are not subject to governmental regulatory commission approval of their prices.
                                                                  6

                                                                  7             8.        Services By And Fees For Professionals
                                                                  8                    a.        Prior to the Effective Date

                                                                  9                         i.   Generally
                                                                 10
                                                                                The Plan provides that fees and expenses for the Professionals retained by the Debtors or the
                                                                 11
                                                                      services rendered and costs incurred after the Petition Date and prior to the Effective Date, will be
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                      fixed by the Bankruptcy Court after notice and a hearing and such fees and expenses will be paid
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      after approval by the Bankruptcy Court to the extent so approved and as provided in the Plan.
                                                                 14
                                                                                       b.        From the Effective Date
                                                                 15
                                                                                The Plan provides that fees owing for services rendered and costs incurred and owing on and
                                                                 16
                                                                      after the Effective Date by the Professionals retained by the Reorganized Debtors will be paid by the
                                                                 17
                                                                      Reorganized Debtors from the funds held by the Reorganized Debtors twenty (20) days after
                                                                 18
                                                                      submission of a bill therefore to the Reorganized Debtors, if there is no objection within such time.
                                                                 19
                                                                      If there is such an objection, the fees and expenses will be fixed by the Bankruptcy Court after notice
                                                                 20
                                                                      and a hearing. The Bankruptcy Court will retain jurisdiction until the Chapter 11 Cases are closed,
                                                                 21
                                                                      to determine disputed post-Effective Date fees of Reorganized Debtors’ professionals.
                                                                 22
                                                                                9.        Dissolution of Committee
                                                                 23             As of the Effective Date, the Committee and each of its members shall be released and
                                                                 24   discharged from all duties and obligations arising from or related to the Chapter 11 Cases.
                                                                 25             10.       Litigation Trust
                                                                 26             If the D&O/Affiliate Release is not approved by the Bankruptcy Court, the Class 11(a)

                                                                 27   claimants will not be entitled to the payment of the $2.5 million. Instead, on the Effective Date, a

                                                                 28
                                                                      DOCS_LA:325036.19                                  - 98 -
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                 Desc
                                                                                                  Main Document   Page 108 of 126


                                                                  1   litigation trust will be formed pursuant to the Plan (the “Litigation Trust”). The Litigation Trust will

                                                                  2   have the express purpose of investigating and, if appropriate, prosecuting any D&O/Affiliate Claims,

                                                                  3   and making a pro rata distribution from any proceeds ultimately recovered by the Litigation Trust

                                                                  4   from such D&O/Affiliate Claims to the holders of Class 11(a) claims. The Litigation Trust is

                                                                  5   entitled to retain counsel or other advisors, which may include the advisors to the Committee, at the

                                                                  6   expense of the Litigation Trust. Any distribution to the Class 11(a) from the Litigation Trust shall be

                                                                  7   after payment in full of the fees and costs incurred by the Litigation Trust incurred in connection

                                                                  8   with the prosecution of D&O/Affiliate Claims or otherwise. The Reorganized Debtors shall have no

                                                                  9   liability for the payment of any fees or costs of the Litigation Trust, nor any liability to the holders of

                                                                 10   Class 11(a) claimants, which shall obtain their recovery solely from the Litigation Trust.

                                                                 11            11.10. Amendment, Withdrawal or Revocation of the Plan
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                              The Debtors reserve the right to amend, revoke or withdraw the Plan prior to the
                                                                 12
                                                                      Confirmation Date. If the Debtors should revoke or withdraw the Plan, then the Plan shall be null
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      and void, and nothing contained in the Plan shall constitute an admission by any of the Plan
                                                                 14
                                                                      Proponents, a waiver or release of any Claims by or against, or any Interests in the Debtors, or
                                                                 15
                                                                      prejudice in any manner the rights of Debtors.
                                                                 16
                                                                               12.11. Retention of Jurisdiction
                                                                 17
                                                                              The Bankruptcy Court will retain and have exclusive jurisdiction over any matter (a) arising
                                                                 18
                                                                      under the Bankruptcy Code, (b) arising in or related to the Chapter 11 Cases or the Plan, or (c) that
                                                                 19
                                                                      relates to the following:
                                                                 20
                                                                              a.      Resolution of any matters related to the assumption, assumption and assignment, or
                                                                 21
                                                                      rejection of any executory contract or unexpired lease to which the Debtors are a party or with
                                                                 22
                                                                      respect to which the Debtors may be liable and to hear, determine and, if necessary, liquidate, any
                                                                 23
                                                                      Claims arising therefrom, including those matters related to the amendment after the Effective Date
                                                                 24
                                                                      of the Plan, to add any executory contracts or unexpired leases to the lists of Assumed
                                                                 25
                                                                      Contracts/Leases or Rejected Contracts/Leases;
                                                                 26
                                                                              b.      Entry of such orders as may be necessary or appropriate to implement or consummate
                                                                 27
                                                                      the provisions of the Plan and all contracts, instruments, releases, and other agreements or
                                                                 28
                                                                      DOCS_LA:325036.19                                 - 99 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                 Desc
                                                                                                Main Document   Page 109 of 126


                                                                  1   documents created in connection with the Plan;

                                                                  2           c.      Determination of any and all motions, adversary proceedings, applications, and

                                                                  3   contested or litigated matters that may be pending on the Effective Date or that, pursuant to the Plan,

                                                                  4   may be instituted by the Reorganized Debtors after the Effective Date;

                                                                  5           d.      Ensuring that Distributions to Holders of Allowed Claims are accomplished as

                                                                  6   provided in the Plan;

                                                                  7           e.      Hearing and determining any timely objections to Administrative Claims or to Proofs

                                                                  8   of Claim filed, both before and after the Confirmation Date, including any objections to the

                                                                  9   classification of any Claim and to allow, disallow, determine, liquidate, classify, estimate, or

                                                                 10   establish the priority of secured or unsecured status of any Claim, in whole or in part;

                                                                 11           f.      Entry and implementation of such orders as may be appropriate in the event the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Confirmation Order is for any reason stayed, revoked, modified, reversed, or vacated;
                                        COSTA MESA, CALIFORNIA




                                                                 13           g.      Issuance of such orders in aid of execution of the Plan, to the extent authorized by
                                          ATTORNEYS AT LAW




                                                                 14   section 1142 of the Bankruptcy Code;

                                                                 15           h.      Consideration of any modifications of the Plan, to cure any defect or omission, or

                                                                 16   reconcile any inconsistency in any order of the Bankruptcy Court, including the Confirmation Order;

                                                                 17           i.      Hearing and determining all applications for awards of compensation for services

                                                                 18   rendered and reimbursement of expenses incurred prior to the Confirmation Date;

                                                                 19           j.      Hearing and determining disputes arising in connection with or relating to the Plan or

                                                                 20   the interpretation, implementation, or enforcement of the Plan or the extent of any Entity's

                                                                 21   obligations incurred in connection with or released or exculpated under the Plan;

                                                                 22           k.      Issuance of injunctions or other orders as may be necessary or appropriate to restrain

                                                                 23   interference by any Entity with consummation or enforcement of the Plan;

                                                                 24           l.      Determination of any other matters that may arise in connection with or are related to

                                                                 25   the Plan, the Disclosure Statement, the Confirmation Order or any contract, instrument release, or

                                                                 26   other agreement or document created in connection with the Plan or the Disclosure Statement,

                                                                 27   including the Litigation Trust Agreement;

                                                                 28
                                                                      DOCS_LA:325036.19                                - 100 -
                                                                  Case 8:18-bk-13311-CB          Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14               Desc
                                                                                                 Main Document   Page 110 of 126


                                                                  1           m.      Hearing and determining matters concerning state, local, and federal taxes in

                                                                  2   accordance with sections 346, 505, and 1146 of the Bankruptcy Code;

                                                                  3           n.      Hearing any other matter or for any purpose specified in the Confirmation Order that

                                                                  4   is not inconsistent with the Bankruptcy Code; and

                                                                  5           o.      Entry of a final decree closing the Chapter 11 Cases.

                                                                  6            13.12. Impact of Default Under Plan
                                                                              In the event that the Reorganized Debtors default on their payment obligations under the
                                                                  7
                                                                      Plan, Creditors will have the right to enforce their rights and remedies under applicable law.the Plan
                                                                  8
                                                                      and applicable law, including as specifically provided by the RDI Professional and Unsecured
                                                                  9
                                                                      Distribution Agreement. As provided by Local Bankruptcy Rule 3020-1(d), if the Chapter 11 Cases
                                                                 10
                                                                      are converted to chapter 7, the property of the Reorganized Debtors that has not been distributed
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      under the Plan shall be vested in the chapter 7 trustee, except for property that would have been
                                                                 12
                                                                      excluded from the estates if the Chapter 11 Cases had always been under chapter 7.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                 14            14.13. Payment of Post-Confirmation Quarterly Fees
                                                                 15           Quarterly fees accruing under 28 U.S.C. § 1930(a)(6) after confirmation shall be paid to the

                                                                 16   United States Trustee by each of the Debtors in accordance with 28 U.S.C. § 1930(a)(6) until entry

                                                                 17   of a final decree, or entry of an order of dismissal/conversion to chapter 7.

                                                                 18            15.14. Confirmation Request
                                                                              In the event that all of the applicable requirements of 11 U.S.C. § 1129(a) are met other than
                                                                 19
                                                                      subparagraph (8), the Debtors request Confirmation of the Plan notwithstanding the requirements of
                                                                 20
                                                                      such subparagraph under 11 U.S.C. § 1129(b).
                                                                 21
                                                                                                                       VII.
                                                                 22
                                                                                                    TAX CONSEQUENCES OF THE PLAN
                                                                 23
                                                                      A.      General
                                                                 24
                                                                               1.         Statutory Overview
                                                                 25
                                                                              Under the Internal Revenue Code of 1986, as amended, (the “Tax Code”) and income tax
                                                                 26
                                                                      regulations (the “Regulations”) promulgated thereunder, there are certain significant federal income
                                                                 27
                                                                      tax consequences associated with the Plan described in this Disclosure Statement. Certain of these
                                                                 28
                                                                      DOCS_LA:325036.19                                - 101 -
                                                                  Case 8:18-bk-13311-CB          Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                  Desc
                                                                                                 Main Document   Page 111 of 126


                                                                  1   consequences are discussed below. Due to the unsettled nature of several of the tax issues presented

                                                                  2   by the Plan, the differences in the nature of the Claims of the various claimants, their taxpayer status,

                                                                  3   residence and methods of accounting (including claimants within the same class of Claims) and prior

                                                                  4   actions taken by claimants with respect to their Claims, as well as the possibility that events or

                                                                  5   legislation subsequent to the date hereof could change the federal tax consequences of the

                                                                  6   transactions, the federal tax consequences described herein are subject to significant uncertainties.

                                                                  7           Finally, except as otherwise specifically indicated, this summary does not address foreign,

                                                                  8   state or local tax law, or any estate or gift tax consequences of the Plan, nor does it purport to

                                                                  9   address the federal income tax consequences of the Plan to special classes of taxpayers (such as

                                                                 10   taxpayers who are not United States domestic corporations or citizens or residents of the United

                                                                 11   States, S corporations, banks, mutual funds, insurance companies, financial institutions, regulated
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   investment companies, broker-dealers, non-profit entities or foundations, small business investment
                                        COSTA MESA, CALIFORNIA




                                                                 13   companies, persons that hold Claims or Interests as part of a straddle or conversion transaction and
                                          ATTORNEYS AT LAW




                                                                 14   tax-exempt organizations).

                                                                 15           No administrative rulings will be sought from the IRS with respect to any of the federal

                                                                 16   income tax aspects of the Plan. Consequently, there can be no assurance that the treatment described

                                                                 17   in this Disclosure Statement will be accepted by the IRS. No opinion of counsel has either been

                                                                 18   sought or obtained with respect to the federal income tax aspects of the Plan.

                                                                 19           THE DISCUSSION SET FORTH IN THIS DISCLOSURE STATEMENT IS INCLUDED

                                                                 20   FOR GENERAL INFORMATION ONLY. ALL CLAIMANTS AND STOCKHOLDERS

                                                                 21   SHOULD CONSULT THEIR OWN TAX ADVISORS REGARDING THE FEDERAL INCOME

                                                                 22   TAX CONSEQUENCES CONTEMPLATED UNDER OR IN CONNECTION WITH THE PLAN,

                                                                 23   INCLUDING STATE AND LOCAL TAX CONSEQUENCES.

                                                                 24   B.      Tax Consequences to the Debtors

                                                                 25            1.         Summary of the Plan
                                                                              Pursuant to the Plan, the Debtors anticipate that they will receive the Plan Funding, which
                                                                 26
                                                                      will then be distributed to Creditors in full, or partial satisfaction of their Claims. The Debtors
                                                                 27
                                                                      intend to engage in certain transactions (the “Transactions”) on, prior to or following the Effective
                                                                 28
                                                                      DOCS_LA:325036.19                                - 102 -
                                                                  Case 8:18-bk-13311-CB          Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                  Desc
                                                                                                 Main Document   Page 112 of 126


                                                                  1   Date of the Plan. It is envisioned that, on the HOP Effective Date, 100% of the HOP Interests will

                                                                  2   be issued to the Plan Sponsor in consideration of the HOP Plan Funding. It is further envisioned

                                                                  3   that, on the Effective Date (the day following the HOP Effective Date), in consideration of the RDI

                                                                  4   Plan Funding, the Plan Sponsor will be issued a 75% interest in Reorganized RDI, 100% of the

                                                                  5   equity Interests in RFS will be transferred to RDI.contributed by the Founders to Reorganized RDI

                                                                  6   in return for a 25% interest in Reorganized RDI. It is also envisioned that, on the day following the

                                                                  7   Effective Date, RDIthe Plan Sponsor will owncontribute the HOP Interests in the New HOP to

                                                                  8   Reorganized RDI. The HOP Restaurant Entities. will continue to be subject to the secured debt

                                                                  9   against them, as restructured under the Plan, and Reorganized RDI will guaranty the secured debt of

                                                                 10   the HOP Restaurant Entities to Opus Bank and C&C Partnership until such claims are satisfied.

                                                                 11   Accordingly, it is contemplated that, after the Effective Date, Reorganized RDI will hold the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Interests of the RDI Entities that it held as of the Petition Date, plus all of the Interests in RFS and
                                        COSTA MESA, CALIFORNIA




                                                                 13   the New HOP Entities, the RDI Entities and the SoCalHOP Entities.
                                          ATTORNEYS AT LAW




                                                                 14            2.         Tax Consequences of the Transactions
                                                                              The Debtors do not believe that any significant adverse tax consequences will result from the
                                                                 15
                                                                      Transactions. The Plan is designed so that the creditors should not be exposed to adverse income tax
                                                                 16
                                                                      treatment, such as the loss of deductions, or reporting taxable income. Although each creditor
                                                                 17
                                                                      should be able to take advantage of the income tax benefits resulting from the Plan under Chapter
                                                                 18
                                                                      11, we have not been provided with a creditor’s individual income tax situation. Therefore, a
                                                                 19
                                                                      creditor cannot rely upon the Plan as tax advice. Instead, each creditor must consult with his, her or
                                                                 20
                                                                      its own tax advisor regarding his, her or its income tax treatment under the Plan.
                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                      DOCS_LA:325036.19                                 - 103 -
                                                                  Case 8:18-bk-13311-CB          Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14              Desc
                                                                                                 Main Document   Page 113 of 126


                                                                  1                                                       VIII.

                                                                  2                         CONDITIONS TO EFFECTIVENESS OF THE PLAN

                                                                  3           The effectiveness of the Plan is conditioned upon the events described below:

                                                                  4           A.      The receipt of the Plan Funding from the Plan Sponsor sufficient to make the HOP

                                                                  5   Effective Date and Effective Date payments.

                                                                  6           B.      The transferOn the HOP Effective Date, the issuance of 100% of the equity interests

                                                                  7   in the HOP Entities to the Plan Sponsor in accordance with the terms of the Plan.

                                                                  8           C.      On the Effective Date, the contribution of 100% of the equity interests in RFS to RDI

                                                                  9   in accordance with the terms of the Plan, and.

                                                                 10           D.      One (1) day following the agreement of the Effective Date, the contribution by the

                                                                 11   Plan Sponsor of the interests in the HOP Entities to contribute the Interests inReorganized RDI.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           B.E.    Reorganized RDI’s guaranty of the secured debt of the HOP Restaurant Entities to
                                        COSTA MESA, CALIFORNIA




                                                                 13   RDI.Opus Bank and C&C Partnership, as restructured under the Plan.
                                          ATTORNEYS AT LAW




                                                                 14           C.F.    TheOn the Effective Date, the issuance of the Interests in RDI in accordance with the

                                                                 15   terms of the Plan.

                                                                 16           D.      Satisfaction of the Going Concern Value Requirement.

                                                                 17           E.G.    AssumptionCourt approval of assumption by RFS of the Franchise Agreements and

                                                                 18   assumption by RDI and RFS of the RFS/RDI License Agreement.

                                                                 19           F.H.    ApprovalCourt approval of the New Value Contribution and the Reconciliation.

                                                                 20           I.      ApprovalCourt approval of the D&O/Affiliate Release or, alternatively, creationRDI

                                                                 21   Professional and Unsecured Creditor Distribution Agreement.

                                                                 22           G.J.    Creation of the Litigation Trust.

                                                                 23           H.K.    The Debtors’ execution ofExecution of corporate documentation governing

                                                                 24   Reorganized RDI and all other Plan related agreements required to be executed by the

                                                                 25   Debtorsrelevant parties.

                                                                 26

                                                                 27

                                                                 28
                                                                      DOCS_LA:325036.19                                   - 104 -
                                                                  Case 8:18-bk-13311-CB          Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                 Desc
                                                                                                 Main Document   Page 114 of 126


                                                                  1           I.      The Plan is conditioned on an agreement by the Professionals, or other determination,

                                                                  2   as to the treatment of their Professional Fees under the Plan that will allow the Plan to become

                                                                  3   effective.

                                                                  4                                                      IX.

                                                                  5                        CONFIRMATION REQUIREMENTS AND PROCEDURES

                                                                  6           PERSONS OR ENTITIES CONCERNED WITH CONFIRMATION OF THE PLAN

                                                                  7   SHOULD CONSULT WITH THEIR OWN ATTORNEYS BECAUSE THE LAW ON

                                                                  8   CONFIRMING A PLAN OF REORGANIZATION IS COMPLEX. The following discussion is

                                                                  9   intended solely for the purpose of alerting readers about basic Confirmation issues, which they may

                                                                 10   wish to consider, as well as certain deadlines for filing Claims. The Debtors CANNOT and DO

                                                                 11   NOT represent that the discussion contained below is a complete summary of the law on this topic.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           Many requirements must be met before the Court can confirm a plan. Some of the
                                        COSTA MESA, CALIFORNIA




                                                                 13   requirements include that the plan must be proposed in good faith, acceptance of the plan, whether
                                          ATTORNEYS AT LAW




                                                                 14   the plan pays creditors at least as much as creditors would receive in a chapter 7 liquidation, and

                                                                 15   whether the plan is feasible. These requirements are not the only requirements for confirmation.

                                                                 16   A.      Who May Vote or Object

                                                                 17            1.         Who May Object to Confirmation of the Plan
                                                                              Any party in interest may object to the Confirmation of the Plan, but as explained below not
                                                                 18
                                                                      everyone is entitled to vote to accept or reject the Plan.
                                                                 19
                                                                               2.         Who May Vote to Accept/Reject the Plan
                                                                 20
                                                                              A Holder of a Claim or Interest has a right to vote for or against the Plan if that Holder of a
                                                                 21
                                                                      Claim or Interest has a Claim or Interest which is both (a) Allowed or Allowed for voting purposes
                                                                 22
                                                                      and (b) classified in an Impaired Class.
                                                                 23
                                                                                      a.       What Is an Allowed Claim/Interest
                                                                 24
                                                                              As noted above, a Holder of a Claim or Interest must first have an Allowed Claim or Interest
                                                                 25
                                                                      to have the right to vote. Generally, any Claim or Interest will be Allowed, unless a party in interest
                                                                 26
                                                                      brings a motion objecting to the Claim or Interest. When an objection to a Claim or Interest is filed,
                                                                 27
                                                                      the Holder of the Claim or Interest holding the Claim or Interest cannot vote unless the Court, after
                                                                 28
                                                                      DOCS_LA:325036.19                                - 105 -
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                    Desc
                                                                                                  Main Document   Page 115 of 126


                                                                  1   notice and hearing, either overrules the objection or allows the Claim or Interest for voting purposes.

                                                                  2           THE GENERAL BAR DATE FOR FILING A PROOF OF CLAIM IN THE RDI

                                                                  3   DEBTORS’ CASES WAS JUNE 3, 2019 AND, IN THE RFS CASE, WAS MAY 15, 2019. THE

                                                                  4   BAR DATE FOR FILING A REQUEST FOR PAYMENT OF AN ADMINISTRATIVE CLAIM is

                                                                  5   the 30th day after the entry of the Confirmation Order A Holder of a Claim or Interest may have an

                                                                  6   Allowed Claim or Interest even if a Proof of Claim or Interest was not timely filed. A Claim is

                                                                  7   deemed Allowed if (i) it is scheduled on the Debtors’ Schedules and such Claim is not scheduled as

                                                                  8   disputed, contingent, or unliquidated, and (ii) no party in interest has objected to the Claim. An

                                                                  9   Interest is deemed Allowed if it is scheduled and no party in interest has objected to the Interest.

                                                                 10                   b.        What Is an Impaired Claim/Interest

                                                                 11           As noted above, an Allowed Claim or Interest only has the right to vote if it is in a Class that
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   is Impaired under the Plan. A Class is Impaired if the Plan alters the legal, equitable, or contractual
                                        COSTA MESA, CALIFORNIA




                                                                 13   rights of the members of that Class. For example, a Class comprised of Unsecured Claims is
                                          ATTORNEYS AT LAW




                                                                 14   Impaired if the Plan fails to pay the members of that class 100% of what they are owed on the

                                                                 15   Effective Date of the Plan.

                                                                 16           The Debtors believe that, with the exception of Classes 1, 9, 10(a), 10(b),) and 10(c), 11(b)

                                                                 17   and 12(c), all other Classes – Classes 1, 2, 3, 4, 5, 6, 7, 8(a), 8(b), 8(c), 11(a), 11(b), 11(c)(i)-(vi),

                                                                 18   11(d), 12(a), 12(b) and 12(bc) – are Impaired and that Holders of Claims and Interests in each of

                                                                 19   these Classes are therefore entitled to vote to accept or reject the Plan. Parties who dispute the

                                                                 20   Debtors’ characterization of their Claim or Interest as being Impaired or Unimpaired may file an

                                                                 21   objection to the Plan contending that the Debtors have incorrectly characterized the Class. (See

                                                                 22   Table 4: Classification of Claims and Interests)

                                                                 23            3.         Who is Not Entitled to Vote
                                                                              The following four types of Claims and Interests are not entitled to vote: (a) Claims or
                                                                 24
                                                                      Interests that have been disallowed; (b) Claims or Interests in Unimpaired Classes; (c) Claims
                                                                 25
                                                                      entitled to priority pursuant to Bankruptcy Code sections 507(a)(1), (a)(2), and (a)(8); and (d) Claims
                                                                 26
                                                                      or Interests in Classes that do not receive or retain any value under the Plan. Claims in Unimpaired
                                                                 27
                                                                      Classes are not entitled to vote because such Classes are deemed to have accepted the Plan. Claims
                                                                 28
                                                                      DOCS_LA:325036.19                                  - 106 -
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14               Desc
                                                                                                  Main Document   Page 116 of 126


                                                                  1   entitled to priority pursuant to Bankruptcy Code sections 507(a)(1), (a)(2), and (a)(7) are not entitled

                                                                  2   to vote because such Claims are not placed in Classes and they are required to receive certain

                                                                  3   treatment specified by the Bankruptcy Code. Claims in Classes that do not receive or retain any

                                                                  4   value under the Plan do not vote because such Classes are deemed to have rejected the Plan. EVEN

                                                                  5   IF YOUR CLAIM IS OF THE TYPE DESCRIBED ABOVE, YOU MAY STILL HAVE A RIGHT

                                                                  6   TO OBJECT TO THE CONFIRMATION OF THE PLAN.

                                                                  7            4.         Who Can Vote in More Than One Class
                                                                              A Creditor whose Claim has been Allowed in part as a Secured Claim and in part as an
                                                                  8
                                                                      Unsecured Claim is entitled to accept or reject a Plan in both capacities by casting one Ballot for the
                                                                  9
                                                                      secured part of the Claim and another Ballot for the Unsecured Claim.
                                                                 10
                                                                               5.         Votes Necessary to Confirm the Plan
                                                                 11
                                                                              If impaired Classes exist, the Court cannot confirm the Plan unless (a) at least one Impaired
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12
                                                                      Class has accepted the Plan without counting the votes of any Insiders within that Class, and (b) all
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      Impaired Classes have voted to accept the Plan, unless the Plan is eligible to be confirmed by
                                                                 14
                                                                      “cramdown” on non-accepting Classes.
                                                                 15
                                                                               6.         Votes Necessary for a Class to Accept the Plan
                                                                 16           A Class of Claims is considered to have accepted the Plan when more than one-half (1/2) in
                                                                 17   number and at least two-thirds (2/3) in dollar amount of the Claims which actually voted, voted in
                                                                 18   favor of the Plan. A Class of Interests is considered to have accepted the Plan when at least two-
                                                                 19   thirds (2/3) in amount of the Interest-Holders of such Class which actually voted, voted to accept the
                                                                 20   Plan.
                                                                 21            7.         Treatment of Nonaccepting Classes
                                                                 22           As noted above, even if all impaired Classes do not accept the proposed Plan, the Court may

                                                                 23   nonetheless confirm the Plan if the nonaccepting Classes are treated in the manner required by the

                                                                 24   Bankruptcy Code. The process by which nonaccepting classes are forced to be bound by the terms

                                                                 25   of the Plan is commonly referred to as “cramdown.” The Bankruptcy Code allows the Plan to be

                                                                 26   “crammed down” on nonaccepting Classes of Claims or Interests if it meets all consensual

                                                                 27   requirements except the voting requirements of section 1129(a)(8) of the Bankruptcy Code and if the

                                                                 28
                                                                      DOCS_LA:325036.19                                - 107 -
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                   Desc
                                                                                                  Main Document   Page 117 of 126


                                                                  1   Plan does not “discriminate unfairly” and is “fair and equitable” toward each Impaired Class that has

                                                                  2   not voted to accept the Plan as referred to in 11 U.S.C. § 1129(b) and applicable case law.

                                                                  3            8.         Request for Confirmation Despite Nonacceptance by Impaired Class(es)
                                                                              The Debtors ask the Court to confirm the Plan by cramdown on Impaired Classes 1, 2, 3, 4,
                                                                  4
                                                                      5, 6, 7, 8(a), 8(b), 8(c), 11(a), 11(b), 11(c)(i)-(vi), 11(d), 12(a), 12(b) and 12(bc) if any of these
                                                                  5
                                                                      Classes do not vote to accept the Plan.
                                                                  6
                                                                      B.      Liquidation Analysis
                                                                  7
                                                                              Another confirmation requirement is the “Best Interest Test,” which requires a liquidation
                                                                  8
                                                                      analysis. Under the Best Interest Test, if a Holder of a Claim or Interest is in an Impaired Class and
                                                                  9
                                                                      that Holder of a Claim or Interest does not vote to accept the Plan, then that Holder of a Claim or
                                                                 10
                                                                      Interest must receive or retain under the Plan property of a value not less than the amount that such
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                      Holder would receive or retain if the Debtors were liquidated under chapter 7 of the Bankruptcy
                                                                 12
                                                                      Code.
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                              As the Debtors’ Liquidation Analysis (attached hereto as Exhibit N) demonstrates, the
                                                                 14
                                                                      Debtors believe that Holders of Unsecured Claims against the Debtors would receive very little if the
                                                                 15
                                                                      Debtors were liquidated under chapter 7 of the Bankruptcy Code and will receive a greater or equal
                                                                 16
                                                                      distribution under the Plan.
                                                                 17
                                                                              Chapter 7 differs from chapter 11. Under chapter 7 of the Bankruptcy Code, a trustee always
                                                                 18
                                                                      is appointed and may not operate the business of the Debtors absent seeking and obtaining Court
                                                                 19
                                                                      approval. The Debtors doubt that a chapter 7 trustee could or would operate the Debtors’ business.
                                                                 20
                                                                      for any length of time. First, it is not typical for a chapter 7 trustee to elect to continue business
                                                                 21
                                                                      operations. Second, the chapter 7 trustee may not have sufficient Cash resources or the knowledge
                                                                 22
                                                                      and expertise required to operate the business which could preclude the continuation of business
                                                                 23
                                                                      operations by a chapter 7 trustee.
                                                                 24
                                                                              Even if the chapter 7 trustee chose, and was able, to operate the RDI Debtors’ business
                                                                 25
                                                                      pending a sale of the Debtors’ assets through an orderly sales process, there still would likely be
                                                                 26
                                                                      insufficient sums after the payment of Secured, Administrative and Priority Claims to pay the RDI
                                                                 27
                                                                      Debtors’ Unsecured Claims. Attached as Exhibit N is a liquidation analysis reflecting the Debtors’
                                                                 28
                                                                      DOCS_LA:325036.19                                 - 108 -
                                                                  Case 8:18-bk-13311-CB             Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                             Desc
                                                                                                    Main Document   Page 118 of 126


                                                                  1   projection of the outcome were a chapter 7 trustee to cease operating the Debtors’ businesses and

                                                                  2   sell their assets through an expedited liquidation.businesses. The liquidation analysis assumes that

                                                                  3   the valuation of the assets are on a going concern, rather than a liquidation, basis. The figures in

                                                                  4   Exhibit N are based upon the Debtors’ books and records, the Debtors’ experience within their

                                                                  5   industry, and the Debtors’ and their financial advisors’ evaluation of likely recoveries as explained

                                                                  6   and qualified in the accompanying footnotes. Exhibit N shows a summary comparison of the

                                                                  7   potential recoveries under the Plan versus a chapter 7 liquidation.

                                                                  8            For all of the foregoing reasons, the Debtors’ proposed Plan will yield a greater or equal

                                                                  9   recovery for Creditors than a liquidation under chapter 7 of the Bankruptcy Code.

                                                                 10   C.       Feasibility

                                                                 11            Another requirement for Confirmation involves the feasibility of the Plan, which means that
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Confirmation of the Plan is not likely to be followed by the liquidation, or the need for further
                                        COSTA MESA, CALIFORNIA




                                                                 13   financial reorganization, of the Debtors or any successor to the Debtors under the Plan, unless such
                                          ATTORNEYS AT LAW




                                                                 14   liquidation or reorganization is proposed in the Plan.

                                                                 15            There are at least two important aspects of a feasibility analysis. The first aspect considers

                                                                 16   whether the Debtors will have enough Cash on hand on the Effective Date of the Plan to pay all the

                                                                 17   Claims and expenses which are entitled to be paid on such date. The Debtors maintain that this

                                                                 18   aspect of feasibility will be satisfied. As discussed in the Plan, theThe Debtors project they will be

                                                                 19   required to make the payments on the Effective Date as reflected in the following chart: 53

                                                                 20                            SUMMARY OF CASH NEEDS ON EFFECTIVE DATE
                                                                 21
                                                                                                    Type of Payment                                       Amount
                                                                 22
                                                                                    Class 1 – Secured Noteholders Interest Payment                        $129,546
                                                                 23

                                                                 24                       Opus Bank Effective Date Payments                           $216,923234,039

                                                                 25                  HOPSoCal Debtors Effective Date Payments to                      $200,000233,289
                                                                                               Unsecured Creditors
                                                                 26

                                                                 27   53
                                                                        These estimates exclude the amount of Administrative Claims of Professionals, the terms of payment of which shall be
                                                                 28   subject to agreement, or other determination, and the resolution of which are a condition to the effectiveness of the Plan.
                                                                      DOCS_LA:325036.19                                        - 109 -
                                                                  Case 8:18-bk-13311-CB           Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14               Desc
                                                                                                  Main Document   Page 119 of 126


                                                                  1
                                                                                      Administrative Claims (Non-Professionals)           $501,000536,206
                                                                  2

                                                                  3                            Professional Fee Claims                      $3,480,000

                                                                  4                                Litigation Trust
                                                                                                                                              $80,000

                                                                  5                        Other Effective Date Payments
                                                                                                                                          $498,558226,088
                                                                  6
                                                                                                      TOTAL                             $1,546,0274,919,168
                                                                  7

                                                                  8
                                                                              Accordingly, the Debtors will need an estimated $1,546,0274,919,168 to make the payments
                                                                  9
                                                                      required on the Effective Date. The Debtors will have the requisite amount of Cash on the Effective
                                                                 10
                                                                      Date to make these payments as set forth in the Debtors’ Cash Flow Projections.
                                                                 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                              The second aspect of “feasibility” considers whether the Debtors will have enough Cash over
                                                                 12
                                                                      the life of the Plan to make the required Plan payments. Attached hereto as Exhibit B are the
                                        COSTA MESA, CALIFORNIA




                                                                 13
                                          ATTORNEYS AT LAW




                                                                      Debtors’ Cash Flow Projections and accompanying notes, which explain the assumptions
                                                                 14
                                                                      incorporated by the Debtors. The Cash Flow Projections demonstrate that the Debtors will have
                                                                 15
                                                                      sufficient funds with which to make all payments required under the Plan.
                                                                 16
                                                                              A condition to the effectiveness of the Plan is an agreement, or other resolution, regarding
                                                                 17
                                                                      the payment of the Administrative Claims of Professionals.
                                                                 18
                                                                              AccordinglyBased thereon, the Plan is feasible.
                                                                 19
                                                                                                                             X.
                                                                 20
                                                                                                    EFFECT OF CONFIRMATION OF PLAN
                                                                 21
                                                                      A.      Binding Effect Of Confirmation
                                                                 22
                                                                              Confirmation will bind the Debtors, all Creditors, Interest Holders and other parties in
                                                                 23
                                                                      interest to the provisions of the Plan whether or not the Claim or Interest of such Creditor or Interest
                                                                 24
                                                                      Holder is Impaired under the Plan and whether or not such Creditor or Interest Holder has accepted
                                                                 25
                                                                      the Plan.
                                                                 26
                                                                      B.      Vesting of Assets Free and Clear of Liens, Claims and Interests
                                                                 27
                                                                              Except as otherwise provided in the Plan or in the Confirmation Order, upon the Effective
                                                                 28
                                                                      DOCS_LA:325036.19                                    - 110 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                   Desc
                                                                                                Main Document   Page 120 of 126


                                                                  1   Date, title to all assets and property of the Debtors, and all property of the Estates, including,

                                                                  2   pursuant to section 1123(b)(3)(b) of the Bankruptcy Code, each and every claim, demand or cause of

                                                                  3   action which each Debtor had or had power to assert immediately prior to Confirmation, will revest

                                                                  4   in the Reorganized Debtors or Litigation Trust, as applicable, free and clear of all liens, Claims and

                                                                  5   Interests. Thereafter, the Reorganized Debtors or Litigation Trust, as applicable, will hold these

                                                                  6   assets without further jurisdiction, restriction or supervision of the Bankruptcy Court.

                                                                  7   C.      Good Faith, Exculpation and Release

                                                                  8           Confirmation of the Plan shall constitute a finding that: (1) the Plan has been proposed in

                                                                  9   good faith and in compliance with applicable provisions of the Bankruptcy Code; and (2) the

                                                                 10   solicitation of acceptances or rejections of the Plan by all Persons has been in good faith and in

                                                                 11   compliance with applicable provisions of the Bankruptcy Code. Accordingly, on the Effective Date,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   eachEach of the of the Debtors, the D&Os, the Affiliated EntitiesFounders, the Plan Sponsor, the
                                        COSTA MESA, CALIFORNIA




                                                                 13   Committee and the members of the Committee, and each of their respective advisors and attorneys
                                          ATTORNEYS AT LAW




                                                                 14   (all of the foregoing, collectively, the “Exculpated Parties”), effective as of the Effective Date, will

                                                                 15   be deemed exculpated by Holders of Claims against and Interests in the Debtors and other parties in

                                                                 16   interest to the Chapter 11 Cases (including, without limitation, the Debtors and the Estates), from

                                                                 17   any and all Claims, causes of action and other assertions of liability (including, without limitation,

                                                                 18   breach of fiduciary duty), arising out of or related to the Debtors, the D&Os, the Affiliate Entities,

                                                                 19   the Plan Sponsor, the Committee, the Chapter 11 Cases or the exercise by such entities of their

                                                                 20   functions as members of or advisors to or attorneys for any such individuals or committee or

                                                                 21   otherwise under applicable law, in connection with or related towith respect to the commencement

                                                                 22   of the Chapter 11 Cases and matters undertaken in the Chapter 11 Cases, and no Exculpated Party

                                                                 23   shall have or incur any liability to any Entity for any act taken or omission made in connection with,

                                                                 24   relating to or arising out of the Debtors’ restructuring efforts in the Chapter 11 Cases, the Chapter 11

                                                                 25   Cases, the formulation, preparation, dissemination, negotiation or filing of the Disclosure Statement,

                                                                 26   Plan, or any contract, instrument, release or other agreement or document created or entered into in

                                                                 27   connection therewith, the filing of the Chapter 11 Cases, the pursuit of Confirmation, the pursuit of

                                                                 28
                                                                      DOCS_LA:325036.19                                - 111 -
                                                                  Case 8:18-bk-13311-CB          Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                 Desc
                                                                                                 Main Document   Page 121 of 126


                                                                  1   consummation of the Plan, the administration and implementation of the Plan or the Distribution of

                                                                  2   property under the Plan or any other related agreement; provided, however, that the foregoing shall

                                                                  3   not apply to the extent of any act or omission that is determined in a Final Order to have constituted

                                                                  4   gross negligence, willful misconduct or fraud, but in all respects such Entities shall be entitled to

                                                                  5   reasonably rely upon the advice of counsel with respect to their duties and responsibilities pursuant

                                                                  6   to the Plan. Notwithstanding the foregoing, there is no release of any RDI Rights of Action which

                                                                  7   are expressly reserved for prosecution by the Litigation Trust. And notwithstanding any of the terms

                                                                  8   or provisions in the Plan, Disclosure Statement, Litigation Trust, and RDI Rights of Action, all

                                                                  9   defenses to any claims or causes asserted against the Founders or any D&Os of RDI shall be deemed

                                                                 10   preserved and not impaired or waived, including but not limited to the releases arising from the 2016

                                                                 11   Restructuring Agreement with the Secured Noteholders and Unsecured Noteholders including those
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   Noteholders in Class 11(a), any applicable statute of limitations and standing defenses to such
                                        COSTA MESA, CALIFORNIA




                                                                 13   claims.
                                          ATTORNEYS AT LAW




                                                                 14   D.        The D&O/Affiliate Release

                                                                 15             Prior to the Effective Date, there shall have been approved by the Bankruptcy Court,

                                                                 16   pursuant to a motion to be filed with the Bankruptcy Court under Section 9019 of the Bankruptcy

                                                                 17   Rules (the “9019 Motion”), a full and complete release (the “D&O/Affiliate Release”) of any claims

                                                                 18   or causes of action, including but not limited to, avoidable transfers and breach of fiduciary duty

                                                                 19   claims (the “D&O/Affiliate Claims”) against the D&Os, and any entity in which the D&Os,

                                                                 20   individually or together, hold a controlling interest or in which either of them, either directly or

                                                                 21   through an entity owned by either or both of them, is the managing partner or otherwise manages or

                                                                 22   controls the entity (each an “Affiliated Entity” and, together, the “Affiliated Entities”). Creditors

                                                                 23   shall have the right to object to the 9019 Motion notwithstanding how said creditor voted in

                                                                 24   connection with the Plan.

                                                                 25             If the D&O/Affiliate Release is approved by the Bankruptcy Court, unsecured Creditors’

                                                                 26   claims of RDI (classified in Class 11(a)) will be entitled to payment of a total of Two Million Five

                                                                 27   Hundred Dollars ($2,500,000), on a pro rata basis, in installments of Six Hundred and Twenty-Five

                                                                 28
                                                                      DOCS_LA:325036.19                                - 112 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                    Desc
                                                                                                Main Document   Page 122 of 126


                                                                  1   Thousand Dollars ($625,000) on each of the second (2nd), third (3rd), fourth (4th) and fifth (5th)

                                                                  2   anniversaries of the Effective Date, with Cavanaugh and Kosmides contributing an additional $ 1

                                                                  3   million dollars to the Debtors through a further dilution of their stock in the Reorganized Debtors

                                                                  4   down to 25%.

                                                                  5           Alternatively, if the D&O/Affiliate Release is not approved by the Bankruptcy Court,

                                                                  6   unsecured Creditors’ claims of RDI (classified in Class 11(a)) will be entitled to a pro rata

                                                                  7   distribution from any proceeds ultimately recovered by the Litigation Trust that will have the right,

                                                                  8   following the Effective Date, to investigate and, if appropriate, prosecute the D&O/Affiliate Claims,

                                                                  9   if any, against the D&Os and D&O Affiliated Entities; provided, however, that any distribution to

                                                                 10   the RDI unsecured Creditors from any recovery by the Litigation Trust shall be after payment of the

                                                                 11   fees and costs incurred by the Litigation Trust incurred in connection with the prosecution of claims
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   or otherwise.
                                        COSTA MESA, CALIFORNIA




                                                                 13           Based on an investigation of the potential D&O/Affiliate Claims against the D&Os and D&O
                                          ATTORNEYS AT LAW




                                                                 14   Affiliated Entities, the Debtors believe that the approval of the D&O/Affiliate Release is supported

                                                                 15   by the consideration to be provided by the D&Os under the Plan ($2.5 million of value), the

                                                                 16   particulars of which will be set forth in the motion to be filed with the Bankruptcy Court under

                                                                 17   Section 9019 of the Bankruptcy Rules. In addition, the Debtors believe that pursuit of the

                                                                 18   D&O/Affiliate Claims against the D&Os/Affiliated Entities will distract the D&Os from the

                                                                 19   operations of the Reorganized Debtors, which could have an adverse impact of the Reorganized

                                                                 20   Debtors’ ability to perform under the Plan.

                                                                 21   E.D.    No Limitations on Effect of Confirmation

                                                                 22           Nothing contained in the Plan will limit the effect of Confirmation as described in section

                                                                 23   1141 of the Bankruptcy Code.

                                                                 24   F.E.    Discharge of Claims

                                                                 25           Pursuant to section 1141(d) of the Bankruptcy Code, and except as otherwise specifically

                                                                 26   provided in the Plan, the Distributions, rights and treatment that are provided in the Plan shall be in

                                                                 27   full and final satisfaction, settlement, release and discharge, effective as of the Effective Date, of all

                                                                 28
                                                                      DOCS_LA:325036.19                                 - 113 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                   Desc
                                                                                                Main Document   Page 123 of 126


                                                                  1   Claims, Interests and causes of action of any nature whatsoever, including any interest accrued on

                                                                  2   Claims or Interests from and after the Petition Date, whether known or unknown, against, liabilities

                                                                  3   of, Liens on, obligations of, rights against and Interests in, the Debtors or any of their assets or

                                                                  4   properties, regardless of whether any property shall have been distributed or retained pursuant to the

                                                                  5   Plan on account of such Claims and Interests, including demands, liabilities and causes of action that

                                                                  6   arose before the Effective Date, any contingent or non-contingent liability on account of

                                                                  7   representations or warranties issued on or before the Effective Date, and all debts of the kind

                                                                  8   specified in Bankruptcy Code sections 502(g), 502(h) or 502(i), in each case whether or not: (1) a

                                                                  9   Proof of Claim or Interest based upon such Claim, debt, right or Interest is filed or deemed filed

                                                                 10   pursuant to section 501 of the Bankruptcy Code; (2) a Claim or Interest based upon such Claim,

                                                                 11   debt, right or Interest is Allowed pursuant to section 502 of the Bankruptcy Code; or (3) the Holder
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   of such a Claim or Interest has accepted the Plan. Except as otherwise provided herein, any default
                                        COSTA MESA, CALIFORNIA




                                                                 13   by the Debtors with respect to any Claim or Interest that existed before or on account of the filing of
                                          ATTORNEYS AT LAW




                                                                 14   the Chapter 11 Cases shall be deemed cured on the Effective Date. The Confirmation Order shall be

                                                                 15   a judicial determination of the discharge of all Claims and Interests subject to the Effective Date

                                                                 16   occurring, except as otherwise expressly provided in the Plan.

                                                                 17   G.F.    Injunction

                                                                 18         FROM AND AFTER THE EFFECTIVE DATE, ALL ENTITIES ARE PERMANENTLY
                                                                      ENJOINED FROM COMMENCING OR CONTINUING IN ANY MANNER, ANY CAUSE OF
                                                                 19   ACTION RELEASED OR TO BE RELEASED PURSUANT TO THE PLAN OR THE
                                                                      CONFIRMATION ORDER. FROM AND AFTER THE EFFECTIVE DATE, TO THE EXTENT
                                                                 20   OF THE RELEASES AND EXCULPATION GRANTED IN THE GOOD FAITH,
                                                                      EXCULPATION AND RELEASE SECTION, THE RELEASING PARTIES SHALL BE
                                                                 21   PERMANENTLY ENJOINED FROM COMMENCING OR CONTINUING IN ANY MANNER
                                                                      AGAINST THE RELEASED PARTIES AND THE EXCULPATED PARTIES AND THEIR
                                                                 22   ASSETS AND PROPERTIES, AS THE CASE MAY BE, ANY SUIT, ACTION OR OTHER
                                                                      PROCEEDING, ON ACCOUNT OF OR RESPECTING ANY CLAIM, DEMAND, LIABILITY,
                                                                 23   OBLIGATION, DEBT, RIGHT, CAUSE OF ACTION, INTEREST OR REMEDY RELEASED OR
                                                                      TO BE RELEASED PURSUANT TO THE GOOD FAITH, EXCULPATION AND RELEASE
                                                                 24   SECTION.
                                                                 25        EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THE PLAN OR RELATED
                                                                 26   DOCUMENTS, OR FOR OBLIGATIONS ISSUED PURSUANT TO THE PLAN, ALL ENTITIES
                                                                      WHO HAVE HELD, HOLD OR MAY HOLD CLAIMS OR INTERESTS THAT HAVE BEEN
                                                                 27   RELEASED, DISCHARGED OR ARE SUBJECT TO EXCULPATION, ARE PERMANENTLY
                                                                      ENJOINED, FROM AND AFTER THE EFFECTIVE DATE, FROM TAKING ANY OF THE
                                                                 28
                                                                      DOCS_LA:325036.19                                 - 114 -
                                                                  Case 8:18-bk-13311-CB   Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14   Desc
                                                                                          Main Document   Page 124 of 126


                                                                  1   FOLLOWING ACTIONS: (I) COMMENCING OR CONTINUING IN ANY MANNER ANY
                                                                      ACTION OR OTHER PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN CONNECTION
                                                                  2   WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS; (II) ENFORCING,
                                                                  3   ATTACHING, COLLECTING OR RECOVERING BY ANY MANNER OR MEANS ANY
                                                                      JUDGMENT, AWARD, DECREE OR ORDER AGAINST SUCH ENTITIES ON ACCOUNT OF
                                                                  4   OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS;
                                                                      (III) CREATING, PERFECTING OR ENFORCING ANY ENCUMBRANCE OF ANY KIND
                                                                  5   AGAINST SUCH ENTITIES OR THE PROPERTY OR ESTATE OF SUCH ENTITIES ON
                                                                      ACCOUNT OF OR IN CONNECTION WITH OR WITH RESPECT TO ANY SUCH CLAIMS
                                                                  6   OR INTERESTS; (IV) COMMENCING OR CONTINUING IN ANY MANNER ANY ACTION
                                                                  7   OR OTHER PROCEEDING OF ANY KIND ON ACCOUNT OF OR IN CONNECTION WITH
                                                                      OR WITH RESPECT TO ANY SUCH CLAIMS OR INTERESTS RELEASED, SETTLED OR
                                                                  8   DISCHARGED PURSUANT TO THE PLAN; AND (V) ACTING OR PROCEEDING IN ANY
                                                                      MANNER, IN ANY PLACE WHATSOEVER, THAT DOES NOT CONFORM WITH THE
                                                                  9   PROVISIONS OF THE PLAN TO THE FULL EXTENT PERMITTED BY APPLICABLE LAW.
                                                                 10        THE RIGHTS AFFORDED IN THE PLAN AND THE TREATMENT OF ALL CLAIMS
                                                                 11   AND INTERESTS HEREIN SHALL BE IN EXCHANGE FOR AND IN COMPLETE
                                                                      SATISFACTION OF ALL CLAIMS AND INTERESTS OF ANY NATURE WHATSOEVER,
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12   INCLUDING ANY INTEREST ACCRUED ON CLAIMS FROM AND AFTER THE PETITION
                                                                      DATE, AGAINST THE DEBTORS OR ANY OF THEIR ASSETS, PROPERTY OR ESTATES.
                                        COSTA MESA, CALIFORNIA




                                                                 13   ON THE EFFECTIVE DATE, ALL SUCH CLAIMS AGAINST THE DEBTORS SHALL BE
                                          ATTORNEYS AT LAW




                                                                      FULLY RELEASED AND DISCHARGED, AND ALL SUCH CLAIMS AND INTERESTS
                                                                 14
                                                                      SHALL BE DEEMED SURRENDERED AND EXTINGUISHED.
                                                                 15
                                                                            EXCEPT AS OTHERWISE EXPRESSLY PROVIDED FOR HEREIN OR IN
                                                                 16   OBLIGATIONS ISSUED PURSUANT HERETO FROM AND AFTER THE EFFECTIVE DATE,
                                                                      ALL CLAIMS AGAINST THE DEBTORS SHALL BE FULLY RELEASED AND
                                                                 17   DISCHARGED, AND ALL INTERESTS SHALL BE DEEMED SURRENDERED OR
                                                                      EXTINGUISHED, AS THE CASE MAY BE, AND THE DEBTORS’ LIABILITY WITH
                                                                 18
                                                                      RESPECT THERETO SHALL BE EXTINGUISHED COMPLETELY, INCLUDING ANY
                                                                 19   LIABILITY OF THE KIND SPECIFIED UNDER SECTION 502(G) OF THE BANKRUPTCY
                                                                      CODE.
                                                                 20
                                                                           ALL ENTITIES SHALL BE PRECLUDED FROM ASSERTING AGAINST THE
                                                                 21   DEBTORS, THE DEBTORS’ ESTATES, THE REORGANIZED DEBTORS, EACH OF THEIR
                                                                      RESPECTIVE SUCCESSORS AND ASSIGNS, AND EACH OF THEIR ASSETS AND
                                                                 22
                                                                      PROPERTIES, ANY OTHER CLAIMS OR INTERESTS BASED UPON ANY DOCUMENTS,
                                                                 23   INSTRUMENTS OR ANY ACT OR OMISSION, TRANSACTION OR OTHER ACTIVITY OF
                                                                      ANY KIND OR NATURE THAT OCCURRED BEFORE THE EFFECTIVE DATE.
                                                                 24
                                                                           NOTWITHSTANDING THE FOREGOING, NOTHING HEREIN IS INTENDED TO
                                                                 25   ENJOIN OR INTERFERE WITH THE DEBTORS’ OR REORGANIZED DEBTORS’
                                                                      COVERAGE UNDER ANY INSURANCE POLICIES, INCLUDING BUT NOT LIMITED TO
                                                                 26
                                                                      THOSE CERTAIN INSURANCE POLICIES ISSUED ON BEHALF OF BEAZLEY INSURANCE
                                                                 27   FOR D&O COVERAGE WITH THE CARRIER INCLUDING PAYMENT FOR DEFENSE
                                                                      COSTS AND CLAIMS.
                                                                 28
                                                                      DOCS_LA:325036.19                    - 115 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                   Desc
                                                                                                Main Document   Page 125 of 126


                                                                  1   H.G. Securities Laws

                                                                  2           The entry of the Confirmation Order shall be a final determination of the Bankruptcy Court

                                                                  3   that the equity in reorganized RDI to be distributed pursuant to the Plan is entitled to all of the

                                                                  4   benefits and exemptions provided by section 1145 of the Bankruptcy Code.

                                                                  5                                                      XI.

                                                                  6                                    ALTERNATIVES TO THE PLAN

                                                                  7           The Debtors believe that, if the Plan is not Confirmed or is not confirmable, the alternatives

                                                                  8   to the Plan include (a) the RFS Alternative Plan, (b) another alternative plan of reorganization, or (c)

                                                                  9   the conversion to a chapter 7 case and concomitant liquidation of the Debtors'Debtors’ Assets on a

                                                                 10   “forced sale” basis, and (b) an alternative plan of reorganization.

                                                                 11   A.      RFS Alternative Plan
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12           If the Plan is not confirmed, RFS may be entitled to seek approval of the disclosure statement
                                        COSTA MESA, CALIFORNIA




                                                                 13   describing the RFS Alternative Plan, which has been filed. If the disclosure statement is approved,
                                          ATTORNEYS AT LAW




                                                                 14   RFS then may solicit acceptances and confirmation of the of the RFS Alternative Plan.

                                                                 15   B.      Another Alternate Plan

                                                                 16           If the Plan is not confirmed, the Debtors or any other party in interest may be entitled to file a

                                                                 17   different plan. Such plan could involve another form of reorganization, an orderly liquidation of the

                                                                 18   Debtors’ Assets under chapter 11 or a sale of the Debtors’ business as a going concern. The Debtors

                                                                 19   have determined that the Plan provides for the realization of the most value under the circumstances.

                                                                 20   A.C.    Liquidation Under Chapter 7

                                                                 21           If no plan can be confirmed, the Debtors’ cases may be converted to cases under chapter 7 of

                                                                 22   the Bankruptcy Code, pursuant to which a trustee would be appointed to liquidate the assets of the

                                                                 23   Debtors for distribution to Creditors and Interest Holders in accordance with the priorities

                                                                 24   established by the Bankruptcy Code. For the reasons discussed above, the Debtors believe that

                                                                 25   Confirmation of the Plan will provide each Holder of a Claim entitled to receive a Distribution under

                                                                 26   the Plan with a recovery that is expected to be substantially more than or at least equal to what it

                                                                 27   would receive in a liquidation under chapter 7 of the Bankruptcy Code.

                                                                 28
                                                                      DOCS_LA:325036.19                                - 116 -
                                                                  Case 8:18-bk-13311-CB         Doc 491 Filed 12/06/19 Entered 12/06/19 21:14:14                  Desc
                                                                                                Main Document   Page 126 of 126


                                                                  1   B.A.    Alternate Plan

                                                                  2           If the Plan is not confirmed, the Debtors or any other party in interest may be entitled to file a

                                                                  3   different plan. Such plan could involve another form of reorganization, an orderly liquidation of the

                                                                  4   Debtors’ Assets under chapter 11 or a sale of the Debtors’ business as a going concern. The Debtors

                                                                  5   have determined that the Plan provides for the realization of the most value under the circumstances.

                                                                  6

                                                                  7   SUBMITTED BY:

                                                                  8
                                                                        Dated: October 1December 6, 2019              PACHULSKI STANG ZIEHL & JONES LLP
                                                                  9

                                                                 10
                                                                                                                      By             /s/ William N. Lobel
                                                                 11                                                   Bby
                                                                                                                      :
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                 12                                                                 William N. Lobel
                                                                                                                             Attorneys for Ruby’s Diner, Inc., et al., Debtors
                                        COSTA MESA, CALIFORNIA




                                                                 13                                                          and Debtors in Possession
                                          ATTORNEYS AT LAW




                                                                 14

                                                                 15   APPROVED BY JOINT PLAN PROPONENT:
                                                                 16

                                                                 17     Dated: October 1December 6, 2019              THEODORA ORINGHER PC
                                                                 18

                                                                 19                                                   By:
                                                                                                                                    Eric J. Fromme
                                                                 20                                                          Attorneys for Ruby’s FranchisingFranchise
                                                                                                                             Systems, Inc., Debtor and Debtor in Possession
                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28
                                                                      DOCS_LA:325036.19                                - 117 -
